Exhibit 10.5

GLOBAL SENIOR CREDIT AGREEMENT

Dated as of November 3, 2011

among

DIGITAL REALTY TRUST, L.P.,

as Operating Partnership,

THE OTHER INITIAL BORROWERS NAMED HEREIN AND

THE ADDITIONAL BORROWERS PARTY HERETO,

as Borrowers,

DIGITAL REALTY TRUST, INC.,

as Parent Guarantor,

THE ADDITIONAL GUARANTORS PARTY HERETO,

as Additional Guarantors,

THE INITIAL LENDERS, ISSUING BANKS AND

SWING LINE BANKS NAMED HEREIN,

as Initial Lenders, Issuing Banks and Swing Line Banks

CITIBANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

CITIGROUP GLOBAL MARKETS INC. AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Running Managers,

CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A., MORGAN STANLEY BANK, N.A., ROYAL BANK OF CANADA

AND THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents,

and

BARCLAYS BANK PLC, COMPASS BANK,

SUMITOMO MITSUI BANKING CORPORATION,

U.S. BANK NATIONAL ASSOCIATION, THE BANK OF NOVA SCOTIA AND HSBC BANK USA, N.A.,

as Senior Managing Agents

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

   Certain Defined Terms      1   

SECTION 1.02.

   Computation of Time Periods; Other Definitional Provisions      48   

SECTION 1.03.

   Accounting Terms      48    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT   

SECTION 2.01.

   The Advances and the Letters of Credit      48   

SECTION 2.02.

   Making the Advances; Applicable Borrowers      53   

SECTION 2.03.

   Letters of Credit      59   

SECTION 2.04.

   Repayment of Advances; Reimbursements      62   

SECTION 2.05.

   Termination or Reduction of the Commitments      63   

SECTION 2.06.

   Prepayments      64   

SECTION 2.07.

   Interest      65   

SECTION 2.08.

   Fees      67   

SECTION 2.09.

   Conversion of Advances      68   

SECTION 2.10.

   Increased Costs, Etc.      69   

SECTION 2.11.

   Payments and Computations      71   

SECTION 2.12.

   Taxes      74   

SECTION 2.13.

   Sharing of Payments, Etc.      78   

SECTION 2.14.

   Use of Proceeds      79   

SECTION 2.15.

   Evidence of Debt      79   

SECTION 2.16.

   Extension of Termination Date      80   

SECTION 2.17.

   Cash Collateral Account      80   

SECTION 2.18.

   Increase in the Aggregate Commitments      82   

SECTION 2.19.

   Reallocation of Commitments      83   

SECTION 2.20.

   Supplemental Tranches      85   

SECTION 2.21.

   Defaulting Lenders      86    ARTICLE III    CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT   

SECTION 3.01.

   Conditions Precedent to Initial Extension of Credit      88   

SECTION 3.02.

   Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment
Increase, Extension and Creation      91   

SECTION 3.03.

   Conditions Precedent to Each Competitive Bid Advance      92   

SECTION 3.04.

   Additional Conditions Precedent      92   

SECTION 3.05.

   Determinations Under Section 3.01      92    ARTICLE IV    REPRESENTATIONS
AND WARRANTIES   

SECTION 4.01.

   Representations and Warranties of the Loan Parties      93   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS OF THE LOAN PARTIES   

SECTION 5.01.

   Affirmative Covenants      97   

SECTION 5.02.

   Negative Covenants      100   

SECTION 5.03.

   Reporting Requirements      103   

SECTION 5.04.

   Financial Covenants      106    ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01.

   Events of Default      107   

SECTION 6.02.

   Actions in Respect of the Letters of Credit upon Default      109    ARTICLE
VII    GUARANTY   

SECTION 7.01.

   Guaranty; Limitation of Liability      109   

SECTION 7.02.

   Guaranty Absolute      110   

SECTION 7.03.

   Waivers and Acknowledgments      111   

SECTION 7.04.

   Subrogation      112   

SECTION 7.05.

   Guaranty Supplements      112   

SECTION 7.06.

   Indemnification by Guarantors      112   

SECTION 7.07.

   Subordination      113   

SECTION 7.08.

   Continuing Guaranty      113   

SECTION 7.09.

   Guaranty Limitations      114    ARTICLE VIII    THE ADMINISTRATIVE AGENT   

SECTION 8.01.

   Authorization and Action      119   

SECTION 8.02.

   Administrative Agent’s Reliance, Etc.      120   

SECTION 8.03.

   Waiver of Conflicts of Interest; Etc.      120   

SECTION 8.04.

   Lender Party Credit Decision      121   

SECTION 8.05.

   Indemnification by Lender Parties      121   

SECTION 8.06.

   Successor Administrative Agents      122    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

   Amendments, Etc.      123   

SECTION 9.02.

   Notices, Etc.      124   

SECTION 9.03.

   No Waiver; Remedies      127   

SECTION 9.04.

   Costs and Expenses      127   

SECTION 9.05.

   Right of Set-off      128   

SECTION 9.06.

   Binding Effect      129   

SECTION 9.07.

   Assignments and Participations; Replacement Notes      129   

SECTION 9.08.

   Execution in Counterparts      133   

SECTION 9.09.

   WAIVER OF JURY TRIAL      133   

SECTION 9.10.

   Confidentiality      133   

SECTION 9.11.

   Patriot Act; Anti-Money Laundering Notification      134   

 

ii



--------------------------------------------------------------------------------

SECTION 9.12.

   Jurisdiction, Etc.      134   

SECTION 9.13.

   Governing Law      135   

SECTION 9.14.

   Judgment Currency      135   

SECTION 9.15.

   Substitution of Currency; Changes in Market Practices      135   

SECTION 9.16.

   No Fiduciary Duties      135   

SCHEDULES

 

Schedule I

   -    Commitments and Applicable Lending Offices

Schedule II

   -    Approved Reallocation Lenders

Schedule III

   -    Mandatory Cost Formula

Schedule IV

   -    Existing Letters of Credit

Schedule V

   -    Deemed Qualifying Ground Leases

Schedule 4.01(n)

   -    Surviving Debt

EXHIBITS

 

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Guaranty Supplement

Exhibit D

   -    Form of Assignment and Acceptance

Exhibit E

   -    Form of Unencumbered Assets Certificate

Exhibit F

   -    Form of Notice of Competitive Bid Borrowing

Exhibit G

   -    Form of Supplemental Addendum

Exhibit H

   -    Form of Borrower Accession Agreement

 

iii



--------------------------------------------------------------------------------

GLOBAL SENIOR CREDIT AGREEMENT

GLOBAL SENIOR CREDIT AGREEMENT dated as of November 3, 2011 (this “Agreement”)
among DIGITAL REALTY TRUST, L.P., a Maryland limited partnership (the “Operating
Partnership”), DIGITAL REALTY DATAFIRM, LLC, a Delaware limited liability
company (the “Initial Australia Borrower 1” ), DIGITAL REALTY DATAFIRM 2, LLC, a
Delaware limited liability company (the “Initial Australia Borrower 2” ),
DIGITAL LUXEMBOURG II S.À R.L., a Luxembourg private limited liability company
(the “Initial Luxembourg Borrower 1”), DIGITAL LUXEMBOURG III S.À R.L., a
Luxembourg private limited liability company (the “Initial Luxembourg Borrower
2”), DIGITAL REALTY (PARIS 2) SCI, a French Société Civile Immobilière (the
“Initial French Borrower”), DIGITAL SINGAPORE JURONG EAST PTE. LTD, a Singapore
private limited company (the “Initial Singapore Borrower 1”, and collectively
with the Operating Partnership, the Initial Australia Borrower 1, the Initial
Australia Borrower 2, the Initial Luxembourg Borrower 1, the Initial Luxembourg
Borrower 2, the Initial French Borrower and any Additional Borrowers (as defined
below), the “Borrowers” and each individually a “Borrower”), DIGITAL REALTY
TRUST, INC., a Maryland corporation (the “Parent Guarantor”), any Additional
Guarantors (as hereinafter defined) acceding hereto pursuant to Section 5.01(j)
(the Additional Guarantors, together with the Operating Partnership and the
Parent Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), each Issuing Bank and Swing Line Bank (as such
capitalized terms are hereinafter defined), CITIBANK, N.A. (“Citibank”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined), BANK OF AMERICA, N.A., as syndication agent, CITIGROUP
GLOBAL MARKETS INC. (“CGMI”) and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (“MLPFS”), as joint lead arrangers and joint book running managers
(the “Arrangers”), CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC., GOLDMAN
SACHS BANK USA, JPMORGAN CHASE BANK, N.A., MORGAN STANLEY BANK, N.A., ROYAL BANK
OF CANADA AND THE ROYAL BANK OF SCOTLAND PLC, as co-documentation agents, and
BARCLAYS BANK PLC, COMPASS BANK, SUMITOMO MITSUI BANKING CORPORATION, U.S. BANK
NATIONAL ASSOCIATION, THE BANK OF NOVA SCOTIA AND HSBC BANK USA, N.A., as senior
managing agents.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceding Lender” has the meaning specified in Section 2.18(d).

“Accrued Amounts” has the meaning specified in Section 2.11(a).

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.01(p).

“Additional Guarantor” has the meaning specified in Section 5.01(j).

“Adjusted EBITDA” means an amount equal to the EBITDA for the four-fiscal
quarter period of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, less an amount equal to the Capital
Expenditure Reserve for all Assets; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such
four-fiscal quarter period, Adjusted EBITDA will be adjusted (a) in the case



--------------------------------------------------------------------------------

of an acquisition, by adding thereto an amount equal to the acquired Asset’s
actual EBITDA (computed as if such Asset was owned by the Parent Guarantor or
one of its Subsidiaries for the entire four-fiscal quarter period) generated
during the portion of such four-fiscal quarter period that such Asset was not
owned by the Parent Guarantor or such Subsidiary and (b) in the case of a
disposition, by subtracting therefrom an amount equal to the actual EBITDA
generated by the Asset so disposed of during such four-fiscal quarter period.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 2% of all rental income (other
than tenant reimbursements) from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, exceeds (2) all management fees
payable in respect of such Asset for such fiscal period less (b) the Capital
Expenditure Reserve for such Asset; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during any fiscal
quarter, Adjusted Net Operating Income will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to (A) four (4) times (B) the
acquired Asset’s actual Net Operating Income (computed as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire fiscal
quarter) generated during the portion of such fiscal quarter that such Asset was
not owned by the Parent Guarantor or such Subsidiary and (2) in the case of a
disposition, by subtracting therefrom an amount equal to (A) four (4) times
(B) the actual Net Operating Income generated by the Asset so disposed of during
such fiscal quarter.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means (a) in the case of Advances under the
U.S. Dollar Revolving Credit Tranche, the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at 2
Penns Way, Suite 200, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term Finance, Reference: Digital
Realty, Attention: Global Loans/Agency or such other account as the
Administrative Agent shall specify in writing to the Lender Parties, and (b) in
the case of Advances under the Australian Dollar Revolving Credit Tranche, the
Singapore Dollar Revolving Credit Tranche, the Multicurrency Revolving Credit
Tranche, the European Revolving Credit Tranche or any Supplemental Tranche, the
account of the Administrative Agent designated in writing from time to time by
the Administrative Agent to the Borrowers and the Lender Parties for such
purpose or such other account as the Administrative Agent shall specify in
writing to the Lender Parties.

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Competitive
Bid Advance or a Letter of Credit Advance.

“Affected Lender” has the meaning specified in Section 2.10(f).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

2



--------------------------------------------------------------------------------

“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate that appears
on the relevant screen page on Bloomberg’s (Screen FXC) or (b) if customary in
the relevant interbank market, the bid rate that appears on the Reuter’s (Page
AFX= or Screen ECB37, as applicable) screen page for cross currency rates, in
each case with respect to such currency on the date specified below in the
definition of Equivalent, provided that if either screen page ceases to be
available, the Administrative Agent shall use such other page or service for the
purpose of displaying cross currency rates as the Administrative Agent
determines in its reasonable discretion.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination, or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Lender” has the meaning specified in Section 2.03(c).

“Applicable Lender Party” means, with respect to (a) the U.S. Dollar Revolving
Credit Tranche, a U.S. Dollar Lender Party, (b) the Multicurrency Revolving
Credit Tranche, a Multicurrency Lender Party, (c) the Australian Dollar
Revolving Credit Tranche, an Australian Lender Party, (d) the Singapore Dollar
Revolving Credit Tranche, a Singapore Lender Party, (e) the European Revolving
Credit Tranche, a European Lender Party and (f) any Supplemental Tranche, the
Lenders that hold a Supplemental Tranche Commitment with respect to such
Supplemental Tranche.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s (a) Domestic Lending Office in the case of a Base Rate Advance,
(b) Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance under
the U.S. Dollar Revolving Credit Tranche, the Multicurrency Revolving Credit
Tranche or the European Revolving Credit Tranche, (c) SGD Lending Office in the
case of Singapore Dollar Revolving Credit Advances, (d) AUD Lending Office in
the case of Australian Dollar Revolving Credit Advances and (e) lending office
set forth in the applicable Supplemental Addendum with respect to any
Supplemental Tranche Advances. Further, in the case of a Competitive Bid
Advance, the office of the Lender Party notified by such Lender Party to the
Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance shall constitute such Lender Party’s Applicable Lending
Office for such purpose.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Debt Rating as set forth below:

 

Pricing
Level

  

Debt Rating

   Applicable
Margin for Base
Rate Advances     Applicable
Margin for
Floating Rate
Advances     Applicable
Margin for
Facility Fee   I    A-/A3 or better      0.00 %      1.00 %      0.15 %  II   
BBB+/Baa1      0.05 %      1.05 %      0.20 %  III    BBB/Baa2      0.25 %     
1.25 %      0.25 %  IV    BBB-/Baa3      0.50 %      1.50 %      0.35 %  V   
Lower than BBB-/Baa3      0.85 %      1.85 %      0.45 % 

The Applicable Margin for any Interest Period for all Advances comprising part
of the same Borrowing shall be determined by reference to the Debt Rating in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level III on the Closing Date,
(b) no change in the Applicable Margin resulting from the Debt Rating shall be
effective until three Business Days after the earlier to occur of (i) the date
on which the Administrative Agent receives the certificate described in
Section 5.03(k) and (ii) the Administrative Agent’s actual knowledge of an
applicable change in the Debt Rating.

“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Revolving
Lender, such Lender’s U.S. Dollar Revolving Credit Pro Rata Share, (b) in the
case of a Multicurrency Revolving Lender, such Lenders’ Multicurrency Revolving
Credit Pro Rata Share, (c) in the case of a Singapore Dollar Revolving Lender,
such Lender’s Singapore Dollar Revolving Credit Pro Rata Share, (d) in the case
of an Australian Dollar Revolving Lender, such Lenders’ Australian Dollar
Revolving Credit Pro Rata Share, (e) in the case of a European Lender, such
Lender’s European Revolving Credit Pro Rata Share, and (f) in the case of a
Lender under the Supplemental Tranche, such Lender’s Supplemental Tranche Pro
Rata Share.

“Apportioned Commitment Increase” has the meaning specified in Section 2.18(a).

“Approved Reallocation Lender” means each Lender set forth on Schedule II hereto
that, subject to any requirements specified in Schedule II, has agreed in
writing in its sole discretion to participate in Reallocations of its Unused
Revolving Credit Commitments in accordance with Section 2.19 without the
requirement of providing a separate approval for each Reallocation. The
Administrative Agent may update Schedule II from time to time upon the addition
of any Approved Reallocation Lender and the Administrative Agent shall provide
the updated Schedule II to the Borrowers and the Lenders.

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Asset Value” means, at any date of determination, (a) in the case of any
Technology Asset, the Capitalized Value of such Asset; provided, however, that
the Asset Value of each Technology Asset (other than a former Development Asset
or Redevelopment Asset) shall be limited, during the first 12 months following
the date of acquisition thereof, to the greater of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to the Asset Value of any Technology Asset (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Asset in the ordinary course of business, (b) in
the case of any Development Asset or Redevelopment Asset, the book value of such
Asset determined in accordance with GAAP (but determined without giving effect
to any depreciation), (c)

 

4



--------------------------------------------------------------------------------

in the case of any Joint Venture Asset that, but for such Asset being owned by a
Joint Venture, would qualify as a Technology Asset under the definition thereof,
the JV Pro Rata Share of the Capitalized Value of such Asset; provided, however,
that the Asset Value of such Joint Venture Asset shall be limited, during the
first 12 months following the date of acquisition thereof, to the JV Pro Rata
Share of the greater of (i) the acquisition price thereof or (ii) the
Capitalized Value thereof, provided further that an upward adjustment shall be
made to Asset Value of any Joint Venture Asset described in this clause (c) (in
the reasonable discretion of the Administrative Agent) as new leases, subleases,
real estate licenses and occupancy agreements are entered into in respect of
such Asset in the ordinary course of business and (d) in the case of any Joint
Venture Asset not described in clause (c) above, the JV Pro Rata Share of the
book value of such Joint Venture Asset determined in accordance with GAAP (but
determined without giving effect to any depreciation) of such Joint Venture
Asset.

“Assets” means Technology Assets, Development Assets, Redevelopment Assets and
Joint Venture Assets.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

“AUD Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “AUD Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender Party, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrowers and
the Administrative Agent.

“Auditor’s Determination” has the meaning specified in Section 7.09(f).

“Australia Borrower” means the Operating Partnership, the Initial Australia
Borrower 1, the Initial Australia Borrower 2 and each Additional Borrower that
is designated as a Borrower with respect to the Australian Dollar Revolving
Credit Tranche, the Australian Swing Line Facility or the Australian Letter of
Credit Facility.

“Australian Committed Currencies” means Australian Dollars, Dollars, Sterling
and Euros.

“Australian Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(iii).

“Australian Dollar Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Australian Dollar Revolving Credit Commitment” or
(b) if such Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Australian Dollar Revolving Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05 or 2.19 or increased
pursuant to Section 2.18 or 2.19.

“Australian Dollar Revolving Credit Tranche” means, at any time, the aggregate
amount of the Lenders’ Australian Dollar Revolving Credit Commitments at such
time.

“Australian Dollar Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Australian Dollar
Revolving Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure
with respect to the Australian Dollar Revolving Credit Tranche at such time) and
the denominator of which is the Australian Dollar Revolving Credit Tranche at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the total Facility Exposure with respect to the Australian
Dollar Revolving Credit Tranche at such time).

 

5



--------------------------------------------------------------------------------

“Australian Dollar Revolving Lender” means any Person that is a Lender hereunder
in respect of the Australian Dollar Revolving Credit Tranche in its capacity as
a Lender in respect of such Tranche.

“Australian Dollars” and the “A$” sign each means lawful currency of Australia.

“Australian Issuing Bank” means Citibank, N.A., Sydney Branch (or any Affiliate
thereof), and any other Lender approved as an Australian Issuing Bank by the
Administrative Agent and the Operating Partnership and any Eligible Assignee to
which an Australian Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Australian Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Australian Letter of Credit
Commitment (which information shall be recorded by the Administrative Agent in
the Register) for so long as such initial Australian Issuing Bank, Lender or
Eligible Assignee, as the case may be, shall have an Australian Letter of Credit
Commitment.

“Australian Lender Party” means any Australian Dollar Revolving Lender, the
Swing Line Bank under the Australian Swing Line Facility or an Australian
Issuing Bank.

“Australian Letter of Credit Commitment” means, with respect to any Australian
Issuing Bank at any time, the amount set forth opposite such Australian Issuing
Bank’s name on Schedule I hereto under the caption “Australian Letter of Credit
Commitment” or, if such Australian Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such Australian Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Australian Issuing Bank’s “Australian Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05 or 2.19
or increased pursuant to Section 2.19.

“Australian Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the Australian Issuing Banks’ Letter
of Credit Commitments at such time, and (b) A$25,000,000 (or the Equivalent
thereof in any other Australian Committed Currency), as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The Australian Letter
of Credit Facility shall be a Subfacility of the Australian Dollar Revolving
Credit Tranche.

“Australian Letters of Credit” has the meaning specified in Section 2.01(b).

“Australian Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Australian Dollar denominated Swing Line Facility at such time, and
(b) A$25,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. The Australian Swing Line Facility shall be a
Subfacility of the Australian Dollar Revolving Credit Tranche.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), and shall be deemed
where applicable hereunder to include the Equivalent in the Primary Currency
relating to the applicable Tranche of any such amount denominated in a Committed
Foreign Currency.

 

6



--------------------------------------------------------------------------------

“Bank Guarantees” means bank guaranties, bank bonds or comparable instruments
issued or to be issued pursuant to any Letter of Credit Facility (other than the
U.S. Dollar Letter of Credit Facility) by an Issuing Bank or Affiliate thereof
in form and substance satisfactory to the issuer thereof.

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b)  1/2 of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurocurrency Rate for Dollars plus
1% per annum.

“Base Rate Advance” means (a) an Advance under the U.S. Dollar Revolving Credit
Tranche advanced as a Base Rate Advance hereunder or Converted into a Base Rate
Advance hereunder, (b) an Advance under the U.S. Dollar Swing Line Facility or
(c) a Letter of Credit Advance under the U.S. Dollar Letter of Credit Facility
that, in each case, bears interest as provided in Section 2.07(a)(i).

“BBR” means (a) for a period relating to an Australian Dollar Revolving Credit
Advance, (i) the average bid rate displayed at or about 10.30 A.M. (Sydney time)
on the Quotation Day on the Reuters screen BBSY page for a term equivalent to
the period or (ii) if (A) for any reason that rate is not displayed for a term
equivalent to that period or (B) the basis on which that rate is displayed is
changed and in the opinion of the Administrative Agent it ceases to reflect the
Lenders’ cost of funding to the same extent as at the date of this Agreement,
then BBR will be the rate reasonably determined by the Administrative Agent to
be the buying rate for bills of exchange accepted by a leading Australian bank
and which have a term equivalent to the period, and (b) for any Swing Line
Advance in Australian Dollars, (i) the rate quoted to the Administrative Agent
by Citibank N.A., Sydney Branch, as the rate in the Australian interbank market
as of 12:00 P.M. (Sydney time) on the day of such Swing Line Advance or (ii) if
no such rate is available, the rate reasonably determined by the Administrative
Agent as the rate quoted to leading banks in the Australian interbank market as
of 12:00 P.M. (Sydney time) on the day of such Swing Line Advance. Rates under
clause (a) above will be expressed as a yield percent per annum to maturity and
if necessary, will be rounded up to the nearest fourth decimal place.

“Bond Issuance” means any offering or issuance of any Bonds (other than any
additional Bonds issued pursuant to the Note Documents).

“Bonds” means bonds, notes, loan stock, debentures and comparable debt
instruments that evidence debt obligations of a Person.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit H.

“Borrower’s Account” means such account as any Borrower shall specify in writing
to the Administrative Agent. Notwithstanding the foregoing, each Borrower
Account relating to Swing Line Advances in (A) Singapore Dollars shall be
maintained at Citibank N.A., Singapore Branch, or another financial institution
in Singapore and (B) Australian Dollars shall be maintained at Citibank N.A.,
Sydney Branch, or another financial institution in Australia.

 

7



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders, a Swing Line Borrowing or a
Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to (a) any Eurocurrency Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Advance (or, in
the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open),
(b) any Australian Dollar Revolving Credit Advances, on which dealings are
carried on in the Australian interbank market and banks are open for business in
Sydney, Hong Kong and in the country of issue of the currency of such Australian
Dollar Revolving Credit Advance, (c) any Singapore Dollar Revolving Credit
Advances, on which dealings are carried on in the Singapore interbank market and
banks are open for business in Singapore, Hong Kong and in the country of issue
of the currency of such Singapore Dollar Revolving Credit Advance or (d) any
Advances denominated in any Supplemental Currency, on which dealing are carried
on in the Relevant Interbank Market of the jurisdiction that issues such
Supplemental Currency.

“Calculation Date” means (a) each date on which a Letter of Credit or Bank
Guarantee is issued under the European Letter of Credit Facility or
Multicurrency Letter of Credit Facility with a stated amount denominated in a
currency other than (i) Euros in connection with Letters of Credit or Bank
Guarantees issued under the European Letter of Credit Facility and (ii) Dollars
in connection with Letters of Credit or Bank Guarantees issued under the
Multicurrency Letter of Credit Facility, (b) if requested by the Administrative
Agent, the last Business Day of each calendar quarter and (c) if a Default or an
Event of Default shall have occurred and be continuing, such additional dates as
the Administrative Agent shall specify.

“Canadian Dollars” and the “CDN$” sign each means lawful currency of Canada.

“Capital Expenditure Reserve” means (a) with respect to any Asset on any date of
determination when calculating compliance with the maximum Unsecured Debt
exposure and minimum Unencumbered Assets Debt Service Coverage Ratio financial
covenants, the product of (A) $0.25 times (B) the total number of net rentable
square feet within such Asset and (b) at all other times, zero.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Data Center Asset, the Adjusted
Net Operating Income of such Asset divided by 8.25%, and (b) in the case of any
Other Asset, the Adjusted Net Operating Income of such Asset divided by 7.5%.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in the currency of
the obligation that is to be cash collateralized, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, the applicable Issuing Bank and the applicable Swing Line
Bank. “Cash Collateralization” shall have a corresponding meaning.

 

8



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 360 days from the
date of acquisition thereof: (a) readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) readily marketable direct obligations of
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof having, at the time of acquisition, the
highest rating obtainable from either Moody’s or S&P, (c) domestic and foreign
certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Sterling, Canadian Dollars, Swiss
Francs, Euros, Hong Kong Dollars, Dollars, Singapore Dollars, Yen or Australian
Dollars that are issued by a bank: (I) which has, at the time of acquisition, a
long-term rating of at least A or the equivalent from S&P, Moody’s or Fitch and
(II) if a United States domestic bank, which is a member of the Federal Deposit
Insurance Corporation, (d) commercial paper (foreign and domestic) in an
aggregate amount of not more than $50,000,000 per issuer outstanding at any time
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1”
(or the then equivalent grade) by S&P, (e) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and
(f) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (e) foregoing.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) during any consecutive twelve month period
commencing on or after the date hereof, individuals who at the beginning of such
period constituted the Board of Directors of the Parent Guarantor (together with
any new directors whose election by the Board of Directors or whose nomination
for election by the Parent Guarantor stockholders was approved by a vote of at
least a majority of the members of the Board of Directors then in office who
either were members of the Board of Directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the members of the Board of Directors
then in office, except for any such change resulting from (x) death or
disability of any such member, (y) satisfaction of any requirement for the
majority of the members of the Board of Directors of the Parent Guarantor to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the Parent
Guarantor with any other officer or employee of the Parent Guarantor or any of
its Affiliates ; or (c) any Person or two or more Persons acting in concert
shall have acquired and shall continue to have following the date hereof, by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
direct, directly or indirectly, the management or policies of the Parent
Guarantor; or (d) the Parent Guarantor ceases to be the general partner of the
Operating Partnership; or (e) the Parent Guarantor ceases to be the legal and
beneficial owner of all of the general partnership interests of the Operating
Partnership.

 

9



--------------------------------------------------------------------------------

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Closing Date” means the date of this Agreement.

“Commitment” means a U.S. Dollar Revolving Credit Commitment, a Multicurrency
Revolving Credit Commitment, a Singapore Dollar Revolving Credit Commitment, an
Australian Dollar Revolving Credit Commitment, a European Revolving Credit
Commitment, a Swing Line Commitment, a Letter of Credit Commitment or a
Supplemental Tranche Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Commitment Minimum” means $5,000,000 in the case of the U.S. Dollar Revolving
Credit Tranche, $5,000,000 in the case of the Multicurrency Revolving Credit
Tranche, A$5,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, S$5,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, €5,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $5,000,000 in the case of any Supplemental Tranche.

“Committed Foreign Currencies” means Sterling, Swiss Francs, Australian Dollars,
Singapore Dollars, Hong Kong Dollars, Yen, Canadian Dollars, Euros and each
Supplemental Currency.

“Communications” has the meaning specified in Section 9.02(b).

“Competitive Bid” means an offer by a Lender to make a Competitive Bid Advance
pursuant to Section 2.02(c).

“Competitive Bid Advance” means an Advance made by a Lender in its discretion
pursuant to Section 2.02(c).

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.02(c).

“Competitive Bid Reduction” has the meaning specified in Section 2.01(a).

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender Party in writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public other than by way of a breach of the
confidentiality provisions of Section 9.10 or that is or becomes available to
the Administrative Agent or such Lender Party from a source other than the Loan
Parties or the Administrative Agent or any other Lender Party and not in
violation of any confidentiality agreement with respect to such information that
is actually known to Administrative Agent or such Lender Party.

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means Debt of the Parent Guarantor and its Subsidiaries plus
the JV Pro Rata Share of Debt of Joint Ventures that, in each case, is included
as a liability on the Consolidated balance sheet of the Parent Guarantor in
accordance with GAAP, minus the lesser of (a) the portion of such Debt scheduled
to mature within 24 months after the calculation of Consolidated Debt or
(b) unrestricted cash and Cash Equivalents on hand of the Parent Guarantor and
its Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Consolidated Secured Debt” means Secured Debt of the Parent Guarantor and its
Subsidiaries that is included as a liability on the Consolidated balance sheet
of the Parent Guarantor in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.

“Controlled Joint Venture” means any (a) Joint Venture in which the Parent
Guarantor or any of its Subsidiaries (i) holds a majority of Equity Interests
and (ii) after giving effect to all buy/sell provisions contained in the
applicable constituent documents of such Joint Venture, controls all material
decisions of such Joint Venture, including without limitation the financing,
refinancing and disposition of the assets of such Joint Venture, and (b) any
Subsidiary of the Operating Partnership that is not a Wholly-Owned Subsidiary.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Cross-stream Guaranty” has the meaning specified in Section 7.09(f).

“Data Center Asset” means any Real Property (other than any Joint Venture Asset)
that operates or is intended to operate primarily as a telecommunications
infrastructure building or an information technology infrastructure building.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days or that are subject to a Good Faith
Contest, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention

 

11



--------------------------------------------------------------------------------

agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (but excluding for the avoidance of doubt
(i) regular quarterly dividends and (ii) special year-end dividends made in
connection with maintaining the Parent Guarantor’s status as a REIT) in respect
of any Equity Interests in such Person or any other Person (other than Preferred
Interests that are issued by any Loan Party or Subsidiary thereof and classified
as either equity or minority interests pursuant to GAAP) or any warrants, rights
or options to acquire such Equity Interests, (h) all Obligations of such Person
in respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person with respect to Debt and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided, however,
that (A) in the case of the Parent Guarantor and its Subsidiaries “Debt” shall
also include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture and (B) for purposes of computing the Leverage Ratio, “Debt” shall be
deemed to exclude redeemable Preferred Interests issued as trust preferred
securities by the Parent Guarantor and the Borrowers to the extent the same are
by their terms subordinated to the Facility and not redeemable until after the
Termination Date.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, the term “Debt for Borrowed
Money” (a) shall include, in the case of an acquisition, an amount equal to the
Debt for Borrowed Money directly relating to such Asset existing immediately
following such acquisition (computed as if such indebtedness in respect of such
Asset was in existence for the Parent Guarantor or such Subsidiary for the
entire four-fiscal quarter period), and (b) shall exclude, in the case of a
disposition, an amount equal to the actual Debt for Borrowed Money to which such
Asset was subject to the extent such Debt for Borrowed Money was repaid or
otherwise terminated upon the disposition of such Asset during such four-fiscal
quarter period.

“Debt Rating” means, as of any date, the rating that has been most recently
assigned by either S&P, Fitch or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long-term senior
unsecured credit enhanced debt. For purposes of the foregoing, (a) if any rating
established by S&P, Fitch or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change and (b) if S&P, Fitch or Moody’s shall change
the basis on which ratings are established, each reference to the Parent
Guarantor’s Debt Rating announced by S&P, Fitch or Moody’s, as the case may be,
shall refer to the then equivalent rating by S&P, Fitch or Moody’s, as the case
may be. For the purposes of determining the Applicable Margin, (i) if the Parent
Guarantor has three ratings and such ratings are split, then, if the difference
between the highest and lowest is one level apart, it will be the highest of the
three, provided that if the difference is more than one level, the average
rating of the two highest

 

12



--------------------------------------------------------------------------------

will be used (or, if such average rating is not a recognized category, then the
second highest rating will be used), (ii) if the Parent Guarantor has only two
ratings, it will be the higher of the two, provided that if the ratings are more
than one level apart, the average rating will be used (or, if such average
rating is not a recognized category, then the higher rating will be used), and
(iii) if the Parent Guarantor has only one rating assigned by either S&P or
Moody’s, then the Debt Rating shall be such credit rating.

“Decreasing Tranche” has the meaning specified in Section 2.19(a).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.21(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent, the Borrowers, any Issuing Bank or
any Swing Line Bank in writing, or has stated publicly, that it does not intend
to comply with its funding obligations hereunder (unless such writing or public
statement states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (iii) any Lender that
has, for three or more Business Days after written request of the Administrative
Agent or any Borrower, failed to confirm in writing to the Administrative Agent
and the applicable Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iii) upon the Administrative Agent’s and the
applicable Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect Parent Company
thereof by a governmental authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender (provided, in each case, that neither the reallocation of funding
obligations provided for in Section 2.21(a) as a result of a Lender being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Issuing Banks, the Swing Line Banks and the Lenders.

“Development Asset” means Real Property acquired for development into a
Technology Asset that, in accordance with GAAP, would be classified as a
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Technology Assets.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

13



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender Party, as the case may be, or
such other office of such Lender Party as such Lender Party may from time to
time specify to the Borrowers and the Administrative Agent.

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items and the
non-cash component of non-recurring items), (ii) interest expense, (iii) income
tax expense, (iv) depreciation expense, (v) amortization expense, in each case
of the Parent Guarantor and its Subsidiaries determined on a Consolidated basis
and in accordance with GAAP for such period, and (vi) to the extent such amounts
were deducted in calculating net income (or net loss), (A) losses from
extraordinary, non-recurring and unusual items (including, without limitation,
prepayment penalties and costs or fees incurred in connection with any capital
markets offering, debt financing, or amendment thereto, redemption or exchange
of indebtedness, lease termination, business combination, acquisition,
disposition, recapitalization or similar transaction (regardless of whether such
transaction is completed)), (B) expenses and losses associated with Hedging
Agreements and (C) expenses and losses resulting from fluctuations in foreign
exchange rates, plus (b) with respect to each Joint Venture, the JV Pro Rata
Share of the sum of (i) net income (or net loss) (excluding gains (or losses)
from extraordinary and unusual items), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense of such Joint
Venture, and (vi) to the extent such amounts were deducted in calculating net
income (or net loss) with respect to such Joint Venture, (A) losses from
extraordinary, non-recurring and unusual items (including, without limitation,
prepayment penalties and costs or fees incurred in connection with any capital
markets offering, debt financing, or amendment thereto, redemption or exchange
of indebtedness, lease termination, business combination, acquisition,
disposition, recapitalization or similar transaction (regardless of whether such
transaction is completed)), (B) expenses and losses associated with Hedging
Agreements and (C) expenses and losses resulting from fluctuations in foreign
exchange rates, in each case determined on a consolidated basis and in
accordance with GAAP for such period.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) with respect to each Tranche, (i) a Lender;
(ii) an Affiliate or Fund Affiliate of a Lender and (iii) any other Person
(other than an individual) approved by the Administrative Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 9.07, the Operating Partnership, each such approval
not to be unreasonably withheld or delayed, and (b) with respect to each Letter
of Credit Facility, a Person that is approved by the Administrative Agent and,
unless an Event of Default has occurred and is continuing at the time any
assignment is effected pursuant to Section 9.07, the Operating Partnership, such
approval not to be unreasonably withheld or delayed; provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

14



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equivalent” in Dollars of any currency other than Dollars on any date means the
equivalent in Dollars of such other currency determined at the Agent’s Spot Rate
of Exchange on the date falling two Business Days prior to the date of
conversion or notional conversion, as the case may be. “Equivalent” in any
currency (other than Dollars) of any other currency (including Dollars) means
the equivalent in such other currency determined at the Agent’s Spot Rate of
Exchange on the date falling two Business Days prior to the date of conversion
or notional conversion, as the case may be; provided, however, that with respect
to Swing Line Advances, the equivalent amount shall be determined at the Agent’s
Spot Rate of Exchange on the date of the applicable Swing Line Borrowing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412(c) of the Code or Section 303 of ERISA with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) with respect to any Plan, the cessation of operations at a facility
of any Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA resulting in a partial withdrawal by any Loan Party or
any ERISA Affiliate from such Plan; (e) the withdrawal by any Loan Party or any
ERISA Affiliate from a Multiple Employer Plan during a plan year for which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall

 

15



--------------------------------------------------------------------------------

have been met with respect to any Plan; (g) the adoption of an amendment to a
Single Employer Plan requiring the provision of security to such Single Employer
Plan pursuant to Section 206(g)(5) of ERISA; or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 Page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, in each case providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at 11:00 A.M., London time, two Business Days before the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward, if necessary, to the nearest whole
multiple of 1/100 of 1% per annum, if such average is not such a multiple) of
the respective rates per annum at which deposits in Euro are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing in Euros to be outstanding during such Interest Period and for a
period equal to such Interest Period (subject, however, to the provisions of
Section 2.07).

“Euro” and “€” each means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
Legislation.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurocurrency Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance or
Lender Accession Agreement pursuant to which it became a Lender Party (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender Party as such Lender Party may from time to time specify to the
Borrowers and the Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period for (a) any Swing Line
Advance in Euros or Sterling, (i) the rate quoted to the Administrative Agent by
Citibank N.A., London Branch, as the rate in the London interbank market as of
11:00 A.M. London time on the day of such Swing Line Advance or (ii) if no such
rate is available, the rate reasonably determined by the Administrative Agent as
the rate quoted to leading banks in the London interbank market as of 11:00 A.M.
London time on the day of such Swing Line Advance and (b) all Eurocurrency Rate
Advances (excluding Swing Line Advances) comprising part of the same Borrowing
or Competitive Bid Borrowing, an interest rate per annum equal to the rate per
annum obtained by dividing (i)(A) in the case of any Competitive Bid Advance or
any Revolving Credit Advance denominated in Dollars or any Committed Foreign
Currency other than Euro, Australian Dollars, Singapore Dollars or Hong Kong
Dollars, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Reuters Screen LIBOR01 Page or
LIBOR02 Page, as applicable (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Committed Foreign
Currency at 11:00 A.M. (London time) (x) two Business Days before the first day
of such Interest Period in the case of Dollars or any such Committed Foreign
Currency (other than Sterling) and (y) on the first day of such Interest Period
in the case of Sterling for, in each case, a

 

16



--------------------------------------------------------------------------------

period equal to such Interest Period or, if for any reason such rate is not
available, and subject to the provisions of Section 2.07, the average (rounded
upward, if necessary, to the nearest whole multiple of 1/100 of 1% per annum, if
such average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Foreign Currency is offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) (x) two Business Days before
the first day of such Interest Period in the case of Dollars or any such
Committed Foreign Currency (other than Sterling) and (y) on the first day of
such Interest Period in the case of Sterling, in each case in an amount
substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing or Competitive Bid Borrowing to be outstanding
during such Interest Period (or, if such Reference Bank shall not have such a
Eurocurrency Rate Advance, $1,000,000) and for a period equal to such Interest
Period or (B) in the case of any Revolving Credit Advance denominated in Euro,
the EURIBO Rate by (ii) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period; provided, however, that with
respect to Eurocurrency Rate Advances described in this clause (b) under the
Australian Dollar Revolving Credit Tranche, the Singapore Dollar Revolving
Credit Tranche, the Multicurrency Revolving Credit Tranche and the European
Revolving Credit Tranche, the Eurocurrency Rate shall be determined without
dividing the amount in clause (i) by the amount in clause (ii) (i.e., without
reference to the Eurocurrency Rate Reserve Percentage).

“Eurocurrency Rate Advance” means each Advance denominated in Dollars or a
Committed Foreign Currency that bears interest as provided in
Section 2.07(a)(ii), each Competitive Bid Advance that is a Floating Rate
Advance and each Swing Line Advance in Euros or Sterling.

“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances under the U.S. Dollar Revolving Credit Tranche
comprising part of the same Borrowing, the reserve percentage applicable two
Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
is determined) having a term equal to such Interest Period.

“European Borrower” means the Initial French Borrower, the Initial Luxembourg
Borrower 1, the Initial Luxembourg Borrower 2 and each Additional Borrower that
is designated as a Borrower with respect to the European Revolving Credit
Tranche, the European Swing Line Facility or the European Letter of Credit
Facility.

“European Committed Currencies” means Dollars, Sterling, Swiss Francs and Euros.

“European Issuing Bank” means Citibank International plc (or any Affiliate
thereof), and any other Lender approved as a European Issuing Bank by the
Administrative Agent and the Operating Partnership and any Eligible Assignee to
which a European Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a European Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its European Letter of Credit
Commitment (which information shall be recorded by the Administrative Agent in
the Register) for so long as such initial European Issuing Bank, Lender or
Eligible Assignee, as the case may be, shall have a European Letter of Credit
Commitment.

 

17



--------------------------------------------------------------------------------

“European Lender” means any Person that is a Lender hereunder in respect of the
European Revolving Credit Tranche in its capacity as a Lender in respect of such
Tranche.

“European Lender Party” means any European Lender, the Swing Line Bank under the
European Swing Line Facility or a European Issuing Bank.

“European Letter of Credit Commitment” means, with respect to any European
Issuing Bank at any time, the amount set forth opposite such European Issuing
Bank’s name on Schedule I hereto under the caption “European Letter of Credit
Commitment” or, if such European Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such European Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such European Issuing Bank’s “European Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05 or 2.19
or increased pursuant to Section 2.19.

“European Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the European Issuing Banks’ Letter of
Credit Commitments at such time, and (b) €100,000,000 (or the Equivalent thereof
in any European Committed Currency), as such amount may be reduced at or prior
to such time pursuant to Section 2.05. The European Letter of Credit Facility
shall be a Subfacility of the European Revolving Credit Tranche.

“European Letters of Credit” has the meaning specified in Section 2.01(b).

“European Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(v).

“European Revolving Credit Commitment” means, (a) with respect to any Lender at
any time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “European Revolving Credit Commitment” or (b) if such Lender
has entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “European
Revolving Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05 or 2.19 or increased pursuant to Section 2.18 or
2.19.

“European Revolving Credit Tranche” means, at any time, the aggregate amount of
the Lenders’ European Revolving Credit Commitments at such time.

“European Revolving Credit Pro Rata Share” of any amount means, with respect to
any Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Lender’s European Revolving Credit
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure with respect
to the European Revolving Credit Tranche at such time) and the denominator of
which is the European Revolving Credit Tranche at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
total Facility Exposure with respect to the European Revolving Credit Tranche at
such time).

“European Swing Line Facility” means, at any time, an amount equal to the lesser
of (a) the aggregate amount of the Swing Line Commitments relating to the
European Swing Line Facility at such time, and (b) €50,000,000 (or the
Equivalent thereof in Sterling), as such amount may be reduced at or prior to
such time pursuant to Section 2.05. The European Swing Line Facility shall be a
Subfacility of the European Revolving Credit Tranche.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.12(a).

 

18



--------------------------------------------------------------------------------

“Existing Corporate Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 31, 2007, by and among the Operating Partnership,
Citicorp North America, Inc., as administrative agent, the financial
institutions party thereto, KeyBank National Association, as the syndication
agent, and CGMI and Keybanc Capital Markets, as the arrangers, as amended.

“Existing Credit Agreements” means the (a) Existing Corporate Credit Agreement
and (b) Revolving Credit Agreement, dated as of August 18, 2011, among Digital
Singapore Jurong East Pte. Ltd., Digital Realty Datafirm, LLC, Digital Realty
Datafirm 2, LLC, the Operating Partnership, the Parent Guarantor, Citicorp
International Ltd., as administrative agent, and the financial institutions
party thereto, as amended.

“Existing Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately before the Effective Date.

“Existing Letters of Credit” means the letters of credit and bank guarantees
listed on Schedule IV hereto issued under the Existing Corporate Credit
Agreement.

“Extension Date” has the meaning specified in Section 2.16.

“Facility” means, collectively, all of the Tranches, including all Subfacilities
thereof.

“Facility Exposure” means (a) with respect to each Tranche and each Subfacility,
at any date of determination, the sum of the aggregate principal amount of all
outstanding Advances relating to such Tranche or Subfacility, as applicable, and
(i) in the case of a Tranche, the Available Amount under all outstanding Letters
of Credit relating to the Subfacility that forms a part of such Tranche and
(ii) in the case of a Letter of Credit Facility, the Available Amount under all
outstanding Letters of Credit relating to such Letter of Credit Facility, and
(b) with respect to the Facility, at any date of determination, the sum of the
aggregate principal amount of all outstanding Advances and the Available Amount
under all outstanding Letters of Credit.

“Facility Fee” has the meaning specified in Section 2.08(a).

“FATCA” has the meaning specified in Section 2.12(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated as of September 12, 2011 among the
Operating Partnership, MLPFS, Bank of America, N.A. and CGMI, as the same may be
amended from time to time.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.

 

19



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for Borrowed Money plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
Preferred Interests (which, for the avoidance of doubt, shall include Preferred
Interests structured as trust preferred securities), but excluding redemption
payments or charges in connection with the redemption of Preferred Interests, in
each case, of or by the Parent Guarantor and its Subsidiaries for the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, determined on a Consolidated
basis for such period.

“Fixed Rate Advance” has the meaning specified in Section 2.02(c).

“Floating Rate” means with respect to (a) Floating Rate Advances in Australian
Dollars, BBR, (b) Floating Rate Advances in Singapore Dollars, SIBOR,
(c) Floating Rate Advances in Hong Kong Dollars, HIBOR, (d) Floating Rate
Advances in Dollars or any Committed Foreign Currency other than Australian
Dollars, Singapore Dollars, Hong Kong Dollars or Supplemental Currency, the
Eurocurrency Rate, (e) Competitive Bid Advances (other than Fixed Rate
Advances), the Eurocurrency Rate, and (f) Floating Rate Advances in a
Supplemental Currency, the applicable Screen Rate, except to the extent
otherwise provided in a Supplemental Addendum.

“Floating Rate Advance” means each Revolving Credit Advance that is not a Base
Rate Advance and each Competitive Bid Advance that is not a Fixed Rate Advance.

“Foreign Lender” has the meaning specified in Section 2.12(e).

“Foreign Subsidiary” means any Subsidiary of the Parent Guarantor (a) that is
not incorporated or organized under the laws of any State of the United States
or the District of Columbia, and (b) the principal assets, if any, of which are
not located in the United States or are Equity Interests in a Subsidiary
described in clause (a) or (b) of this definition.

“French Guarantor” has the meaning specified in Section 7.09(e)(i).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funding Deadline” means (a) 1:00 P.M. (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the
U.S. Dollar Revolving Credit Tranche, (b) 3:00 P.M. (London time) on the date of
such Borrowing in the case of a Borrowing consisting of Eurocurrency Rate
Advances under the Multicurrency Revolving Credit Tranche or the European
Revolving Credit Tranche denominated in Sterling, (c) 3:00 P.M. (London time) on
the date of such Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances under the Multicurrency Revolving Credit Tranche denominated in
Canadian Dollars, (d) 9:00 A.M. (London time) on the date of such Borrowing in
the case of a Borrowing consisting of Eurocurrency Rate Advances under the
Multicurrency Revolving Credit Tranche or the European Revolving Credit Tranche
denominated in Swiss Francs, (e) 4:00 P.M. (London time) on the date of such
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
under the Multicurrency Revolving Credit Tranche or the European Revolving
Credit Tranche denominated in Dollars, (f) 2:00 P.M. (London time) on the date
of such Borrowing in the case of a Borrowing consisting of Eurocurrency Rate
Advances under the Multicurrency Revolving Credit Tranche or the European
Revolving Credit Tranche denominated in Euros, (g) 3:00 P.M. (London time) on
the Business Day prior to the date of such Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate

 

20



--------------------------------------------------------------------------------

Advances under the Multicurrency Revolving Credit Tranche denominated in Hong
Kong Dollars or Yen, (h) 12:00 P.M. (Singapore time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the Singapore
Dollar Revolving Credit Tranche, (i) 12:00 P.M. (Sydney time) on the date of
such Borrowing in the case of a Borrowing consisting of Advances under the
Australian Dollar Revolving Credit Tranche, and (j) the deadline set forth in
the Supplemental Addendum with respect to Advances denominated in any
Supplemental Currency.

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures. Adjustments for unconsolidated Joint Ventures
will be calculated to reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“German GmbH Guarantor” has the meaning specified in Section 7.09(f).

“GmbHG” has the meaning specified in Section 7.09(f).

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

“Guaranteed Hedge Agreement” means any Hedge Agreement not prohibited under
Article V that is entered into by and between any Loan Party and any Hedge Bank.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto and otherwise in form and
substance reasonably acceptable to the Administrative Agent.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement; provided, however, that so
long as any Lender Party is a Defaulting Lender, such Lender Party will not be a
Hedge Bank with respect to any Guaranteed Hedge Agreement entered into while
such Lender Party was a Defaulting Lender.

 

21



--------------------------------------------------------------------------------

“HGB” has the meaning specified in Section 7.09(f).

“HIBOR” means, in relation to any Revolving Credit Advance in Hong Kong Dollars,
(a) the Hong Kong Screen Rate or (b) if the Hong Kong Screen Rate is not
available for Hong Kong Dollars for the Interest Period of that Advance, the
rate reasonably determined by the Administrative Agent as the rate quoted to
leading banks in the Hong Kong interbank market, in each case as of 11:00 A.M.
Hong Kong time on the Quotation Day for the offering of deposits in Hong Kong
Dollars for a period comparable to the applicable Interest Period.

“Hong Kong Dollars” and the “H$” sign each means lawful currency of Hong Kong.

“Hong Kong Screen Rate” means the display designated as the HKABHIBOR Screen on
the Reuters system or such other page as may replace such page on that system
for the purpose of displaying offered rates for Hong Kong Dollar deposits.

“Increase Agent Notice Deadline” means (a) 11:00 A.M. (New York City time) where
the U.S. Dollar Revolving Credit Tranche is the increasing Tranche, (b) 11:00
A.M. (London time) where the Multicurrency Revolving Credit Tranche or the
European Revolving Credit Tranche is the increasing Tranche, (c) 11:00 A.M.
(Sydney time) where the Australian Dollar Revolving Credit Tranche is the
increasing Tranche, (d) 11:00 A.M. (Singapore time) where the Singapore Dollar
Revolving Credit Tranche is the increasing Tranche and (e) the time set forth in
the applicable Supplemental Addendum where any Supplemental Tranche is the
increasing Tranche.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increase Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Increase Date where the U.S. Dollar Revolving Credit Tranche is the increasing
Tranche, (b) 3:00 P.M. (London time) on the Increase Date where the
Multicurrency Revolving Credit Tranche or the European Revolving Credit Tranche
is the increasing Tranche and the applicable Advances are denominated in
Sterling, (c) 3:00 P.M. (London time) on the Increase Date where the
Multicurrency Revolving Credit Tranche is the increasing Tranche and the
applicable Advances are denominated in Canadian Dollars, (d) 9:00 A.M. (London
time) on the Increase Date where the Multicurrency Revolving Credit Tranche or
the European Revolving Credit Tranche is the increasing Tranche and the
applicable Advances are denominated in Swiss Francs, (e) 4:00 P.M. (London time)
on the Increase Date where the Multicurrency Revolving Credit Tranche or the
European Revolving Credit Tranche is the increasing Tranche and the applicable
Advances are denominated in Dollars, (f) 2:00 P.M. (London time) on the Increase
Date where the Multicurrency Revolving Credit Tranche or the European Revolving
Credit Tranche is the increasing Tranche and the applicable Advances are
denominated in Euros, (g) 3:00 P.M. (London time) on the Business Day
immediately prior to the Increase Date where the Multicurrency Revolving Credit
Tranche is the increasing Tranche and the applicable Advances are denominated in
Hong Kong Dollars or Yen, (h) 12:00 P.M. (Sydney time) on the Increase Date
where the Australian Dollar Revolving Credit Tranche is the increasing Tranche,
(i) 12:00 P.M. (Singapore time) on the Increase Date where the Singapore Dollar
Revolving Credit Tranche is the increasing Tranche and (j) the time or times set
forth in the applicable Supplemental Addendum where any Supplemental Tranche is
the increasing Tranche.

“Increase Minimum” means $5,000,000 in the case of the U.S. Dollar Revolving
Credit Tranche, $5,000,000 in the case of the Multicurrency Revolving Credit
Tranche, A$5,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, S$5,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, €5,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $5,000,000 in the case of any Supplemental Tranche.

“Increase Purchasing Lender” has the meaning specified in Section 2.18(e).

 

22



--------------------------------------------------------------------------------

“Increase Selling Lender” has the meaning specified in Section 2.18(e).

“Increased Commitment Amount” has the meaning specified in Section 2.18(b).

“Increasing Tranche” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indemnified Taxes” has the meaning specified in Section 2.12(a).

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Information Memorandum” means the information memorandum dated September 2011
used by the Arrangers in connection with the syndication of the Commitments.

“Initial Australia Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Initial Australia Borrower 2” has the meaning specified in the recital of
parties to this Agreement.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial French Borrower” has the meaning specified in the recital of parties to
this Agreement.

“Initial French Borrower Secured Debt” means the Debt under that certain Term
Loan Facility Agreement, dated December 5, 2006, by and among the Initial French
Borrower and Digital Realty (Blanchardstown) LTD, as borrowers, and Credit
Suisse International, as security agent and a lender, as amended.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Initial Luxembourg Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Initial Luxembourg Borrower 2” has the meaning specified in the recital of
parties to this Agreement.

“Initial Process Agent” has the meaning specified in Section 9.12(c).

“Initial Singapore Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

 

23



--------------------------------------------------------------------------------

“Interest Period” means (a) for each Floating Rate Advance (other than a Swing
Line Advance) comprising part of the same Borrowing, the period commencing on
the date of such Floating Rate Advance or the date of the Conversion of any Base
Rate Advance into a Floating Rate Advance, and ending on the last day of the
period selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon notice received by the Administrative Agent not later than
the Interest Period Notice Deadline, select; provided, however, that:

(i) no Borrower may select any Interest Period with respect to any Floating Rate
Advance that ends after the Termination Date;

(ii) Interest Periods commencing on the same date for Floating Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(v) the applicable Borrower shall not have the right to elect any Interest
Period if an Event of Default has occurred and is continuing and, subject to
Section 2.09(b)(iii), for the period that such Event of Default is continuing,
successive Interest Periods shall be one month in duration; and

(b) for each Swing Line Advance, the period commencing on the date of such Swing
Line Advance and ending on the maturity date of such Swing Line Advance
specified in the Notice of Swing Line Borrowing; provided, however, that (i) no
Interest Period shall end after the Termination Date and (ii) whenever the last
day of any Interest Period would otherwise occur on a day other than a Business
Day, the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; provided, however, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day.

“Interest Period Notice Deadline” means (a) 12:00 Noon (New York City time) on
the third Business Day prior to the first day of the applicable Interest Period
in the case of Revolving Credit Advances under the U.S. Dollar Revolving Credit
Tranche, (b) 12:00 Noon (London time) on the third Business Day prior to the
first day of the applicable Interest Period in the case of Revolving Credit
Advances under the Multicurrency Credit Tranche or the European Revolving Credit
Tranche, (c) 12:00 Noon (Singapore time) on the third Business Day prior to the
first day of the applicable Interest Period in the case of Revolving Credit
Advances under the Singapore Dollar Revolving Credit Tranche, (d) 12:00 Noon
(Sydney time) on the third Business Day prior to the first day of the applicable
Interest Period in the case of Revolving Credit Advances under the Australian
Dollar Revolving Credit Tranche, and (e) the deadline set forth in the
Supplemental Addendum with respect to each Supplemental Tranche.

 

24



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“Issuing Bank” means an Australian Issuing Bank, a Singapore Issuing Bank, a
European Issuing Bank, a U.S. Dollar Issuing Bank or a Multicurrency Issuing
Bank, as applicable.

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JTC” means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act of Singapore.

“JTC Property” means an Asset located in Singapore that is ground leased from
the JTC.

“Jurong Asset” means the Technology Asset located at and known as Private Lot
A2534304 at International Business Park, Jurong, Singapore.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value in accordance with GAAP (but determined without giving effect to any
depreciation) of all Equity Interests in such Joint Venture held by the Parent
Guarantor and any of its Subsidiaries by (b) the total book value in accordance
with GAAP (but determined without giving effect to any depreciation) of all
outstanding Equity Interests in such Joint Venture at such time.

“L/C Account Collateral” has the meaning specified in Section 2.17(a).

“L/C Cash Collateral Account” means the account of the Borrowers to be
maintained with the Administrative Agent, in the name of the Administrative
Agent and under the sole control and dominion of the Administrative Agent and
subject to the terms of this Agreement.

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

“L/C Purchasing Notice Deadline” means (a) 11:00 A.M. (New York City time) in
the case of the U.S. Dollar Letter of Credit Facility, (b) 11:00 A.M. (Singapore
time) three Business Days prior to the proposed funding date by Lenders in the
case of the Singapore Swing Line Facility, (c) 11:00 A.M. (London time) three
Business Days prior to the proposed funding date by Lenders in the case of the
Multicurrency Letter of Credit Facility or the European Letter of Credit
Facility and (d) 11:00 A.M. (Sydney time) three Business Days prior to the
proposed funding date by Lenders in the case of the Australian Letter of Credit
Facility.

 

25



--------------------------------------------------------------------------------

“Lender Accession Agreement” has the meaning specified in Section 2.18(d)(i).

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lender Party” means any Lender, any Swing Line Bank or any Issuing Bank.

“Lenders” means (a) the Initial Lenders, (b) each Acceding Lender that shall
become a party hereto pursuant to Section 2.18 or 2.19, and (c) each Person that
shall become a Lender hereunder pursuant to Section 9.07 in each case for so
long as such Initial Lender, Acceding Lender or Person, as the case may be,
shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means the Australian Letter of Credit Facility, the
Singapore Letter of Credit Facility, U.S. Dollar Letter of Credit Facility, the
European Letter of Credit Facility and the Multicurrency Letter of Credit
Facility.

“Letters of Credit” means the Australian Letters of Credit, the Singapore
Letters of Credit, the U.S. Dollar Letters of Credit, the European Letters of
Credit and the Multicurrency Letters of Credit.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

26



--------------------------------------------------------------------------------

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) each Borrower
Accession Agreement, (d) the Fee Letter, (e) each Letter of Credit Agreement,
(f) each Guaranty Supplement, (g) each Supplemental Addendum, (h) each
Guaranteed Hedge Agreement and (i) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement, in each case, as amended.

“Loan Parties” means the Borrowers and the Guarantors.

“Management Determination” has the meaning specified in Section 7.09(f).

“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule III. The Additional Cost Rate (as defined in Schedule III) shall
be calculated by each applicable Lender and notified to the Administrative Agent
by such Lender.

“Margin Stock” has the meaning specified in Regulation U.

“Market Disruption Event” means in connection with (a) Advances in Singapore
Dollars, (i) at or about 11:00 A.M. Singapore time on the Quotation Day for the
relevant Interest Period the average rate published on the Reuters page SIBOR is
not available and the Administrative Agent is unable to determine SIBOR for the
relevant currency and period or (ii) before close of business in Singapore on
the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in an
Advance exceed fifty percent (50%) of such Advance) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of SIBOR, (b) Advances in Australian Dollars, (i) at or about 10.30 A.M. Sydney
time on the Quotation Day for the relevant Interest Period the average rate
published on the Reuters screen BBSY page is not available and the
Administrative Agent is unable to determine BBR for the relevant currency and
period or (ii) before close of business in Sydney on the Quotation Day for the
relevant Interest Period, the Administrative Agent receives notifications from a
Lender or Lenders (whose participations in an Advance exceed fifty percent
(50%) of such Advance) that the cost to it of obtaining matching deposits in the
Relevant Interbank Market would be in excess of BBR, (c) Advances in Hong Kong
Dollars, (i) at or about 11:00 A.M. Hong Kong time on the Quotation Day for the
relevant Interest Period the Hong Kong Screen Rate is not available and the
Administrative Agent is unable to determine HIBOR for the relevant currency and
period or (ii) before close of business in Hong Kong on the Quotation Day for
the relevant Interest Period, the Administrative Agent receives notifications
from a Lender or Lenders (whose participations in an Advance exceed fifty
percent (50%) of such Advance) that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of HIBOR, and
(d) Advances in a Supplemental Currency, (i) at or about 11:00 A.M. (local time)
on the Quotation Day for the relevant Interest Period the applicable Screen Rate
is not available and the Administrative Agent is unable to determine the
interest rate upon which the applicable Floating Rate is based for the relevant
currency and period or (ii) before close of business local time on the Quotation
Day for the relevant Interest Period, the Administrative Agent receives
notifications from a Lender or Lenders (whose participations in an Advance
exceed fifty percent (50%) of such Advance) that the cost to it of obtaining
matching deposits in the Relevant Interbank Market would be in excess of the
interest rate upon which the applicable Floating Rate is based.

“Material Adverse Change” means any material adverse change in the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
Party under any Loan Document or (c) the ability of any Loan Party to perform
its material Obligations under any Loan Document to which it is or is to be a
party.

 

27



--------------------------------------------------------------------------------

“Material Contract” means each contract to which the Parent Guarantor or any of
its Subsidiaries is a party that is material to the business or financial
condition of the Parent Guarantor and its Subsidiaries taken as a whole.

“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $75,000,000 (or the Equivalent thereof in any
foreign currency) or more, either individually or in the aggregate; in each case
(a) whether the primary obligation of one or more of the Loan Parties or their
respective Subsidiaries, (b) whether the subject of one or more separate debt
instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement.

“Minimum Letter of Credit Commitment” means $10,000,000 in the case of the
U.S. Dollar Letter of Credit Facility, $10,000,000 in the case of the
Multicurrency Letter of Credit Facility, A$10,000,000 in the case of the
Australian Letter of Credit Facility, S$10,000,000 in the case of the Singapore
Letter of Credit Facility and €10,000,000 in the case of the European Letter of
Credit Facility.

“MLPFS” has the meaning specified in the recital of parties to this Agreement.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multicurrency Borrower” means the Operating Partnership and each Additional
Borrower that is designated as a Borrower with respect to the Multicurrency
Revolving Credit Tranche or any Subfacility thereunder.

“Multicurrency Committed Foreign Currencies” means Sterling, Yen, Canadian
Dollars and Euros.

“Multicurrency Issuing Bank” means Citibank, N.A., London Branch (or any
Affiliate thereof), and any other Lender approved as a Multicurrency Issuing
Bank by the Administrative Agent and the Operating Partnership and any Eligible
Assignee to which a Multicurrency Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.07 so long as each such Lender or each such
Eligible Assignee expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as a Multicurrency Issuing Bank and notifies the Administrative
Agent of its Applicable Lending Office and the amount of its Multicurrency
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register) for so long as Citibank, N.A., such Lender
or such Eligible Assignee, as the case may be, shall have a Multicurrency Letter
of Credit Commitment.

“Multicurrency Lender Party” means any Multicurrency Revolving Lender, the Swing
Line Bank under the Multicurrency Swing Line Facility or a Multicurrency Issuing
Bank.

“Multicurrency Letter of Credit Commitment” means, with respect to any
Multicurrency Issuing Bank at any time, the amount set forth opposite such
Multicurrency Issuing Bank’s name on Schedule I hereto under the caption
“Multicurrency Letter of Credit Commitment” or, if such Multicurrency Issuing
Bank has entered into one or more Assignment and Acceptances, set forth for such
Multicurrency Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.07(d) as such Multicurrency Issuing Bank’s
“Multicurrency Letter of Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 or 2.19 or increased pursuant to
Section 2.19.

 

28



--------------------------------------------------------------------------------

“Multicurrency Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the Multicurrency Issuing Banks’
Letter of Credit Commitments at such time, and (b) $100,000,000 (or the
Equivalent thereof in any Multicurrency Committed Foreign Currency), as such
amount may be reduced at or prior to such time pursuant to Section 2.05. The
Multicurrency Letter of Credit Facility shall be a Subfacility of the
Multicurrency Revolving Credit Tranche.

“Multicurrency Letters of Credit” has the meaning specified in Section 2.01(b).

“Multicurrency Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(ii).

“Multicurrency Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Multicurrency Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s
“Multicurrency Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 or 2.19 or increased pursuant to
Section 2.18 or 2.19.

“Multicurrency Revolving Credit Tranche” means, at any time, the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Commitments at such time.

“Multicurrency Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Multicurrency Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure
with respect to the Multicurrency Revolving Credit Tranche at such time) and the
denominator of which is the Multicurrency Revolving Credit Tranche at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, the total Facility Exposure with respect to the Multicurrency Revolving
Credit Tranche at such time).

“Multicurrency Revolving Lender” means any Person that is a Lender hereunder in
respect of the Multicurrency Revolving Credit Tranche in its capacity as a
Lender in respect of such Tranche.

“Multicurrency Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Euro and Sterling denominated Swing Line Facility at such time, and
(b) €100,000,000 (or the Equivalent thereof in Sterling), as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The Multicurrency
Swing Line Facility shall be a Subfacility of the Multicurrency Revolving Credit
Tranche.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate would reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

 

29



--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents; provided, however, that
(a) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge, (b) any provision of the Note Documents restricting the ability of any
Loan Party to encumber its assets (exclusive of any outright prohibition on the
ability of any Loan Party to encumber particular assets) shall be deemed to not
constitute a Negative Pledge so long as such provision is generally consistent
with a comparable provision of the Loan Documents, and (c) any change of control
or similar restriction set forth in a Joint Venture agreement or in a loan
document governing mortgage secured Debt shall not constitute a Negative Pledge.

“Net Assets” has the meaning specified in Section 7.09(f).

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, the difference (if positive) between (i) the total rental revenue
and other income from the operation of such Asset for the fiscal quarter of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be, and (ii) all expenses and other proper charges incurred by the
applicable Loan Party or Subsidiary in connection with the operation and
maintenance of such Asset during such fiscal period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP, and (b) with respect to any Joint Venture Asset, the
difference (if positive) between (i) the JV Pro Rata Share of the total rental
revenue and other income from the operation of such Asset for the fiscal quarter
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, and (ii) the JV Pro Rata Share of all expenses and
other proper charges incurred by the applicable Joint Venture in connection with
the operation and maintenance of such Asset during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, provided that in no event
shall Net Operating Income for any Asset be less than zero.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender Party that is not a
Defaulting Lender or a Potential Defaulting Lender.

“Non-Renewal Notice Date” has the meaning specified in Section 2.01(b).

“Note” means a promissory note of any Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender.

“Note Agreement” means that certain Note Purchase and Private Shelf Agreement
dated as of July 24, 2008, by and among the Operating Partnership, the Parent
Guarantor, each of the entities party thereto from time to time as Subsidiary
Guarantors (as defined therein), PIM, and the note purchasers party thereto or
bound thereby from time to time, as amended to date and as further amended from
time to time.

 

30



--------------------------------------------------------------------------------

“Note Documents” means the Note Agreement, together with all Bonds, instruments
and other agreements entered into and delivered in connection therewith from
time to time.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Borrowing Deadline” means (a) 1:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Floating Rate Advances under the U.S. Dollar Revolving
Credit Tranche, (b) 12:00 P.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances under the
U.S. Dollar Revolving Credit Tranche, (c) 1:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Advances under the Multicurrency Revolving Credit
Tranche or the European Revolving Credit Tranche, (d) 10:00 A.M. (Singapore
time) on the third Business Day prior to the date of the proposed Borrowing in
the case of any Borrowing under the Singapore Dollar Revolving Credit Tranche,
(e) 10:00 A.M. (Sydney time) on the third Business Day prior to the date of the
proposed Borrowing in the case of any Borrowing under the Australian Dollar
Revolving Credit Tranche, and (f) the deadline set forth in the Supplemental
Addendum with respect to Borrowings in any Supplemental Currency.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.02(c).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Operating Partnership” has the meaning specified in the recital of parties to
this Agreement.

“Other Asset” means a Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a technology manufacturing building or a
technology office/corporate headquarter building.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

31



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 9.07(g).

“Participating Member State” means each state so described in any of the
legislative measures of the European Council for the introduction of, or
changeover to, an operation of a single or unified European currency.

“Patriot Act” has the meaning specified in Section 9.11.

“Payment Demand” has the meaning specified in Section 7.09(f).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases or real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 6.01(g); (g) customary Liens pursuant to general banking terms and
conditions; and (h) Liens in favor of any Secured Party pursuant to any Loan
Document.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PIM” means Prudential Investment Management, Inc., and its successors and
assigns under the Note Documents.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Post Petition Interest” has the meaning specified in Section 7.07(c).

“Post-Closing Letter Agreement” means the letter agreement dated as of the date
hereof among the initial Borrowers and the Administrative Agent.

“Potential Defaulting Lender” means, at any time, (a) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of such Lender, its Parent
Company or any Subsidiary or financial institution affiliate thereof, (b) any
Lender that has notified, or whose Parent Company or a Subsidiary or financial
institution affiliate thereof has notified, the Administrative Agent, any
Issuing Bank, any

 

32



--------------------------------------------------------------------------------

Swing Line Bank or any Borrower in writing, or has stated publicly, that it does
not intend to comply with its funding obligations under any other loan agreement
or credit agreement or other financing agreement, or (c) any Lender that has, or
whose Parent Company has, a long-term non-investment grade rating from Moody’s
or S&P or another nationally recognized rating agency. Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (a) through (c) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.21(b)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Lenders, each Issuing Bank and each Swing Line Bank.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Primary Currency” means in respect of (a) the U.S. Dollar Revolving Credit
Tranche, Dollars, (b) the Multicurrency Revolving Credit Tranche, Dollars,
(c) the Singapore Dollar Revolving Credit Tranche, Singapore Dollars, (d) the
Australian Dollar Revolving Credit Tranche, Australian Dollars, (e) the European
Revolving Credit Tranche, Euros and (f) each Supplemental Tranche, the
Supplemental Currency related thereto.

“Process Agent” has the meaning specified in Section 9.12(c).

“Processing Fee” means $3,500 in the case of the U.S. Dollar Revolving Credit
Tranche (or any Subfacility thereunder), $3,500 in the case of the Multicurrency
Revolving Credit Tranche (or any Subfacility thereunder), A$3,500 in the case of
the Australian Dollar Revolving Credit Tranche (or any Subfacility thereunder),
S$3,500 in the case of the Singapore Dollar Revolving Credit Tranche (or any
Subfacility thereunder), €3,500 in the case of the European Revolving Credit
Tranche (or any Subfacility thereunder) and the Equivalent of $3,500 in the case
of any Supplemental Tranche.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Facility Exposure at such time) and the denominator of which is the
aggregate amount of the Lenders’ Revolving Credit Commitments at such time (or,
if the Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
the aggregate Facility Exposure at such time).

“Qualified French Intercompany Loan” has the meaning specified in
Section 7.09(e)(ii).

“Qualifying Ground Lease” means, subject to the last sentence of this
definition, a lease of Real Property containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options as
to which there are no conditions precedent to exercise thereof other than the
giving of a notice of exercise) (or in the case of a JTC Property, such
conditions precedent as are customarily imposed by the JTC on properties of a
similar nature that are leased by the JTC) of (x) 30 years or more (or in the
case of a JTC Property, 20 years or more) from the Closing Date or (y) such
lesser term as may be acceptable to the Administrative Agent and which is
customarily considered “financeable” by institutional lenders making loans
secured by leasehold mortgages (or equivalent) in the jurisdiction of the
applicable Real Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor (or in the
case of a JTC Property, with such prior approval or notification as the JTC
customarily requires from time to time under its standard regulations governing
the creation of security interests over properties of a similar nature that are
leased by the JTC); (c) the obligation of the lessor to give the holder of any

 

33



--------------------------------------------------------------------------------

mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so (or in the case of a JTC Property,
such obligations imposed on the JTC as lessor as are customary in its standard
terms of lease for properties of a similar nature that are leased by the JTC);
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees in the applicable jurisdiction making a loan secured by the interest
of the holder of a leasehold estate demised pursuant to a ground lease (or in
the case of a JTC Property, such other rights as are customarily required by
mortgagees in relation to properties of a similar nature that are leased by the
JTC). Notwithstanding the foregoing, the leases set forth on Schedule V hereto
as in effect as of the Closing Date shall be deemed to be Qualifying Ground
Leases.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined (a) if the currency is Australian Dollars or Hong Kong Dollars,
the first day of that period, (b) if the currency is Singapore Dollars, two
Singapore Business Days before the first day of that period, and (c) if the
currency is a Supplemental Currency, the day set forth in the applicable
Supplemental Addendum as the Quotation Day.

“Reallocation” has the meaning specified in Section 2.19(a).

“Reallocation Agent Notice Deadline” means (a) 12:00 P.M. (New York City time)
on the Reallocation Date where the U.S. Dollar Revolving Credit Tranche is the
Increasing Tranche or Decreasing Tranche, (b) 12:00 P.M. (London time) on the
Reallocation Date with the Multicurrency Revolving Credit Tranche or the
European Revolving Credit Tranche is the Increasing Tranche or Decreasing
Tranche, (c) 12:00 P.M.(Sydney time) on the Reallocation Date where the
Australian Dollar Revolving Credit Tranche is the Increasing Tranche or
Decreasing Tranche, (d) 12:00 P.M. (Singapore time) on the Reallocation Date
where the Singapore Dollar Revolving Credit Tranche is the Increasing Tranche or
Decreasing Tranche and (e) the time set forth in the applicable Supplemental
Addendum on the Reallocation Date where any Supplemental Tranche is the
Increasing Tranche or Decreasing Tranche; provided, however, that if, in any
case, two different deadlines are implicated, the Reallocation Agent Notice
Deadline shall be the later of the two deadlines.

“Reallocation Commitment Date” has the meaning specified in Section 2.19(b).

“Reallocation Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Reallocation Date where the U.S. Dollar Revolving Credit Tranche is the
Increasing Tranche or the Decreasing Tranche, (b) 3:00 P.M. (London time) on the
Reallocation Date where the Multicurrency Revolving Credit Tranche or the
European Revolving Credit Tranche is the Increasing Tranche or the Decreasing
Tranche and the applicable Advances are denominated in Sterling, (c) 3:00 P.M.
(London time) on the Reallocation Date where the Multicurrency Revolving Credit
Tranche is the Increasing Tranche or the Decreasing Tranche and the applicable
Advances are denominated in Canadian Dollars, (d) 9:00 A.M. (London time) on the
Reallocation Date where the Multicurrency Revolving Credit Tranche or the
European Revolving Credit Tranche is the Increasing Tranche or the Decreasing
Tranche and the applicable Advances are denominated in Swiss Francs, (e) 4:00
P.M. (London time) on the Reallocation Date where the Multicurrency Revolving
Credit Tranche or the European Revolving Credit Tranche is the Increasing
Tranche or the Decreasing Tranche and the applicable Advances are denominated in
Dollars, (f) 2:00 P.M. (London time) on the Reallocation Date where the
Multicurrency Revolving Credit Tranche or the European Revolving Credit Tranche
is the Increasing Tranche or the Decreasing Tranche and the applicable Advances
are denominated in Euros, (g) 3:00 P.M. (London time) on the Business Day
immediately prior to the Reallocation Date where the Multicurrency Revolving
Credit Tranche is the Increasing Tranche or the Decreasing Tranche and the
applicable Advances are denominated in Hong Kong Dollars or Yen, (h) 12:00 P.M.
(Sydney time) on the Reallocation Date where the Australian Dollar Revolving
Credit Tranche is the

 

34



--------------------------------------------------------------------------------

Increasing Tranche or the Decreasing Tranche, (i) 12:00 P.M. (Singapore time) on
the Reallocation Date where the Singapore Dollar Revolving Credit Tranche is the
Increasing Tranche or the Decreasing Tranche and (j) the time or times set forth
in the applicable Supplemental Addendum where any Supplemental Tranche is the
Increasing Tranche or the Decreasing Tranche; provided, however, that if, in any
case, two different deadlines are implicated, the Reallocation Funding Deadline
shall be the earlier of the two deadlines.

“Reallocation Date” has the meaning specified in Section 2.19(a).

“Reallocation Minimum” means $5,000,000 in the case of the U.S. Dollar Revolving
Credit Tranche, $5,000,000 in the case of the Multicurrency Revolving Credit
Tranche, A$5,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, S$5,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, €5,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $5,000,000 in the case of any Supplemental Tranche.

“Reallocation Notice” has the meaning specified in Section 2.19(a).

“Reallocation Purchasing Lenders” has the meaning specified in Section 2.19(d).

“Reallocation Selling Lenders” has the meaning specified in Section 2.19(d).

“Real Property” means all right, title and interest of any Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which the Operating Partnership shall have given notice to the Administrative
Agent that it desires to reclassify such Asset as a Technology Asset for
purposes of this Agreement.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Redevelopment Asset” means (a) the Jurong Asset and (b) any Technology Asset
(i) designated by the Operating Partnership in a notice to the Administrative
Agent as a “Redevelopment Asset”, (ii) which either (A) has been acquired by any
Borrower or any of its Subsidiaries with a view toward renovating or
rehabilitating such Asset at an aggregate anticipated cost in excess of 10% of
the acquisition cost thereof, or (ii) any Borrower or a Subsidiary thereof
intends to renovate or rehabilitate at an aggregate anticipated cost in excess
of 10% of the Capitalized Value of such Asset, and (c) that does not qualify as
a “Development Asset” by reason of, among other things, the redevelopment plan
for such Asset not including a total demolition of the existing building(s) and
improvements. Each Redevelopment Asset shall continue to be classified as a
Redevelopment Asset hereunder until the applicable Reclassification Date for
such Asset, upon and after which such Asset shall be classified as a Technology
Asset hereunder.

“Reference Banks” means Citibank, N.A., and Bank of America, N.A.; provided,
however, that with respect to the Multicurrency Revolving Credit Tranche and the
European Revolving Credit Tranche, Reference Banks shall mean Citibank, N.A.,
London Branch, the principal London office of The Royal Bank of Scotland plc and
the principal London office of Bank of America, N.A.

 

35



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Relevant Currency” has the meaning specified in Section 9.14(c).

“Relevant Interbank Market” means, in relation to (a) Australian Dollars, the
Australian bank bill market, (b) Singapore Dollars, the Singapore interbank
market, (c) Hong Kong Dollars, the Hong Kong interbank market, (d) Yen, the
Tokyo interbank market and (d) any other currency of any other jurisdiction, the
applicable interbank market of such jurisdiction.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender” has the meaning specified in Section 9.01(b).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency) of the Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency) outstanding at such time and (c) the aggregate
Unused Revolving Credit Commitments at such time (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency). For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to any Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Lenders
participating in the applicable Tranche to which such Swing Line Advances or
Letters of Credit, as applicable, relate, ratably in accordance with their
respective Revolving Credit Commitments.

“Responsible Officer” means the chairman of the board, chief executive officer,
chief financial officer, senior vice president, controller or the treasurer of
any Loan Party or any of its Subsidiaries. Any document delivered hereunder or
under any other Loan Document that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the applicable Loan Party or
Subsidiary thereof, as applicable, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party or such
Subsidiary as applicable.

“Revolving Credit Advance” means an Australian Dollar Revolving Credit Advance,
a Singapore Dollar Revolving Credit Advance, a U.S. Dollar Revolving Credit
Advance, a European Revolving Credit Advance, a Multicurrency Revolving Credit
Advance or a Supplemental Tranche Advance.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances, $1,000,000 in the case of the U.S. Dollar Revolving Credit Tranche,
$1,000,000 in the case of the Multicurrency Revolving Credit Tranche,
A$1,000,000 in the case of the Australian Dollar Revolving

 

36



--------------------------------------------------------------------------------

Credit Tranche, S$1,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, €1,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $1,000,000 in the case of any Supplemental Tranche (or, in each
case, the Equivalent thereof in any applicable Committed Foreign Currency).

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances, $100,000 in the case of the U.S. Dollar Revolving Credit Tranche,
$100,000 in the case of the Multicurrency Revolving Credit Tranche, A$100,000 in
the case of the Australian Dollar Revolving Credit Tranche, S$100,000 in the
case of the Singapore Dollar Revolving Credit Tranche, €100,000 in the case of
the European Revolving Credit Tranche and the Equivalent of $100,000 in the case
of any Supplemental Tranche (or, in each case, the Equivalent thereof in any
applicable Committed Foreign Currency).

“Revolving Credit Commitment” means, with respect to any Lender, the sum of such
Lender’s (a) Australian Dollar Revolving Credit Commitment, (b) Singapore Dollar
Revolving Credit Commitment, (c) Multicurrency Revolving Credit Commitment,
(d) U.S. Dollar Revolving Credit Commitment, (e) European Revolving Credit
Commitment and (f) Supplemental Tranche Commitment, and “Revolving Credit
Commitments” means the aggregate principal amount of the Revolving Credit
Commitments of all of the Lenders, the maximum amount of which shall be
$1,500,000,000, as increased from time to time pursuant to Section 2.18 or
Section 2.20 or as reduced from time to time pursuant to Section 2.05.

“Revolving Credit Reduction Minimum” means (a) in respect of any Facility (other
than a Swing Line Facility), $1,000,000 in the case of the U.S. Dollar Revolving
Credit Tranche, $1,000,000 in the case of the Multicurrency Revolving Credit
Tranche, A$1,000,000 in the case of the Australian Dollar Revolving Credit
Tranche, S$1,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, €1,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $1,000,000 in the case of any Supplemental Tranche (or, in each
case, the Equivalent thereof in any applicable Committed Foreign Currency), and
(b) in respect of any Swing Line Facility, $250,000 in the case of the
U.S. Dollar Swing Line Facility, €250,000 in the case of the Multicurrency Swing
Line Facility (or the Equivalent thereof in Sterling), A$250,000 in the case of
the Australian Swing Line Facility, S$250,000 in the case of the Singapore Swing
Line Facility and €250,000 in the case of the European Swing Line Facility (or
the Equivalent thereof in Sterling).

“Revolving Credit Reduction Multiple” means (a) in respect of any Facility
(other than a Swing Line Facility), $100,000 in the case of the U.S. Dollar
Revolving Credit Tranche, $100,000 in the case of the Multicurrency Revolving
Credit Tranche, A$100,000 in the case of the Australian Dollar Revolving Credit
Tranche, S$100,000 in the case of the Singapore Dollar Revolving Credit Tranche,
€100,000 in the case of the European Revolving Credit Tranche and the Equivalent
of $100,000 in the case of any Supplemental Tranche (or, in each case, the
Equivalent thereof in any applicable Committed Foreign Currency), and (b) in
respect of any Swing Line Facility, $50,000 in the case of the U.S. Dollar Swing
Line Facility, €50,000 in the case of the Multicurrency Swing Line Facility (or
the Equivalent thereof in Sterling), A$50,000 in the case of the Australian
Swing Line Facility, S$50,000 in the case of the Singapore Swing Line Facility
and €50,000 in the case of the European Swing Line Facility (or the Equivalent
thereof in Sterling).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto.

“Screen Rate” means, with respect to each Supplemental Currency, the page or
service displaying the applicable Floating Rate relating to such Supplemental
Currency as set forth in the applicable Supplemental Addendum.

 

37



--------------------------------------------------------------------------------

“Secured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries that is
secured by a Lien on the assets of the Parent Guarantor or any Subsidiary
thereof.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt to (b) Total Asset Value, in each
case as at the end of the most recently ended fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

“Secured Parties” means the Administrative Agent, the Lender Parties and the
Hedge Banks.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“SGD Lending Office” means, with respect to any Lender Party, the office of such
Lender Party specified as its “SGD Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender Party, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrowers and
the Administrative Agent.

“SIBOR” means in relation to (a) any Singapore Dollar Revolving Credit Advance
in Singapore Dollars, (i) the rate appearing under the caption “ASSOCIATION OF
BANKS IN SINGAPORE SIBOR AND SWAP OFFER RATES AT 11 A.M. SINGAPORE TIME” and the
column headed “SGD SIBOR” on the page ABSIRFIX01 of the Reuters Monitor Money
Rates Services at 11:00 A.M. on the applicable Quotation Day or (ii) if no such
rate is available, the rate reasonably determined by the Administrative Agent as
the rate quoted to leading banks in the Singapore interbank market as of 11:00
A.M. Singapore time on the Quotation Day for the offering of deposits in
Singapore Dollars for a period comparable to the applicable Interest Period, and
(b) any Swing Line Advance in Singapore Dollars, (i) the rate quoted to the
Administrative Agent by Citibank N.A., Singapore Branch, as the rate in the
Singapore interbank market as of 12:00 P.M. Singapore time on the day of such
Swing Line Advance or (ii) if no such rate is available, the rate reasonably
determined by the Administrative Agent as the rate quoted to leading banks in
the Singapore interbank market as of 12:00 P.M. Singapore time on the day of
such Swing Line Advance.

“Singapore Borrower” means the Initial Singapore Borrower 1 and each Additional
Borrower that is designated as a Borrower with respect to the Singapore Dollar
Revolving Credit Tranche, the Singapore Swing Line Facility or the Singapore
Letter of Credit Facility.

“Singapore Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Singapore.

“Singapore Committed Currencies” means Singapore Dollars and Hong Kong Dollars.

“Singapore Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(iv).

“Singapore Dollar Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Singapore Dollar Revolving Credit Commitment” or
(b) if such Lender has entered into one or more Assignment and Acceptances or
Lender Accession Agreements, set forth for such Lender in the

 

38



--------------------------------------------------------------------------------

Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Singapore Dollar Revolving Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.05 or 2.19 or
increased pursuant to Section 2.18 or 2.19.

“Singapore Dollar Revolving Credit Tranche” means, at any time, the aggregate
amount of the Lenders’ Singapore Dollar Revolving Credit Commitments at such
time.

“Singapore Dollar Revolving Lender” means any Person that is a Lender hereunder
in respect of the Singapore Dollar Revolving Credit Tranche in its capacity as a
Lender in respect of such Tranche.

“Singapore Dollar Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Singapore Dollar Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure
with respect to the Singapore Dollar Revolving Credit Tranche at such time) and
the denominator of which is the Singapore Dollar Revolving Credit Tranche at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the total Facility Exposure with respect to the Singapore
Dollar Revolving Credit Tranche at such time).

“Singapore Dollars” and the “S$” sign each means lawful currency of Singapore.

“Singapore Issuing Bank” means Citibank N.A., Singapore Branch (or any Affiliate
thereof), and any other Lender approved as a Singapore Issuing Bank by the
Administrative Agent and the Operating Partnership and any Eligible Assignee to
which a Singapore Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Singapore Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Singapore Letter of Credit
Commitment (which information shall be recorded by the Administrative Agent in
the Register) for so long as such initial Singapore Issuing Bank, Lender or
Eligible Assignee, as the case may be, shall have a Singapore Letter of Credit
Commitment.

“Singapore Lender Party” means any Singapore Dollar Revolving Lender, the Swing
Line Bank under the Singapore Swing Line Facility or a Singapore Issuing Bank.

“Singapore Letter of Credit Commitment” means, with respect to any Singapore
Issuing Bank at any time, the amount set forth opposite such Singapore Issuing
Bank’s name on Schedule I hereto under the caption “Singapore Letter of Credit
Commitment” or, if such Singapore Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such Singapore Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Singapore Issuing Bank’s “Singapore Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05 or 2.19
or increased pursuant to Section 2.19.

“Singapore Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Singapore Issuing Banks’ Letter of
Credit Commitments at such time, and (b) S$25,000,000 (or the Equivalent thereof
in any other Singapore Committed Currency), as such amount may be reduced at or
prior to such time pursuant to Section 2.05. The Singapore Letter of Credit
Facility shall be a Subfacility of the Singapore Dollar Revolving Credit
Tranche.

“Singapore Letters of Credit” has the meaning specified in Section 2.01(b).

 

39



--------------------------------------------------------------------------------

“Singapore Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Singapore Dollar denominated Swing Line Facility at such time, and
(b) S$25,000,000 (or the Equivalent thereof in Singapore Dollars), as such
amount may be reduced at or prior to such time pursuant to Section 2.05. The
Singapore Swing Line Facility shall be a Subfacility of the Singapore Dollar
Revolving Credit Tranche.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate would reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“Specified Jurisdictions” means the United States, Canada, United Kingdom of
Great Britain and Northern Ireland, Singapore, Australia, Japan, France, the
Federal Republic of Germany, Netherlands, Belgium, Switzerland, Ireland,
Luxembourg and Hong Kong.

“Standby Letter of Credit” means any Letter of Credit issued under any Letter of
Credit Facility, other than a Trade Letter of Credit or a Bank Guarantee.

“Standing Payment Instruction” means, in relation to each Lender Party, the
payment instruction set out in Schedule I or in any relevant Assignment and
Acceptance or Lender Accession Agreement, as amended from time to time by
written instructions of a duly authorized officer of the relevant Lender Party
to the Administrative Agent.

“Sterling” and “£” each means lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Subfacility” means any Swing Line Facility or any Letter of Credit Facility, as
the context may require.

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (a) of which (or in which) more than
50% of (i) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest

 

40



--------------------------------------------------------------------------------

in the capital or profits of such partnership, joint venture or limited
liability company or (iii) the beneficial interest in such trust or estate, in
each case, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, or (b) the accounts of which would
appear on the Consolidated financial statements of such Person in accordance
with GAAP.

“Supplemental Addendum” has the meaning set forth in Section 2.20.

“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.20.

“Supplemental Currency” has the meaning set forth in Section 2.20.

“Supplemental Tranche” has the meaning set forth in Section 2.20.

“Supplemental Tranche Advance” has the meaning specified in Section 2.01(a)(vi).

“Supplemental Tranche Commitment” means, (a) with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Supplemental Tranche Commitments” or (b) if such Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Supplemental
Tranche Commitments”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05 or 2.19 or increased pursuant to Section 2.18 or 2.19.

“Supplemental Tranche Effective Date” has the meaning set forth in Section 2.20.

“Supplemental Tranche Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Supplemental Tranche Commitment at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Facility Exposure with respect to the applicable
Supplemental Tranche at such time) and the denominator of which is the
applicable Supplemental Tranche at such time (or, if the Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, the total Facility Exposure
with respect to such Supplemental Tranche at such time).

“Supplemental Tranche Request” has the meaning set forth in Section 2.20.

“Surviving Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately after the Effective Date.

“Swing Line Advance” means an advance made by (a) any Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

“Swing Line Availability Time” means (a) 2:00 P.M. (New York City time) on the
date of such Swing Line Borrowing in the case of Swing Line Borrowings under the
U.S. Dollar Swing Line Facility, (b) 3:00 P.M. (London time) on the date of such
Swing Line Borrowing in the case of Swing Line Borrowings under the
Multicurrency Swing Line Facility or the European Swing Line Facility, (c) 1:00
P.M. (Singapore time) on the date of such Swing Line Borrowing in the case of
Swing Line Borrowings under the Singapore Swing Line Facility and (d) 1:00 P.M.
(Sydney time) on the date of such Swing Line Borrowing in the case of Swing Line
Borrowings under the Australian Swing Line Facility.

 

41



--------------------------------------------------------------------------------

“Swing Line Bank” means, individually or collectively, as the context may
require, (a) Citibank, N.A., in its capacity as the Lender of Swing Line
Advances under the U.S. Dollar Swing Line Facility , (b) Citibank, N.A., London
Branch, in its capacity as the Lender of Swing Line Advances under the
Multicurrency Swing Line Facility, (c) Citibank International plc, in its
capacity as the Lender of Swing Line Advances under the European Swing Line
Facility, (d) Citibank N.A., Singapore Branch, in its capacity as the Lender of
Swing Line Advances under the Singapore Swing Line Facility, and (e) Citibank,
N.A., Sydney Branch, in its capacity as the Lender of Swing Line Advances under
the Australian Swing Line Facility, and their respective successors and
permitted assigns in such capacity.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

“Swing Line Borrowing Minimum” means, in respect of Swing Line Advances,
$250,000 in the case of the U.S. Dollar Swing Line Facility, €250,000 in the
case of the Multicurrency Swing Line Facility (or the Equivalent thereof in
Sterling), A$250,000 in the case of the Australian Swing Line Facility,
S$250,000 in the case of the Singapore Swing Line Facility and €250,000 in the
case of the European Swing Line Facility (or the Equivalent thereof in
Sterling).

“Swing Line Borrowing Multiple” means, in respect of Swing Line Advances,
$100,000 in the case of the U.S. Dollar Swing Line Facility, €100,000 in the
case of the Multicurrency Swing Line Facility (or the Equivalent thereof in
Sterling), A$100,000 in the case of the Australian Swing Line Facility,
S$100,000 in the case of the Singapore Swing Line Facility and €100,000 in the
case of the European Swing Line Facility (or the Equivalent thereof in
Sterling).

“Swing Line Commitment” means, with respect to each Swing Line Facility, the
amount set forth opposite the applicable Swing Line Bank’s name on Schedule I
hereto under the caption “Swing Line Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

“Swing Line Deadline” means (a) 1:00 P.M. (New York City time) in the case of
Swing Line Advances in Dollars, (b) 10:00 A.M. (Singapore time) in the case of
Swing Line Advances in Singapore Dollars, (c) 9:30 A.M. (London time) in the
case of Swing Line Advances in Euros or Sterling and (d) 10:00 A.M. (Sydney
time) in the case of Swing Line Advances in Australian Dollars.

“Swing Line Facility” means the Australian Swing Line Facility, the Singapore
Swing Line Facility, the European Swing Line Facility, the Multicurrency Swing
Line Facility or the U.S. Dollar Swing Line Facility.

“Swing Line Purchasing Notice Deadline” means (a) 2:00 P.M. (New York City time)
in the case of Swing Line Advances in Dollars, (b) 11:30 A.M. (Singapore time)
three Business Days prior to the proposed funding date by Lenders in the case of
Swing Line Advances in Singapore Dollars, (c) 11:30 A.M. (London time) three
Business Days prior to the proposed funding date by Lenders in the case of Swing
Line Advances in Euros or Sterling and (d) 11:30 A.M. (Sydney time) three
Business Days prior to the proposed funding date by Lenders in the case of Swing
Line Advances in Australian Dollars.

“Swiss Francs” and “CHF” each means lawful currency of the Swiss Federation.

“Swiss Guarantor” means any Guarantor incorporated or organized under the laws
of Switzerland.

“Taxes” has the meaning specified in Section 2.12(a).

 

42



--------------------------------------------------------------------------------

“Technology Asset” means each Data Center Asset and Other Asset.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrowers or any of their
respective Subsidiaries in its capacity as a lessor or a similar capacity in the
ordinary course of business that do not materially and adversely affect the use
of the Real Property encumbered thereby for its intended purpose.

“Termination Date” means the earlier of (a) November 3, 2015, subject to any
extension thereof pursuant to Section 2.16, and (b) the date of termination in
whole of the Revolving Credit Commitments, the Letter of Credit Commitments and
the Swing Line Commitments pursuant to Section 2.05 or 6.01.

“Total Asset Value” means, on any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all Assets at
such date, plus (b) an amount (but not less than zero) equal to all unrestricted
cash and Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries
minus (when calculating Consolidated Debt to Total Asset Value) Debt scheduled
to mature within 24 months after the calculation of Consolidated Debt, plus
(c) earnest money deposits associated with potential acquisitions as of such
date, plus (d) the book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all other investments held by the Parent
Guarantor and its Subsidiaries at such date (exclusive of goodwill and other
intangible assets).

“Total Reallocation Amount” has the meaning specified in Section 2.19(a).

“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the portion of the Total Unencumbered Asset Value attributable to
(a) Redevelopment Assets, Development Assets and Assets owned by Controlled
Joint Ventures shall not exceed 33%, (b) Unencumbered Assets located in
jurisdictions outside of the Specified Jurisdictions shall not exceed 20%, and
(c) Assets owned by Controlled Joint Ventures shall not exceed 5%.

“Trade Letter of Credit” means any Letter of Credit that is issued under any
Letter of Credit Facility for the benefit of a supplier of inventory or
equipment to any Borrower or any of its Subsidiaries to effect payment for such
inventory or equipment.

“Tranche” means each of the U.S. Dollar Revolving Credit Tranche, the
Multicurrency Revolving Credit Tranche, the European Revolving Credit Tranche,
the Australian Dollar Revolving Credit Tranche, the Singapore Dollar Revolving
Credit Tranche and each Supplemental Tranche.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of
(a) the aggregate principal amount (expressed in the applicable Primary Currency
and including the Equivalent in such Primary Currency at such time of any
amounts denominated in any other currency) of the Advances outstanding at such
time under such Tranche, (b) the aggregate Available Amount (expressed in the
applicable Primary Currency and including the Equivalent in such Primary
Currency at such time of any amounts denominated in any other currency) of all
Letters of Credit under such Tranche outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments relating to such Tranche at such
time. For purposes of this definition, the aggregate principal amount of Swing
Line Advances owing to any Swing Line Bank and of Letter of Credit Advances
owing to any Issuing Bank and the Available Amount of each Letter of Credit
shall be considered to be owed to the Lenders participating in the applicable
Tranche to which such Swing Line Advances or Letters of Credit, as applicable,
relate, ratably in accordance with their Applicable Pro Rata Shares.

 

43



--------------------------------------------------------------------------------

“Transfer” means sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire.

“Transfer Date” means, in relation to an assignment by a Lender pursuant to
Section 9.07(a), the later of: (a) the proposed Transfer Date specified in the
Assignment and Acceptance and (b) the date which is the fifth Business Day after
the date of delivery of the relevant Assignment and Acceptance to the
Administrative Agent, or such earlier Business Day endorsed by the
Administrative Agent on such Assignment and Acceptance.

“Type” refers to the distinction between Advances bearing interest by reference
to the Base Rate and Advances bearing interest by reference to the Floating
Rate.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York or any other applicable law, “UCC” means the Uniform
Commercial Code or such other applicable law as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“Unencumbered Asset Conditions” means, with respect to any Asset, that such
Asset is (a) a Technology Asset, Development Asset or Redevelopment Asset,
(b) wholly owned in fee simple absolute (or the equivalent thereof in the
jurisdiction in which the applicable Asset is located) or subject to a
Qualifying Ground Lease, (c) not subject to any Lien (other than Permitted
Liens) or any Negative Pledge, and (d) owned directly by the Operating
Partnership, a Wholly-Owned Subsidiary of the Operating Partnership or a
Controlled Joint Venture, the direct and indirect Equity interests in which are
not subject to any Lien (other than Permitted Liens) or any Negative Pledge.

“Unencumbered Assets” means only those Assets that satisfy the Unencumbered
Asset Conditions, including those Assets listed on the schedule of Unencumbered
Assets delivered to the Administrative Agent as of the Closing Date (as updated
from time to time pursuant to Section 5.03(d)).

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) interest (including capitalized interest) paid or
payable in cash on all Debt for Borrowed Money that is Unsecured Debt of the
Parent Guarantor and its Subsidiaries for the four-fiscal quarter period of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered pursuant to Section 5.03(b) or (c), as the case may be,
determined on a Consolidated basis for such period.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure, but exclusive of (a) Consolidated
Secured Debt and (b) guarantee obligations in respect of Consolidated Secured
Debt.

“Unused Australian Revolving Credit Commitment” means, with respect to any
Lender with an Australian Dollar Revolving Credit Commitment at any time,
(a) such Lender’s Australian Dollar Revolving Credit Commitment at such time
minus (b) the sum, without duplication, of (i) the

 

44



--------------------------------------------------------------------------------

aggregate principal amount of all Australian Dollar Revolving Credit Advances,
Swing Line Advances under the Australian Swing Line Facility and Letter of
Credit Advances under the Australian Letter of Credit Facility made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Australian Dollar Revolving Credit Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit under the Australian Letter of Credit
Facility outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances under the Australian Letter of Credit Facility made by
the applicable Issuing Bank pursuant to Section 2.03(c) and outstanding at such
time and (C) the aggregate principal amount of all Swing Line Advances under the
Australian Swing Line Facility made by the applicable Swing Line Bank pursuant
to Section 2.01(c) and outstanding at such time.

“Unused European Revolving Credit Commitment” means, with respect to any Lender
with a European Revolving Credit Commitment at any time, (a) such Lender’s
European Revolving Credit Commitment at such time minus (b) the sum, without
duplication, of (i) the aggregate principal amount of all European Revolving
Credit Advances, Swing Line Advances under the European Swing Line Facility and
Letter of Credit Advances under the European Letter of Credit Facility made by
such Lender (in its capacity as a Lender) and outstanding at such time plus
(ii) such Lender’s European Revolving Credit Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit under the European Letter of Credit
Facility outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances under the European Letter of Credit Facility made by
the applicable Issuing Bank pursuant to Section 2.03(c) and outstanding at such
time and (C) the aggregate principal amount of all Swing Line Advances under the
European Swing Line Facility made by the applicable Swing Line Bank pursuant to
Section 2.01(c) and outstanding at such time.

“Unused Multicurrency Revolving Credit Commitment” means, with respect to any
Lender with a Multicurrency Revolving Credit Commitment at any time, (a) such
Lender’s Multicurrency Revolving Credit Commitment at such time minus (b) the
sum, without duplication, of (i) the aggregate principal amount (denominated in
Dollars (including, if applicable, the Equivalent in Dollars of any amounts that
are not Dollar denominated)) of all Multicurrency Revolving Credit Advances,
Swing Line Advances under the Multicurrency Swing Line Facility and Letter of
Credit Advances under the Multicurrency Letter of Credit Facility made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Multicurrency Dollar Revolving Credit Pro Rata Share of (A) the
aggregate Available Amount (denominated in Dollars (including, if applicable,
the Equivalent in Dollars of any amounts that are not Dollar denominated)) of
all Letters of Credit under the Multicurrency Letter of Credit Facility
outstanding at such time, (B) the aggregate principal amount (denominated in
Dollars (including, if applicable, the Equivalent in Dollars of any amounts that
are not Dollar denominated)) of all Letter of Credit Advances under the
Multicurrency Letter of Credit Facility made by the applicable Issuing Bank
pursuant to Section 2.03(c) and outstanding at such time and (C) the aggregate
principal amount (denominated in Dollars (including, if applicable, the
Equivalent in Dollars of any amounts that are not Dollar denominated)) of all
Swing Line Advances under the Multicurrency Swing Line Facility made by the
applicable Swing Line Bank pursuant to Section 2.01(c) and outstanding at such
time.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, the sum of such Lender’s (a) Unused U.S. Dollar Revolving Credit
Commitment at such time, (b) Unused Multicurrency Revolving Credit Commitment at
such time, (c) Unused European Revolving Credit Commitment at such time,
(d) Unused Australian Revolving Credit Commitment at such time, (e) Unused
Singapore Revolving Credit Commitment at such time and (f) Unused Supplemental
Tranche Commitments, if any, at such time.

“Unused Singapore Revolving Credit Commitment” means, with respect to any Lender
with a Singapore Dollar Revolving Credit Commitment at any time, (a) such
Lender’s Singapore Dollar Revolving Credit Commitment at such time minus (b) the
sum, without duplication, of (i) the

 

45



--------------------------------------------------------------------------------

aggregate principal amount of all Singapore Dollar Revolving Credit Advances,
Swing Line Advances under the Singapore Swing Line Facility and Letter of Credit
Advances under the Singapore Letter of Credit Facility made by such Lender (in
its capacity as a Lender) and outstanding at such time plus (ii) such Lender’s
Singapore Dollar Revolving Credit Pro Rata Share of (A) the aggregate Available
Amount of all Letters of Credit under the Singapore Letter of Credit Facility
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances under the Singapore Letter of Credit Facility made by the
applicable Issuing Bank pursuant to Section 2.03(c) and outstanding at such time
and (C) the aggregate principal amount of all Swing Line Advances under the
Singapore Swing Line Facility made by the applicable Swing Line Bank pursuant to
Section 2.01(c) and outstanding at such time.

“Unused Supplemental Tranche Commitment” means, with respect to any Lender with
one or more Supplemental Tranche Commitments at any time, (a) such Lender’s
Supplemental Tranche Commitment at such time with respect to the applicable
Supplemental Tranche minus (b) the aggregate principal amount of all
Supplemental Tranche Advances under such Supplemental Tranche made by such
Lender (in its capacity as a Lender) and outstanding at such time.

“Unused U.S. Dollar Revolving Credit Commitment” means, with respect to any
Lender with a U.S. Dollar Revolving Credit Commitment at any time, (a) such
Lender’s U.S. Dollar Revolving Credit Commitment at such time minus (b) the sum,
without duplication, of (i) the aggregate principal amount of all U.S. Dollar
Revolving Credit Advances, Swing Line Advances under the U.S. Dollar Swing Line
Facility and Letter of Credit Advances under the U.S. Dollar Letter of Credit
Facility made by such Lender (in its capacity as a Lender) and outstanding at
such time plus (ii) such Lender’s U.S. Dollar Revolving Credit Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit under the
U.S. Dollar Letter of Credit Facility outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances under the
U.S. Dollar Letter of Credit Facility made by the applicable Issuing Bank
pursuant to Section 2.03(c) and outstanding at such time, (C) the aggregate
principal amount of all Competitive Bid Advances made by the U.S. Dollar Lender
Parties pursuant to Section 2.02(c) and outstanding at such time and (D) the
aggregate principal amount of all Swing Line Advances under the U.S. Dollar
Swing Line Facility made by the applicable Swing Line Bank pursuant to
Section 2.01(c) and outstanding at such time.

“Up-stream Guaranty” has the meaning specified in Section 7.09(f).

“U.S. Borrower” means the Operating Partnership and each Additional Borrower
that is designated as a Borrower with respect to Competitive Bid Advances, the
U.S. Dollar Revolving Credit Tranche or any Subfacility of the U.S. Dollar
Revolving Credit Tranche.

“U.S. Dollar Issuing Bank” means Citibank, N.A. and any other Lender approved as
a U.S. Dollar Issuing Bank by the Administrative Agent and the Borrower and any
Eligible Assignee to which a U.S. Dollar Letter of Credit Commitment hereunder
has been assigned pursuant to Section 9.07 so long as each such Lender or each
such Eligible Assignee expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a U.S. Dollar Issuing Bank and notifies the Administrative
Agent of its Applicable Lending Office and the amount of its U.S. Dollar Letter
of Credit Commitment (which information shall be recorded by the Administrative
Agent in the Register) for so long as Citibank, N.A., such Lender or such
Eligible Assignee, as the case may be, shall have a U.S. Dollar Letter of Credit
Commitment.

“U.S. Dollar Lender Party” means any U.S. Dollar Revolving Lender, the Swing
Line Bank under the U.S. Dollar Swing Line Facility or a U.S. Dollar Issuing
Bank.

 

46



--------------------------------------------------------------------------------

“U.S. Dollar Letter of Credit Commitment” means, with respect to any U.S. Dollar
Issuing Bank at any time, the amount set forth opposite such U.S. Dollar Issuing
Bank’s name on Schedule I hereto under the caption “U.S. Dollar Letter of Credit
Commitment” or, if such U.S. Dollar Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such U.S. Dollar Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such U.S. Dollar Issuing Bank’s “U.S. Dollar Letter of Credit Commitment”, as
such amount may be reduced at or prior to such time pursuant to Section 2.05 or
2.19 or increased pursuant to Section 2.19.

“U.S. Dollar Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the U.S. Dollar Issuing Banks’ Letter
of Credit Commitments at such time, and (b) $100,000,000, as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The U.S. Dollar
Letter of Credit Facility shall be a Subfacility of the U.S. Dollar Revolving
Credit Tranche.

“U.S. Dollar Letters of Credit” has the meaning specified in Section 2.01(b).

“U.S. Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(i).

“U.S. Dollar Revolving Credit Commitment” means, (a) with respect to any Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “U.S. Dollar Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “U.S.
Dollar Revolving Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.05 or 2.19 or increased pursuant to
Section 2.18 or 2.19.

“U.S. Dollar Revolving Credit Tranche” means, at any time, the aggregate amount
of the Lenders’ U.S. Dollar Revolving Credit Commitments at such time.

“U.S. Dollar Revolving Lender” means any Person that is a Lender hereunder in
respect of the U.S. Dollar Revolving Credit Tranche in its capacity as a Lender
in respect of such Tranche.

“U.S. Dollar Revolving Credit Pro Rata Share” of any amount means, with respect
to any Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Lender’s U.S. Dollar Revolving Credit
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure with respect
to the U.S. Dollar Revolving Credit Tranche at such time) and the denominator of
which is the U.S. Dollar Revolving Credit Tranche at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
total Facility Exposure with respect to the U.S. Dollar Revolving Credit Tranche
at such time).

“U.S. Dollar Swing Line Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Swing Line Commitments relating to the
Dollar denominated Swing Line Facility at such time, and (b) $100,000,000, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.
The U.S. Dollar Swing Line Facility shall be a Subfacility of the U.S. Dollar
Revolving Credit Tranche.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

47



--------------------------------------------------------------------------------

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Wholly-Owned Subsidiary” means a Subsidiary of the Operating Partnership where
one-hundred percent (100%) of all of the Equity Interests (other than directors’
qualifying shares) and voting interests of such Subsidiary are owned directly or
indirectly by the Operating Partnership.

“Yen” means the lawful currency of Japan.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. Unless otherwise specified, all references herein to
times of day shall be references to (a) New York time in connection with matters
relating to the U.S. Dollar Revolving Credit Tranche, (b) London time in
connection with matters relating to the Multicurrency Revolving Credit Tranche
or the European Revolving Credit Tranche, (c) Singapore time in connection with
matters relating to the Singapore Dollar Revolving Credit Tranche, (d) Sydney
time in connection with matters relating to the Australian Dollar Revolving
Credit Tranche, (e) the local time of the principal banking center of the
jurisdiction that issues the Supplemental Currency under each Supplemental
Tranche in connection with matters relating to such Supplemental Tranche, and
(f) in all other cases, New York time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in Section 4.01(g) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) (i) U.S. Revolving
Credit Advances. Each Lender with a U.S. Dollar Revolving Credit Commitment
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “U.S. Dollar Revolving Credit Advance”) in Dollars to the U.S.
Borrowers from time to time on any Business Day during the period from the date
hereof until the Termination Date in an amount for each such U.S. Dollar
Revolving Credit Advance not to exceed such Lender’s Unused U.S. Dollar
Revolving Credit Commitment at such time, provided that the aggregate amount of
the U.S. Dollar Revolving Credit Commitments of the U.S. Dollar Revolving
Lenders shall be deemed used from time to time to the extent of the aggregate
amount of the Competitive Bid Advances then outstanding and such deemed use of
the aggregate amount of the U.S. Dollar Revolving Credit Commitments shall be
allocated among the U.S. Dollar Revolving Lenders ratably according to their
respective U.S. Dollar Revolving Credit Commitments (such deemed use of the
aggregate amount of the U.S. Dollar Revolving Credit Commitments being a
“Competitive Bid Reduction”). Each Borrowing shall be in an aggregate amount not
less than the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing
Multiple in excess thereof and shall consist of U.S. Dollar Revolving Credit
Advances in Dollars of the same Type made simultaneously by the Lenders with
U.S. Dollar Revolving Credit Commitments ratably according to their U.S. Dollar
Revolving Credit Commitments. Within the limits of each Lender’s Unused
U.S. Dollar Revolving Credit Commitment in effect from time to time and prior to
the Termination Date, the U.S. Borrowers may borrow under this
Section 2.01(a)(i), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(i).

(ii) Multicurrency Revolving Credit Advances. Each Lender with a Multicurrency
Revolving Credit Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Multicurrency Revolving Credit
Advance”) in Dollars or in a Multicurrency Committed Foreign Currency to the
Multicurrency Borrowers from time to time on any Business Day during the period

 

48



--------------------------------------------------------------------------------

from the date hereof until the Termination Date in an amount for each such
Multicurrency Revolving Credit Advance not to exceed such Lender’s Unused
Multicurrency Revolving Credit Commitment at such time. The Equivalent in
Dollars of the portion of the Facility Exposure with respect to the
Multicurrency Revolving Credit Tranche denominated in Multicurrency Committed
Foreign Currencies plus the portion of the Facility Exposure with respect to the
Multicurrency Revolving Credit Tranche denominated in Dollars shall not at any
time exceed the aggregate Multicurrency Revolving Credit Commitments. Each
Borrowing shall be in an aggregate amount not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof and
shall consist of Multicurrency Revolving Credit Advances of the same Type and in
the same currency made simultaneously by the Lenders with Multicurrency
Revolving Credit Commitments ratably according to their Multicurrency Revolving
Credit Commitments. Within the limits of each Lender’s Unused Multicurrency
Revolving Credit Commitment in effect from time to time and prior to the
Termination Date, the Multicurrency Borrowers may borrow under this
Section 2.01(a)(ii), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(ii). All Multicurrency Revolving Credit Advances shall be
Floating Rate Advances.

(iii) Australian Dollar Revolving Credit Advances. Each Lender with an
Australian Dollar Revolving Credit Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each an “Australian Dollar
Revolving Credit Advance”) in an Australian Committed Currency to an Australia
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date in an amount for each such Australian Dollar
Revolving Credit Advance not to exceed such Lender’s Unused Australian Dollar
Revolving Credit Commitment at such time. The Equivalent in Australian Dollars
of the portion of the Facility Exposure with respect to the Australian Dollar
Revolving Credit Tranche denominated in Australian Committed Currencies (other
than Australian Dollars) plus the portion of the Facility Exposure with respect
to the Australian Dollar Revolving Credit Tranche denominated in Australian
Dollars shall not at any time exceed the aggregate Australian Dollar Revolving
Credit Commitments. Each Borrowing shall be in an aggregate amount not less than
the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple
in excess thereof and shall consist of Australian Dollar Revolving Credit
Advances and in the same currency made simultaneously by the Lenders with
Australian Dollar Revolving Credit Commitments ratably according to their
Australian Dollar Revolving Credit Commitments. Within the limits of each
Lender’s Unused Australian Revolving Credit Commitment in effect from time to
time and prior to the Termination Date, the Australia Borrowers may borrow under
this Section 2.01(a)(iii), prepay pursuant to Section 2.06(a) and reborrow under
this Section 2.01(a)(iii). All Australian Dollar Revolving Credit Advances shall
be Floating Rate Advances.

(iv) Singapore Dollar Revolving Credit Advances. Each Lender with a Singapore
Dollar Revolving Credit Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Singapore Dollar Revolving
Credit Advance”) in a Singapore Committed Currency to a Singapore Borrower from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an amount for each such Singapore Dollar Revolving
Credit Advance not to exceed such Lender’s Unused Singapore Dollar Revolving
Credit Commitment at such time. The Equivalent in Singapore Dollars of the
portion of the Facility Exposure with respect to the Singapore Dollar Revolving
Credit Tranche denominated in Singapore Committed Currencies (other than
Singapore Dollars) plus the portion of the Facility Exposure with respect to the
Singapore Dollar Revolving Credit Tranche denominated in Singapore Dollars shall
not at any time exceed the aggregate Singapore Dollar Revolving Credit
Commitments. Each Borrowing shall be in an aggregate amount not less than the
Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Singapore Dollar Revolving Credit Advances
and in the same currency made simultaneously by the Lenders with Singapore
Dollar Revolving Credit Commitments ratably according to their Singapore Dollar
Revolving Credit Commitments. Within the limits of each Lender’s Unused
Singapore Revolving Credit Commitment in effect from time to time and prior to
the Termination Date, the Singapore Borrowers may borrow under this
Section 2.01(a)(iv), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(iv). All Singapore Dollar Revolving Credit Advances shall be
Floating Rate Advances.

 

49



--------------------------------------------------------------------------------

(v) European Revolving Credit Advances. Each Lender with a European Revolving
Credit Commitment severally agrees, on the terms and conditions hereinafter set
forth, to make advances (each a “European Revolving Credit Advance”) in a
European Committed Currency to a European Borrower from time to time on any
Business Day during the period from the date hereof until the Termination Date
in an amount for each such European Revolving Credit Advance not to exceed such
Lender’s Unused European Revolving Credit Commitment at such time. The
Equivalent in Euros of the portion of the Facility Exposure with respect to the
European Revolving Credit Tranche denominated in European Committed Currencies
(other than Euros) plus the portion of the Facility Exposure with respect to the
European Revolving Credit Tranche denominated in Euros shall not at any time
exceed the aggregate European Revolving Credit Commitments. Each Borrowing shall
be in an aggregate amount not less than the Revolving Credit Borrowing Minimum
or a Revolving Credit Borrowing Multiple in excess thereof and shall consist of
European Revolving Credit Advances and in the same currency made simultaneously
by the Lenders with European Revolving Credit Commitments ratably according to
their European Revolving Credit Commitments. Within the limits of each Lender’s
Unused European Revolving Credit Commitment in effect from time to time and
prior to the Termination Date, the European Borrowers may borrow under this
Section 2.01(a)(v), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(v). All European Revolving Credit Advances shall be Floating
Rate Advances.

(vi) Supplemental Tranche Advances. Each Lender with a Supplemental Tranche
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make advances (each a “Supplemental Tranche Advance”) in the applicable
Supplemental Currency to an applicable Supplemental Borrower from time to time
on any Business Day during the period from the Supplemental Tranche Effective
Date with respect to such Supplemental Tranche until the Termination Date in an
amount for each such Supplemental Tranche Advance not to exceed such Lender’s
Unused Supplemental Tranche Commitment at such time. The Equivalent in the
Primary Currency of the portion of the Facility Exposure with respect to such
Supplemental Tranche denominated in currencies other than the applicable Primary
Currency plus the portion of the Facility Exposure with respect to such
Supplemental Tranche denominated in such Primary Currency shall not at any time
exceed the aggregate Supplemental Tranche Commitments with respect to the
applicable Supplemental Tranche. Each Borrowing shall be in an aggregate amount
not less than the Revolving Credit Borrowing Minimum or a Revolving Credit
Borrowing Multiple in excess thereof and shall consist of Supplemental Tranche
Advances and in the same currency made simultaneously by the Lenders with
Supplemental Tranche Commitments with respect to such Supplemental Tranche
ratably according to their applicable Supplemental Tranche Commitments with
respect to such Supplemental Tranche. Within the limits of each Lender’s Unused
Supplemental Tranche Commitment in effect from time to time and prior to the
Termination Date, the applicable Supplemental Borrowers may borrow under this
Section 2.01(a)(vi), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(vi).

(b) (i) U.S. Dollar Letters of Credit. Each U.S. Dollar Issuing Bank severally
agrees, on the terms and conditions hereinafter set forth, to issue (or cause
its Affiliate that is a commercial bank to issue on its behalf) letters of
credit denominated in Dollars in respect of the U.S. Dollar Revolving Credit
Tranche and to continue any Existing Letters of Credit denominated in Dollars in
respect of the U.S. Dollar Revolving Credit Tranche (set forth on Schedule IV
hereto) (the “U.S. Dollar Letters of Credit”), for the account of any U.S.
Borrower from time to time on any Business Day during the period from the date
hereof until 10 Business Days before the Termination Date in an aggregate
Available Amount (A) for all U.S. Dollar Letters of Credit not to exceed at any
time the U.S. Dollar Letter of Credit Facility at such time, (B) for all
U.S. Dollar Letters of Credit issued by such Issuing Bank not to exceed such
Issuing Bank’s U.S. Dollar Letter of Credit Commitment at such time, and (C) for
each such U.S. Dollar Letter of Credit not to exceed the Unused U.S. Dollar
Revolving Credit Commitments of the Lenders at such time.

(ii) Multicurrency Letters of Credit. Each Multicurrency Issuing Bank severally
agrees, on the terms and conditions hereinafter set forth, to issue (or cause
its Affiliate that is a commercial bank to issue on its behalf) letters of
credit denominated in Dollars or letters of credit or Bank Guarantees
denominated in a Multicurrency Committed Foreign Currency in each case in
respect of the Multicurrency Revolving Credit

 

50



--------------------------------------------------------------------------------

Tranche and to continue any Existing Letters of Credit and Bank Guarantees
denominated in such currencies in respect of the Multicurrency Revolving Credit
Tranche (set forth on Schedule IV hereto) (such letters of credit and Bank
Guarantees, collectively, the “Multicurrency Letters of Credit”), for the
account of any Multicurrency Borrower from time to time on any Business Day
during the period from the date hereof until 10 Business Days before the
Termination Date in an aggregate Available Amount (A) for all Multicurrency
Letters of Credit not to exceed at any time the Multicurrency Letter of Credit
Facility at such time, (B) for all Multicurrency Letters of Credit issued by
such Issuing Bank not to exceed such Issuing Bank’s Multicurrency Letter of
Credit Commitment at such time, and (C) for each such Multicurrency Letter of
Credit not to exceed the Unused Multicurrency Revolving Credit Commitments of
the Lenders at such time.

(iii) European Letters of Credit. Each European Issuing Bank severally agrees,
on the terms and conditions hereinafter set forth, to issue (or cause its
Affiliate that is a commercial bank to issue on its behalf) letters of credit or
Bank Guarantees denominated in a European Committed Currencies in each case in
respect of the European Revolving Credit Tranche (such letters of credit and
Bank Guarantees, collectively, the “European Letters of Credit”), for the
account of any European Borrower from time to time on any Business Day during
the period from the date hereof until 10 Business Days before the Termination
Date in an aggregate Available Amount (A) for all European Letters of Credit not
to exceed at any time the European Letter of Credit Facility at such time,
(B) for all European Letters of Credit issued by such Issuing Bank not to exceed
such Issuing Bank’s European Letter of Credit Commitment at such time, and
(C) for each such European Letter of Credit not to exceed the Unused European
Revolving Credit Commitments of the Lenders at such time.

(iv) Australian Letters of Credit. Each Australian Issuing Bank severally
agrees, on the terms and conditions hereinafter set forth, to issue (or cause
its Affiliate that is a commercial bank to issue on its behalf) letters of
credit denominated in Dollars or letters of credit or Bank Guarantees
denominated in any other Australia Committed Currency in respect of the
Australian Dollar Revolving Credit Tranche (such letters of credit and Bank
Guarantees, collectively, the “Australian Letters of Credit”), for the account
of any Australia Borrower from time to time on any Business Day during the
period from the date hereof until 10 Business Days before the Termination Date
in an aggregate Available Amount (A) for all Australian Letters of Credit not to
exceed at any time the Australian Letter of Credit Facility at such time,
(B) for all Australian Letters of Credit issued by such Issuing Bank not to
exceed such Issuing Bank’s Australian Letter of Credit Commitment at such time,
and (C) for each such Australian Letter of Credit not to exceed the Unused
Australian Dollar Revolving Credit Commitments of the Lenders at such time.

(v) Singapore Letters of Credit. Each Singapore Issuing Bank severally agrees,
on the terms and conditions hereinafter set forth, to issue (or cause its
Affiliate that is a commercial bank to issue on its behalf) letters of credit or
Bank Guarantees denominated in any Singapore Committed Currency in respect of
the Singapore Dollar Revolving Credit Tranche (such letters of credit and Bank
Guarantees, collectively, the “Singapore Letters of Credit”), for the account of
any Singapore Borrower from time to time on any Business Day during the period
from the date hereof until 10 Business Days before the Termination Date in an
aggregate Available Amount (A) for all Singapore Letters of Credit not to exceed
at any time the Singapore Letter of Credit Facility at such time, (B) for all
Singapore Letters of Credit issued by such Issuing Bank not to exceed such
Issuing Bank’s Singapore Letter of Credit Commitment at such time, and (C) for
each such Singapore Letter of Credit not to exceed the Unused Singapore Dollar
Revolving Credit Commitments of the Lenders at such time.

(vi) Letter of Credit Requirements. No Letter of Credit shall have an expiration
date (including all rights of any Borrower or the beneficiary to require
renewal) later than (A) in the case of a Standby Letter of Credit, the earlier
of (1) 10 Business Days before the Termination Date and (2) one year after the
date of issuance thereof, but may by its terms be automatically renewable for
additional twelve month periods, (B) in the case of a Trade Letter of Credit,
the earlier of (1) 10 Business Days before the Termination Date, and (2) 180
days after the date of issuance thereof, and (C) in the case of a Bank
Guarantee, 10 Business Days before the Termination Date; provided, however, that
the terms of each Standby Letter of Credit that is

 

51



--------------------------------------------------------------------------------

automatically renewable annually shall (x) permit the applicable Issuing Bank to
prevent any such automatic renewal at least once in each twelve-month period by
providing prior notice to the beneficiary not later than a day (a “Non-Renewal
Notice Date”) in each twelve month period to be agreed upon at the time such
Standby Letter of Credit is issued, (y) permit such beneficiary, upon receipt of
such notice, to draw under such Standby Letter of Credit prior to the date such
Standby Letter of Credit otherwise would have been automatically renewed and
(z) not permit the expiration date (after giving effect to any renewal) of such
Standby Letter of Credit in any event to be extended to a date later than 10
Business Days before the Termination Date. Unless otherwise directed by the
applicable Issuing Bank, no Borrower shall be required to make a specific
request to the applicable Issuing Bank for any such automatic renewal. Once a
Standby Letter of Credit has been issued, the applicable Lenders shall be deemed
to have authorized (but may not require) the applicable Issuing Bank to permit
the renewal of such Standby Letter of Credit, provided that the applicable
Issuing Bank shall not permit any such renewal if such Issuing Bank (A) has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Standby Letter of Credit in its revised form (as extended)
under the terms hereof, or (B) has received notice (which may be by telephone or
in writing) at least two (2) Business Days prior to the Non-Renewal Notice Date
from the Administrative Agent or any Borrower that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such renewal. Within the limits
of each Letter of Credit Facility, and subject to the limits referred to above,
the applicable Borrowers may request the issuance of Letters of Credit under
this Section 2.01(b), repay any Letter of Credit Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Notwithstanding the
foregoing, from and after the date on which the Borrowers give notice of their
election to extend the Termination Date pursuant to Section 2.16, all references
in this Section 2.01(b) to “10 Business Days before the Termination Date” shall
be deemed to refer to 10 Business Days before the Termination Date that will
apply following the effectiveness of such extension. Without limiting the
generality of the foregoing, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if (i) any order, judgment or decree of any
governmental authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any applicable
law to such Issuing Bank or any directive from any governmental authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or (ii) the issuance of such Letter of Credit would violate
any applicable laws.

(c) The Swing Line Advances. An applicable Borrower may request the applicable
Swing Line Bank to make, and such Swing Line Bank agrees to make, on the terms
and conditions hereinafter set forth, Swing Line Advances from time to time on
any Business Day during the period from the date hereof until the Termination
Date (i) in (A) Dollars with respect to the U.S. Dollar Swing Line Facility,
(B) Euros or Sterling with respect to the Multicurrency Swing Line Facility and
the European Swing Line Facility, (C) Australian Dollars with respect to the
Australian Swing Line Facility or (D) Singapore Dollars with respect to the
Singapore Swing Line Facility, (ii) in an aggregate amount not to exceed at any
time outstanding for Swing Line Advances under each Swing Line Facility, the
Swing Line Commitment relating to such Swing Line Facility and (iii) in an
amount for each Swing Line Borrowing not to exceed the aggregate of (A) the
Unused U.S. Dollar Revolving Credit Commitments of the Lenders with U.S. Dollar
Revolving Credit Commitments at such time with respect to Swing Line Advances
under the U.S. Dollar Swing Line Facility, (B) the Unused Multicurrency
Revolving Credit Commitments of the Lenders with Multicurrency Revolving Credit
Commitments at such time with respect to Swing Line Advances under the
Multicurrency Swing Line Facility, (C) the Unused European Revolving Credit
Commitments of the Lenders with European Revolving Credit Commitments at such
time with respect to Swing Line Advances under the European Swing Line Facility,
(D) the Unused Australian Dollar Revolving Credit Commitments of the Lenders
with Australian Dollar Revolving Credit Commitments at such time with respect to
Swing Line Advances under the Australian Swing Line Facility and (E) the Unused
Singapore Dollar Revolving Credit Commitments of the Lenders with Singapore
Dollar Revolving Credit Commitments at such time with respect to Swing Line
Advances under the Singapore Swing Line Facility. Swing Line Advances under
(x) the U.S. Dollar Swing Line Facility shall be made as Base Rate Advances and
(y) any other Swing Line Facility shall be made as Floating Rate Advances. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing

 

52



--------------------------------------------------------------------------------

Line Advance. Each Swing Line Borrowing shall be in an amount of the Swing Line
Borrowing Minimum or an integral multiple equal to the Swing Line Borrowing
Multiple in excess thereof. Within the limits of each Swing Line Facility and
within the limits referred to in clauses (ii) and (iii) above, the Borrowers may
borrow under this Section 2.01(c), repay pursuant to Section 2.04(b) or prepay
pursuant to Section 2.05(a) and reborrow under this Section 2.01(c). If any
Lender becomes, and during the period it remains, a Defaulting Lender, if any
Swing Line Advance is at the time outstanding, any applicable Swing Line Bank
may (except, in the case of a Defaulting Lender, to the extent the Commitments
have been fully reallocated pursuant to Section 2.21), by notice to the
Borrowers and such Defaulting Lender through the Administrative Agent, require
the Borrowers to Cash Collateralize the obligations of the Borrowers to such
Swing Line Bank in respect of such Swing Line Advance in amount at least equal
to the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Lender to be applied pro rata in respect thereof,
or to make other arrangements reasonably satisfactory to the Administrative
Agent and to such Swing Line Bank in its reasonable discretion to protect such
Swing Line Bank against the risk of non-payment by such Defaulting Lender. In
furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender, each Swing Line Bank is hereby authorized by the
Borrowers (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to Section 2.02(a) in such amounts and in such times as may be required
to (i) repay an outstanding Swing Line Advance, and/or (ii) Cash Collateralize
the obligations of the applicable Borrowers in respect of outstanding Swing Line
Advances in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Swing
Line Advance.

(d) Competitive Bid Advances. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each
U.S. Dollar Revolving Lender severally agrees that a U.S. Borrower may, to the
extent the Parent Guarantor’s Debt Rating is BBB- or Baa3 or better at such
time, make Competitive Bid Borrowings under Section 2.02(c) from time to time on
any Business Day during the period from the date hereof until the date occurring
30 days prior to the Termination Date in the manner set forth below, provided
that, following the making of each Competitive Bid Borrowing, (i) the aggregate
amount of the Competitive Bid Advances of all U.S. Dollar Revolving Lenders then
outstanding shall not exceed an amount equal to 50% of the U.S. Dollar Revolving
Credit Commitments and (ii) with regard to the U.S. Dollar Revolving Lenders
collectively, the principal amount of the applicable Competitive Bid Advance
shall not exceed the aggregate Unused U.S. Dollar Revolving Credit Commitments.
Each Competitive Bid Advance shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof. Competitive
Bid Advances shall be made available in Dollars only.

SECTION 2.02. Making the Advances; Applicable Borrowers. (a) Except as otherwise
provided in Section 2.03, each Borrowing (other than Swing Line Borrowings)
shall be made on notice, given not later than the applicable Notice of Borrowing
Deadline by the applicable Borrower to the Administrative Agent, and with
respect to the initial Borrowing, such notice may be provided to the
Administrative Agent prior to the date hereof. The Administrative Agent shall
provide each relevant Lender with prompt notice thereof by e-mail, telex or
facsimile. Each such notice of a Borrowing (other than Swing Line Borrowings) (a
“Notice of Borrowing”) shall be in writing and sent by e-mail, telex or
facsimile, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Tranche under
which such Borrowing is requested, (iii) Type of Advances comprising such
Borrowing, (iv) aggregate amount of such Borrowing, (v) except in the case of a
Borrowing consisting of Base Rate Advances, the initial Interest Period for each
such Advance, (vi) in the case of a Borrowing consisting of Multicurrency
Revolving Credit Advances, European Revolving Credit Advances, Australian Dollar
Revolving Credit Advances, Singapore Dollar Revolving Credit Advances or
Supplemental Tranche Advances, the currency of such Advances, (vii) the
applicable Borrower or Borrowers proposing such Borrowing, and (viii) the
portion of funds from such Borrowing to be applied to the repayment of Swing
Line Advances (including the currency thereof) and the interest accrued and
unpaid thereon in accordance with the last sentence of this Section 2.02(a).
Each Lender with a Commitment in respect of the applicable Tranche

 

53



--------------------------------------------------------------------------------

shall, before the applicable Funding Deadline make available for the account of
its Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments of such Lender
and the other Lenders in respect of the applicable Tranche. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the applicable Borrower by crediting the Borrower’s
Account; provided, however, that for each Borrowing, if requested by the
applicable Borrower in its Notice of Borrowing, the Administrative Agent shall
first make a portion of such funds equal to the aggregate principal amount of
any Swing Line Advances made by the applicable Swing Line Bank and by any other
Lender and outstanding on the date of such Borrowing, plus interest accrued and
unpaid thereon to and as of such date, available to the applicable Swing Line
Bank and such other Lenders for repayment of such Swing Line Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than the
Swing Line Deadline on the date of the proposed Swing Line Borrowing, by the
applicable Borrower to (x) the Administrative Agent in the case of the
Multicurrency Swing Line Facility and the European Swing Line Facility and
(y) the applicable Swing Line Bank and the Administrative Agent in the case of
the other Swing Line Facilities. Each such notice of a Swing Line Borrowing (a
“Notice of Swing Line Borrowing”) shall be by e-mail (in the case of the
Singapore Swing Line Facility and Australian Swing Line Facility), e-mail or
facsimile (in the case of the Multicurrency Swing Line Facility and the European
Swing Line Facility) and e-mail, telex or facsimile (in the case of the
U.S. Dollar Swing Line Facility), in each case specifying therein the requested
(i) date of such Borrowing, (ii) amount of such Borrowing, (iii) maturity of
such Borrowing (which maturity shall be no later than the earlier of (A) the
fourteenth Business Day after the requested date of such Borrowing and (B) the
Termination Date), (iv) the currency of such Borrowing, and (v) the Borrower
proposing such Borrowing. The applicable Swing Line Bank or, in the case of the
Multicurrency Swing Line Facility or the European Swing Line Facility, the
applicable Swing Line Bank or the Administrative Agent (after the Swing Line
Bank has funded the amount to the Administrative Agent) shall, before the Swing
Line Availability Time, make the amount thereof available to the applicable
Borrower by crediting a Borrower’s Account maintained by the applicable Borrower
in same day funds except to the extent that the Administrative Agent or such
Swing Line Bank, as applicable, has actual knowledge of a Default or Event of
Default that has occurred and is then continuing. Upon written demand by the
applicable Swing Line Bank, with a copy of such demand to the Administrative
Agent, each (A) U.S. Dollar Revolving Lender with respect to the U.S. Dollar
Swing Line Facility, (B) Multicurrency Revolving Lender with respect to the
Multicurrency Swing Line Facility, (C) European Lender with respect to the
European Swing Line Facility, (D) Australian Dollar Revolving Lender with
respect to the Australian Swing Line Facility and (E) Singapore Dollar Revolving
Lender with respect to the Singapore Swing Line Facility, shall purchase from
such Swing Line Bank, and such Swing Line Bank shall sell and assign to each
such Lender, such Lender’s Applicable Pro Rata Share of an outstanding Swing
Line Advance as of the date of such demand, by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
such Swing Line Bank, by deposit to the Administrative Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Lender. The Borrowers hereby
agree to each such sale and assignment. Each such Lender agrees to purchase its
Applicable Pro Rata Share of an outstanding Swing Line Advance (i) on the
Business Day on which demand therefor is made by such Swing Line Bank in the
case of the U.S. Dollar Swing Line Facility, provided that notice of such demand
is given not later than the applicable Swing Line Purchasing Notice Deadline on
such Business Day, (ii) no later than three Business Days after the Business Day
on which demand therefor is made by such Swing Line Bank in the case of the
Multicurrency Swing Line Facility, the European Swing Line Facility, the
Singapore Swing Line Facility or the Australian Swing Line Facility, provided
that, in each case, notice of such demand is given not later than the applicable
Swing Line Purchasing Notice Deadline, or (iii) the first Business Day next
succeeding the funding date set forth in the applicable notice of demand if such
notice of such demand is given after any applicable Swing Line Purchasing Notice
Deadline. Upon any such assignment by any Swing Line Bank to any other Lender of
a portion of a Swing Line Advance, the applicable Swing Line Bank represents and
warrants to such other Lender that such Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party. If and to the extent
that any Lender shall not have so made the amount of such Swing Line Advance
available to the Administrative Agent, such

 

54



--------------------------------------------------------------------------------

Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by the
applicable Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the cost of funds incurred by the applicable Swing Line
Bank in respect of such amount. If such Lender shall pay to the Administrative
Agent such amount for the account of the applicable Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the applicable Swing Line Bank shall be reduced by such amount on such
Business Day.

(c) (i) A U.S. Borrower may request a Competitive Bid Borrowing under this
Section 2.02(c) by delivering to the Administrative Agent, by telex, facsimile
or e-mail, a notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid
Borrowing”), in substantially the form of Exhibit F hereto, specifying therein
the requested (A) the date of such proposed Competitive Bid Borrowing,
(B) aggregate amount of such proposed Competitive Bid Borrowing, (C) in the case
of a Competitive Bid Borrowing consisting of Floating Rate Advances, Interest
Period, or in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances, maturity date for repayment of each Fixed Rate Advance to be made as
part of such Competitive Bid Borrowing (which maturity date may not be earlier
than the date occurring 14 days after the date of such Competitive Bid Borrowing
or later than the earlier of (I) 180 days after the date of such Competitive Bid
Borrowing and (II) the Termination Date), (D) interest payment date or dates
relating thereto, (E) the proposed U.S. Borrower, and (F) other terms (if any)
to be applicable to such Competitive Bid Borrowing, not later than 1:00 P.M.
(New York City time) (x) at least one Business Day prior to the date of the
proposed Competitive Bid Borrowing, if the applicable U.S. Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and (y) at least four (4) Business Days prior to the date of the
proposed Competitive Bid Borrowing, if the applicable U.S. Borrower shall
instead specify in the Notice of Competitive Bid Borrowing that the Advances
comprising such Competitive Bid Borrowing shall be Floating Rate Advances. Each
Notice of Competitive Bid Borrowing shall be irrevocable and binding on the
Borrowers. The Administrative Agent shall in turn promptly notify each
U.S. Dollar Revolving Lender of each request for a Competitive Bid Borrowing
received by it from such U.S. Borrower by sending such U.S. Dollar Revolving
Lender a copy of the related Notice of Competitive Bid Borrowing.

(ii) Each U.S. Dollar Revolving Lender may, if, in its sole discretion, it
elects to do so, irrevocably offer to make one or more Competitive Bid Advances
to the applicable U.S. Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such U.S. Dollar Revolving
Lender in its sole discretion, by notifying the Administrative Agent (which
shall give prompt notice thereof to such Borrower), (A) before 12:30 P.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances and
(B) before 1:00 P.M. (New York City time) three Business Days before the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Floating Rate Advances of the minimum amount and maximum
amount of each Competitive Bid Advance which such U.S. Dollar Revolving Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(subject to Section 2.01(d)), the rate or rates of interest therefor and such
U.S. Dollar Revolving Lender’s Applicable Lending Office with respect to such
Competitive Bid Advance, provided that if the Administrative Agent in its
capacity as a U.S. Dollar Revolving Lender shall, in its sole discretion, elect
to make any such offer, it shall notify such U.S. Borrower of such offer at
least 30 minutes before the time and on the date on which notice of such
election is to be given to the Administrative Agent, by the other U.S. Dollar
Revolving Lenders. If any U.S. Dollar Revolving Lender shall elect not to make
such an offer, such U.S. Dollar Revolving Lender shall so notify the
Administrative Agent before 1:00 P.M. (New York City time) on the date on which
notice of such election is to be given to the Administrative Agent by the other
U.S. Dollar Revolving Lenders, and such U.S. Dollar Revolving Lender shall not
be obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid

 

55



--------------------------------------------------------------------------------

Borrowing, provided that the failure by any U.S. Dollar Revolving Lender to give
such notice shall not cause such U.S. Dollar Revolving Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.

(iii) The applicable U.S. Borrower shall, in turn, (A) before 2:00 P.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances and
(B) before 1:30 P.M. (New York City time) three Business Days before the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Floating Rate Advances, either: (x) cancel such
Competitive Bid Borrowing by giving the Administrative Agent notice to that
effect, or (y) accept one or more of the offers made by any U.S. Dollar
Revolving Lender or U.S. Dollar Revolving Lenders pursuant to
Section 2.02(c)(ii), in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such U.S. Borrower by the Administrative Agent
on behalf of such U.S. Dollar Revolving Lender for such Competitive Bid Advance
pursuant to Section 2.02(c)(ii)) to be made by each U.S. Dollar Revolving Lender
as part of such Competitive Bid Borrowing, and reject any remaining offers made
by U.S. Dollar Revolving Lenders pursuant to Section 2.02(c)(ii) by giving the
Administrative Agent notice to that effect. Such U.S. Borrower shall accept the
offers made by any U.S. Dollar Revolving Lender or U.S. Dollar Revolving Lenders
to make Competitive Bid Advances in order of the lowest to the highest rates of
interest offered by such U.S. Dollar Revolving Lenders. If two or more
U.S. Dollar Revolving Lenders have offered the same interest rate, the amount to
be borrowed at such interest rate will be allocated among such U.S. Dollar
Revolving Lenders in proportion to the amount that each such U.S. Dollar
Revolving Lender offered at such interest rate.

(iv) If the applicable U.S. Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is cancelled pursuant to clause (x) of
Section 2.02(c)(iii), the Administrative Agent shall give prompt notice thereof
to the U.S. Dollar Revolving Lenders and such Competitive Bid Borrowing shall
not be made.

(v) If the applicable U.S. Borrower accepts one or more of the offers made by
any U.S. Dollar Revolving Lender or U.S. Dollar Revolving Lenders pursuant to
clause (y) of Section 2.02(c)(iii) above, the Administrative Agent shall in turn
promptly notify (A) each U.S. Dollar Revolving Lender that has made an offer as
described in Section 2.02(c)(ii), of the date and aggregate amount of such
Competitive Bid Borrowing and whether or not any offer or offers made by such
U.S. Dollar Revolving Lender pursuant to Section 2.02(c)(ii) have been accepted
by such U.S. Borrower, (B) each U.S. Dollar Revolving Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such U.S. Dollar Revolving Lender
as part of such Competitive Bid Borrowing, and (C) each U.S. Dollar Revolving
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Administrative Agent has received forms of
documents appearing to fulfill the applicable conditions set forth in
Section 3.03. Each U.S. Dollar Revolving Lender that is to make a Competitive
Bid Advance as part of such Competitive Bid Borrowing shall, before 12:00 noon
(New York City time) on the date of such Competitive Bid Borrowing specified in
the notice received from the Administrative Agent pursuant to clause (A) of the
preceding sentence or any later time when such U.S. Dollar Revolving Lender
shall have received notice from the Administrative Agent pursuant to clause
(C) of the preceding sentence, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, such U.S. Dollar Revolving Lender’s portion of such
Competitive Bid Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Section 3.03, the Administrative Agent will make such funds available to the
applicable U.S. Borrower by crediting the Borrower’s Account of such U.S.
Borrower. Promptly after each Competitive Bid Borrowing the Administrative Agent
will notify each U.S. Dollar Revolving Lender of the amount of the Competitive
Bid Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

 

56



--------------------------------------------------------------------------------

(vi) If the applicable U.S. Borrower notifies the Administrative Agent that it
accepts one or more of the offers made by any U.S. Dollar Revolving Lender or
U.S. Dollar Revolving Lenders pursuant to clause (y) of Section 2.02(c)(iii),
such notice of acceptance shall be irrevocable and binding on the Borrowers. The
Borrowers shall indemnify each U.S. Dollar Revolving Lender against any loss,
cost or expense incurred by such U.S. Dollar Revolving Lender as a result of any
failure to fulfill on or before the date specified in the related Notice of
Competitive Bid Borrowing for such Competitive Bid Borrowing the applicable
conditions set forth in Section 3.03, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such U.S. Dollar Revolving Lender to fund
the Competitive Bid Advance to be made by such U.S. Dollar Revolving Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(vii) Following the making of each Competitive Bid Borrowing, the Borrowers
shall be in compliance with the limitations set forth in Section 2.01(d).

(viii) Within the limits and on the conditions set forth in this
Section 2.02(c), the U.S. Borrowers may from time to time borrow under this
Section 2.02(c), repay or prepay pursuant to clause (ix) below, and reborrow
under this Section 2.02(c), provided that a Competitive Bid Borrowing shall not
be made within three Business Days of the date of any other Competitive Bid
Borrowing.

(ix) The U.S. Borrowers shall repay to the Administrative Agent for the account
of each U.S. Dollar Revolving Lender that has made a Competitive Bid Advance, on
the maturity date of each Competitive Bid Advance (such maturity date being that
specified by the applicable Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
Section 2.02(c)(i)), the then unpaid principal amount of such Competitive Bid
Advance. No U.S. Borrower shall have any right to prepay any principal amount of
any Competitive Bid Advance unless, and then only on the terms, specified by the
applicable U.S. Borrower for such Competitive Bid Advance in the related Notice
of Competitive Bid Borrowing delivered pursuant to Section 2.02(c)(i) or as
otherwise agreed by the U.S. Dollar Revolving Lender who made such Competitive
Bid Advance.

(x) The applicable U.S. Borrowers shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance
specified by the U.S. Dollar Revolving Lender making such Competitive Bid
Advance in its notice with respect thereto delivered pursuant to
Section 2.02(c)(ii), payable on the interest payment date or dates specified by
the applicable U.S. Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to Section 2.02(c)(i).
Upon the occurrence and during the continuance of an Event of Default of the
type described in Section 6.01(a) or (f) or if the Administrative Agent and the
Required Lenders have elected pursuant to Section 2.07(b) to charge default
interest with respect to any other Event of Default, each applicable U.S.
Borrower shall pay interest on the amount of unpaid principal of and interest on
each Competitive Bid Advance owing to a U.S. Dollar Revolving Lender, payable in
arrears on the date or dates interest is payable thereon, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Competitive Bid Advance hereunder.

(d) Anything in subsection (a) or (c) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than the Revolving Credit Borrowing Minimum or if the

 

57



--------------------------------------------------------------------------------

obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10, (ii) there may not be
more than fifty (50) separate Interest Periods outstanding at any time, and
(iii) there may not be more than five Competitive Bid Advances outstanding at
any time. If the Interest Periods of two or more Floating Rate Advances within a
single Tranche end on the same date, those Floating Rate Advances will be
consolidated into, and treated as, a single Floating Rate Advance on the last
day of the Interest Period.

(e) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrowers. In the case of any Borrowing other
than the Borrowing of a Base Rate Advance, the Borrowers shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

(f) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of any Advance (other than a
Base Rate Advance, an Advance under the Multicurrency Revolving Credit Tranche
or an Advance under the European Revolving Credit Tranche), (y) 12:00 P.M.
(London time) on the Business Day immediately prior to the date of any Borrowing
consisting of any Advance under the Multicurrency Revolving Credit Tranche or an
Advance under the European Revolving Credit Tranche or (z) 2:00 P.M.(New York
City time) on the date of any Borrowing consisting of Base Rate Advances that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and,
the Administrative Agent may, in reliance upon such assumption, notwithstanding
the last sentence of Section 2.02(a), make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and the Borrowers severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
any Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of the Borrowers, the higher of (A) the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (B) the cost of funds incurred by the Administrative Agent in respect of
such amount in the case of Advances denominated in Committed Foreign Currencies
and (ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances under the U.S. Dollar Revolving Credit Tranche or (B) the cost of funds
incurred by the Administrative Agent in respect of such amount in the case of
all other Advances. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

(g) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(h) The Borrowers irrevocably and for value authorize each Australian Dollar
Revolving Credit Lender (at the option of such Lender) from time to time (i) to
prepare reliquefication bills of exchange in relation to any Revolving Credit
Advance under the Australian Dollar Revolving Credit Tranche and (ii) to sign
them as drawer or endorser in the name of and on behalf of any Borrower. The
total face amount of reliquefication bills prepared by any such Lender and
outstanding in relation to any such Advance must not at any time exceed (A) such
Lender’s share of the principal amount of such Advance plus (B) the total
interest on that share over the relevant Interest Period. Reliquefication bills
must mature on or before the last day of the relevant Interest Period. Each such
Lender may realize or deal with any reliquefication bill prepared by it as it

 

58



--------------------------------------------------------------------------------

thinks fit. Each such Lender shall indemnify the Borrowers on demand against all
liabilities, costs and expenses incurred by any Borrower by reason of it being a
party to a reliquefication bill prepared by such Lender. The immediately
preceding sentence shall not affect any obligation of the Borrowers under any
Loan Document. In particular, the obligations of the Borrowers to make payments
under the Loan Documents are not in any way affected by any liability of any
Lender, contingent or otherwise, under the indemnity in this Section 2.02(h). If
a reliquefication bill prepared by any such Lender is presented to a Borrower
and such Borrower discharges it by payment, the amount of that payment will be
deemed to have been applied against the moneys payable to such Lender hereunder.
Only an Australian Dollar Revolving Credit Lender will have recourse to any
Borrower under any reliquefication bill.

(i) All Competitive Bid Advances and all Advances under the U.S. Dollar
Revolving Credit Tranche or any Subfacility thereunder shall be advanced to one
or more U.S. Borrowers. All Advances under the Singapore Dollar Revolving Credit
Tranche or any Subfacility thereunder shall be advanced to one or more Singapore
Borrowers. All Advances under the Australian Dollar Revolving Credit Tranche or
any Subfacility thereunder shall be advanced to one or more Australia Borrowers.
All Advances under the European Revolving Credit Tranche or any Subfacility
thereunder shall be advanced to one or more European Borrowers. All Advances
under the Multicurrency Revolving Credit Tranche or any Subfacility thereunder
shall be advanced to one or more Multicurrency Borrowers. All Supplemental
Tranche Advances shall be advanced to one or more Supplemental Borrowers that
are Borrowers under the applicable Supplemental Tranche. Each Borrower shall be
liable for the Advances made to such Borrower only, provided that (x) if an
Advance is made to more than one Borrower, all such Borrowers shall be jointly
and severally liable with respect to such Advance and (y) nothing in this
sentence shall impair or limit the liability or obligations of the Operating
Partnership in its capacity as a Guarantor hereunder.

(j) Each Lender may, at its option, make any Advance available to any Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of such Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(j) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

SECTION 2.03. Letters of Credit. (a) Request for Issuance. Each Letter of Credit
shall be issued upon notice, given not later than (x) 12:00 Noon (New York City
time) on the third Business Day (in respect of any proposed Letter of Credit to
be denominated in Dollars or Canadian Dollars under the U.S. Dollar Letter of
Credit Facility), (y) 12:00 Noon (London time) on the fifth Business Day (in
respect of any proposed Letter of Credit under the Multicurrency Letter of
Credit Facility or the European Letter of Credit Facility), or (z) the fifth
Business Day (in respect of any other Letter of Credit not described in clause
(x) or clause (y) above), as applicable, prior to the date of the proposed
issuance of such Letter of Credit, by the applicable Borrower to (1) the
Administrative Agent in the case of the Multicurrency Letter of Credit Facility
or the European Letter of Credit Facility and (2) the applicable Issuing Bank in
the case of any other Letter of Credit Facility. In the case of (1) above, the
Administrative Agent shall give to the applicable Issuing Bank and each Lender
prompt notice thereof by telex, facsimile or e-mail or by means of the Platform.
In the case of (2) above, the applicable Issuing Bank shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, facsimile
or e-mail or by means of the Platform. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be in writing by telex, facsimile or
e-mail, in each case specifying therein the requested (i) date of such issuance
(which shall be a Business Day), (ii) currency of such Letter of Credit and the
Letter of Credit Facility pursuant to which such Letter of Credit shall be
issued, (iii) Available Amount of such Letter of Credit, (iv) expiration date of
such Letter of Credit, (v) the proposed Borrower, (vi) name and address of the
beneficiary of such Letter of Credit and (vii) form of such Letter of Credit,
and shall be accompanied by such application and agreement for letter of credit
as such Issuing Bank may specify to the applicable Borrower for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). Any application for a Letter of Credit may be made by any Borrower
or any Subsidiary of the

 

59



--------------------------------------------------------------------------------

Parent Guarantor. If (y) the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion and (z) it has not
received notice of objection to such issuance from the Required Lenders, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the applicable Borrower at
its office referred to in Section 9.02 or as otherwise agreed with the
applicable Borrower in connection with such issuance. In the event and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern. All Existing
Letters of Credit shall be deemed to have been issued pursuant to this
Section 2.03(a).

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each
relevant Lender and the Operating Partnership on the last Business Day of each
month a written report summarizing issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the preceding month and drawings
during such month under all Letters of Credit issued by such Issuing Bank and
(ii) to the Administrative Agent, each relevant Lender and the Operating
Partnership on the last Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.

(c) Drawing; Letter of Credit Participations. The payment by any Issuing Bank of
a draft drawn under any Letter of Credit shall constitute for all purposes of
this Agreement the making by such Issuing Bank of a Letter of Credit Advance,
which shall, in the case of (x) each such payment under the U.S. Dollar Letter
of Credit Facility be a Base Rate Advance, in the amount of such draft and
(y) each such payment under any other Letter of Credit Facility be a Floating
Rate Advance, in the amount of such draft. Upon written demand by (x) the
Administrative Agent, with a copy of such demand to the applicable Issuing Bank
or (y) any Issuing Bank with an outstanding Letter of Credit Advance, with a
copy of such demand to the Administrative Agent, each Multicurrency Revolving
Lender (in the case of an Advance pursuant to a Multicurrency Letter of Credit
only), each European Lender (in the case of an Advance pursuant to a European
Letter of Credit only), each U.S. Dollar Revolving Lender (in the case of an
Advance pursuant to a U.S. Dollar Letter of Credit only), each Australian Dollar
Revolving Lender (in the case of an Advance pursuant to an Australian Letter of
Credit only) and each Singapore Dollar Revolving Lender (in the case of an
Advance pursuant to a Singapore Letter of Credit only) (in each case, an
“Applicable Lender”) shall, as applicable, purchase from the applicable Issuing
Bank, and such Issuing Bank shall sell and assign to each such Applicable
Lender, such Lender’s Applicable Pro Rata Share of such outstanding Letter of
Credit Advance as of the date of such purchase, by making available for the
account of its Applicable Lending Office to the Administrative Agent for the
account of such Issuing Bank, by deposit to the Administrative Agent’s Account,
in same day funds, an amount equal to the portion of the outstanding principal
amount of such Letter of Credit Advance to be purchased by such Applicable
Lender. Promptly after receipt thereof, the Administrative Agent shall transfer
such funds to such Issuing Bank. The Borrower hereby agrees to each such sale
and assignment. Each Applicable Lender agrees to purchase its Applicable Pro
Rata Share of an outstanding Letter of Credit Advance (i) on the Business Day on
which demand therefor is made by the applicable Issuing Bank which made such
Advance with respect to the U.S. Dollar Letter of Credit Facility, provided that
notice of such demand is given not later than the applicable L/C Purchasing
Notice Deadline on such Business Day, (ii) no later than three Business Days
after the Business Day on which demand therefor is made by the applicable
Issuing Bank in the case of the Multicurrency Letter of Credit Facility, the
European Letter of Credit Facility, the Singapore Letter of Credit Facility or
the Australian Letter of Credit Facility, provided that, in each case, notice of
such demand is given not later than the applicable L/C Purchasing Notice
Deadline, or (iii) the first Business Day next succeeding the funding date set
forth in the applicable notice of demand if such notice of such demand is given
after any applicable L/C Purchasing Notice Deadline. Upon any such assignment by
an Issuing Bank to any Applicable Lender of a portion of a Letter of Credit
Advance, such Issuing Bank represents and warrants to such Applicable Lender
that such Issuing Bank is the legal and beneficial owner of such interest being
assigned by it, free and clear of any liens, but makes no other representation
or warranty and assumes no responsibility with respect to such Letter of Credit
Advance, the Loan Documents or any Loan Party. If and to the extent that any
Applicable Lender shall not have so made the amount of such Letter of Credit
Advance available to the Administrative Agent, such Applicable Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the

 

60



--------------------------------------------------------------------------------

date of demand by such Issuing Bank until the date such amount is paid to the
Administrative Agent, equal to (x) the Federal Funds Rate with respect to the
U.S. Dollar Letter of Credit Facility and (y) the cost of funds incurred by the
Administrative Agent and such Issuing Bank in the case of all other Letter of
Credit Facilities, in each case for its account or the account of such Issuing
Bank, as applicable. If such Applicable Lender shall pay to the Administrative
Agent such amount for the account of such Issuing Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Letter of Credit
Advance made by such Applicable Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Letter of Credit Advance
made by such Issuing Bank shall be reduced by such amount on such Business Day.

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

(e) Defaulting Lenders. If any Lender becomes, and during the period it remains,
a Defaulting Lender, if any Letter of Credit is at the time outstanding that
such Defaulting Lender may be required to fund on hereunder, the applicable
Issuing Bank may (except, in the case of a Defaulting Lender, to the extent the
Commitments have been fully reallocated pursuant to Section 2.21), by notice to
the Borrowers and such Defaulting Lender through the Administrative Agent,
require the Borrowers to Cash Collateralize the obligations of the Borrowers to
such Issuing Bank in respect of such Letter of Credit in amount at least equal
to the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Lender to be applied pro rata in respect thereof,
or to make other arrangements reasonably satisfactory to the Administrative
Agent and such Issuing Bank in its reasonable discretion to protect such Issuing
Bank against the risk of non-payment by such Defaulting Lender. In furtherance
of the foregoing, if any Lender becomes, and during the period it remains, a
Defaulting Lender, each Issuing Bank that has issued a Letter of Credit upon
which such Defaulting Lender may be required to fund on hereunder is hereby
authorized by the Borrowers (which authorization is irrevocable and coupled with
an interest) to give, in its discretion, through the Administrative Agent,
Notices of Borrowing pursuant to Section 2.02(a) in such amounts and in such
times as may be required to (i) reimburse an outstanding Letter of Credit
Advance, and/or (ii) Cash Collateralize the obligations of the Borrowers in
respect of outstanding Letters of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit.

(f) Calculation Date; Revaluation. Without limiting the effect of the last
sentence of Section 2.06(b)(i), for the purposes of monitoring Facility Exposure
under the European Letter of Credit Facility and the Multicurrency Letter of
Credit Facility, on each Calculation Date the Administrative Agent shall
determine the aggregate amount of the Primary Currency Equivalent of the face
value of outstanding Letters of Credit and Bank Guarantees issued under the
European Letter of Credit Facility and the Multicurrency Letter of Credit
Facility, the stated amounts of which are denominated in a currency other than
(i) Euros in connection with Letters of Credit or Bank Guarantees issued under
the European Letter of Credit Facility and (ii) Dollars in connection with
Letters of Credit or Bank Guarantees issued under the Multicurrency Letter of
Credit Facility.

(g) ISP or UCP. Unless otherwise expressly agreed by the applicable Issuing Bank
and the applicable Borrower when a Letter of Credit is issued, (i) the rules of
the International Standby Practices shall apply to each standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

 

61



--------------------------------------------------------------------------------

SECTION 2.04. Repayment of Advances; Reimbursements . (a) Revolving Credit
Advances. The Borrowers shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate outstanding
principal amount of the Revolving Credit Advances then outstanding.

(b) Swing Line Advances. The Borrowers shall repay to the Administrative Agent
for the account of (i) each Swing Line Bank and (ii) each other Lender that has
made a Swing Line Advance by purchase from the Swing Line Bank pursuant to
Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on or before the earlier of the maturity date specified in
the applicable Notice of Swing Line Borrowing (which maturity shall be no later
than the fourteenth Business Day after the requested date of such Swing Line
Borrowing) and the Termination Date. Any Swing Line Advance may be repaid in
whole or in part on same-day notice to the Administrative Agent received by 1:00
P.M. (local time) on the date of such payment and, if such notice is given the
Borrowers shall pay the applicable principal amount of such Swing Line Borrowing
on such date, together with accrued interest to the date of such payment on the
principal amount so paid.

(c) Letter of Credit Advances. (i) The Borrowers shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the Business Day immediately
succeeding the day on which such Letter of Credit Advance was made the
outstanding principal amount of each Letter of Credit Advance made by each of
them. For the avoidance of doubt, the Borrowers may, at their election, repay
Letter of Credit Advances with the proceeds of Revolving Credit Advances that
are advanced in accordance with the terms of this Agreement.

(ii) The Obligations of the Borrowers under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of each Lender to reimburse the Issuing Bank with respect
thereto) shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit, guaranty or any other agreement or
instrument relating thereto, including any amendments, supplements and waivers
(all of the foregoing being, collectively, the “L/C Related Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any Borrower in respect of any L/C Related
Document or any Person that guarantees any of the Obligations or any other
amendment or waiver of or any consent to departure from all or any of the L/C
Related Documents;

(C) the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any draft, certificate, statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(E) without limiting Borrowers’ rights under clause (iv) below, payment by any
Issuing Bank under a Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit;

 

62



--------------------------------------------------------------------------------

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranties or any other
guarantee, for all or any of the Obligations of any Borrower in respect of the
L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower or Guarantor.

(iii) The Borrowers shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will promptly notify the applicable Issuing Bank.

(iv) The Borrowers assume all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither any Issuing Bank nor any of its officers or directors shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrowers shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrowers, to the extent of any direct, but
not consequential, damages suffered by the Borrowers that the Borrowers prove
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary. In furtherance and not in limitation
of the foregoing, each Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(d) Competitive Bid Advances. Each Competitive Bid Advance shall mature and be
due and payable in full on the earlier of (i) (A) the last day of the Interest
Period applicable thereto in the case of Competitive Bid Advances that are
Floating Rate Advances and (B) the maturity date set forth in the Notice of
Competitive Bid Borrowing with respect to Competitive Bid Advances that are
Fixed Rate Advances and (ii) the Termination Date.

SECTION 2.05. Termination or Reduction of the Commitments. (a) The Borrowers
may, upon at least three Business Days’ notice to the Administrative Agent
received no later than 11:00 A.M. (local time) on the third Business Day prior
to the proposed termination date, terminate in whole or reduce in part the
unused portions of any Swing Line Facility, any Letter of Credit Facility and
any Unused Revolving Credit Commitments; provided, however, that (i) each
partial reduction of a Tranche or Subfacility (A) shall be in an aggregate
amount of the Revolving Credit Reduction Minimum or a Revolving Credit Reduction
Multiple in excess thereof and (B) shall be made ratably among the Lenders in
accordance with their Commitments with respect to such Tranche or Subfacility
and (ii) the aggregate amount of the Commitments of the U.S. Dollar Revolving
Lenders shall not be reduced to an amount that is less than the aggregate
principal amount of the Competitive Bid Advances then outstanding. Once
terminated, a Commitment may not be reinstated.

 

63



--------------------------------------------------------------------------------

(b) The Borrowers may, if no Notice of Borrowing is then outstanding, terminate
the unused amount of the Commitment of a Defaulting Lender upon notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Sections 2.11(g) and Section 2.13(b) will apply to
all amounts thereafter paid by the Borrowers for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrowers, the Administrative Agent
or any Lender may have against such Defaulting Lender.

(c) Each Letter of Credit Facility shall be permanently reduced from time to
time on the date of each reduction in the Tranche of which such Letter of Credit
Facility is a Subfacility by the amount, if any, by which the amount of such
Letter of Credit Facility exceeds the sum of all Revolving Credit Commitments
related to such Tranche after giving effect to such reduction of such Tranche,
provided that a Letter of Credit Facility shall not be reduced below an amount
equal to the aggregate unused amount of all outstanding Letters of Credit under
such Letter of Credit Facility at any time.

(d) Each Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Tranche of which such Swing Line Facility is a
Subfacility by the amount, if any, by which the amount of such Swing Line
Facility exceeds the sum of all Revolving Credit Commitments related to such
Tranche.

SECTION 2.06. Prepayments. (a) Optional. The Borrowers may, upon (x) same day
notice in the case of Base Rate Advances and (y) two Business Days’ notice in
the case of Eurocurrency Rate Advances received no later than 1:00 P.M. (local
time) (or, in the case of the Multicurrency Revolving Currency Tranche and the
European Tranche, 2:00 P.M. (London time) on the second Business Day prior to
the proposed prepayment date, in each case to the Administrative Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrowers shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount not less than the Revolving
Credit Reduction Minimum or a Revolving Credit Reduction Multiple in excess
thereof or, if less, the amount of the Advances outstanding, (ii) if any
prepayment of an Advance (other than a Base Rate Advance) is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 9.04(c) and (iii) the
foregoing provisions shall not apply to the repayment of (A) Swing Line
Advances, which payments shall be made pursuant to the terms of Section 2.04(b)
or (B) Competitive Bid Advances, which payments shall be made pursuant to
Section 2.02(c)(ix).

(b) Mandatory. (i) If the Facility Exposure attributable to any Tranche or
Subfacility (which, in the case of each Tranche and each Subfacility, shall be
expressed in the Primary Currency of such Tranche or Subfacility, or the
Equivalent thereof with respect to any Advances thereunder denominated in any
other currency) shall at any time equal or exceed 105% of the aggregate
Commitments then allocable to such Tranche or Subfacility, as applicable, then
the applicable Borrower shall, within five Business Days after the earlier of
the date on which (A) a Responsible Officer becomes aware of such event or
(B) written notice thereof shall have been given to the Borrowers by the
Administrative Agent, prepay an aggregate principal amount of the Revolving
Credit Advances comprising part of the same Borrowings, the Swing Line Advances
and the Letter of Credit Advances and deposit an amount in the L/C Cash
Collateral Account in an amount equal to the amount by which the Facility
Exposure attributable to the applicable Tranche or Subfacility (which, in the
case of each Tranche and each Subfacility, shall be expressed in the Primary
Currency of such Tranche or Subfacility, or the Equivalent thereof with respect
to any Advances thereunder denominated in any other currency) exceeds the
aggregate Commitments then allocable to such Tranche or Subfacility, as
applicable, provided that any deposit in the L/C Cash Collateral Account made
pursuant to this Section 2.06(b)(i) shall only be required to be maintained so
long as the applicable circumstances giving rise to the requirement to make such
deposit shall continue to exist or would again exist in the absence of such
deposit. The Administrative Agent may determine the Facility Exposure
attributable to any Tranche or Subfacility from time to time.

 

64



--------------------------------------------------------------------------------

(ii) After taking into account any payments made pursuant to Section 2.06(b)(i),
the Borrowers shall, on each Business Day, prepay an aggregate principal amount
of the Revolving Credit Advances comprising part of the same Borrowings, the
Swing Line Advances and the Letter of Credit Advances and/or deposit an amount
in the L/C Cash Collateral Account in an amount equal to the amount by which
Unsecured Debt exceeds 60% of the Total Unencumbered Asset Value on the
immediately succeeding Business Day, provided that any deposit in the L/C Cash
Collateral Account made pursuant to this Section 2.06(b)(ii) shall only be
required to be maintained so long as the applicable circumstances giving rise to
the requirement to make such deposit shall continue to exist or would again
exist in the absence of such deposit.

(iii) Prepayments of any Tranche or Subfacility made pursuant to clauses (i) and
(ii) above shall be applied first to prepay Letter of Credit Advances relating
to such Tranche or Subfacility then outstanding until such Advances are paid in
full, second to prepay Swing Line Advances relating to such Tranche or
Subfacility then outstanding until such Advances are paid in full, third to
prepay Revolving Credit Advances relating to such Tranche then outstanding (on a
pro rata basis in respect of all applicable Lenders) until such Advances are
paid in full and fourth deposited in the L/C Cash Collateral Account to cash
collateralize 100% of the Available Amount of the Letters of Credit relating to
such Tranche or Subfacility then outstanding to the extent required under the
foregoing clauses. Upon the drawing of any Letter of Credit for which funds are
on deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the relevant Issuing Bank or Lenders, as applicable. On the earlier to
occur of the (A) Termination Date, (B) the date on which funds are no longer
required to be maintained in the L/C Cash Collateral Account pursuant to
Section 2.06(b)(i) or (b)(ii), as applicable, and (C) the expiration or other
termination of any Letters of Credit for which funds are on deposit in the L/C
Cash Collateral Account without any drawings thereon, then, in each case, so
long as no Default shall have occurred and be continuing, any remaining funds on
deposit in the L/C Cash Collateral Account (together with any interest earned
thereon) shall be returned to the Borrowers.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrowers shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

(ii) Floating Rate Advances. During such periods as such Advance is a Floating
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of (A) the applicable Floating Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period plus (C) if any Floating Rate Advance is made
by a Lender from its Applicable Lending Office located in the United Kingdom or
a Participating Member State, the Mandatory Cost, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Floating Rate Advance shall be Converted or paid in full. Advances under the
Australia Dollar Revolving Credit Tranche, the Singapore Dollar Revolving Credit
Tranche, the Multicurrency Revolving Credit Tranche, the European Revolving
Credit Tranche and, unless otherwise provided in the applicable Supplemental
Addendum, each Supplemental Tranche shall be Floating Rate Advances.

 

65



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or, at the election
of the Administrative Agent and the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, the Borrowers shall pay
interest (which interest shall be payable both before and after the
Administrative Agent has obtained a judgment with respect to the Facility) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrowers and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.

(d) Interest Rate Determination. (i) Each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.

(ii) If Reuters Screen LIBOR01 Page or LIBOR02 Page (or, with respect to
Eurocurrency Rate Advances denominated in Euros, Reuters Screen EURIBOR01 Page)
is unavailable and fewer than two Reference Banks are able to furnish timely
information to the Administrative Agent for determining the Eurocurrency Rate
for any Eurocurrency Rate Advances,

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(B) each such Eurocurrency Rate Advance under the U.S. Dollar Revolving Credit
Tranche will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and, with respect to any Eurocurrency
Rate Advances under any other Tranche, after the last day of the then existing
Interest Period, the interest rate on each Lender’s share of such Eurocurrency
Rate Advance shall be the rate per annum which is the sum of (i) the rate
notified to the Administrative Agent by such Lender as soon as practicable and
in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its share of such Advance from whatever source it
may reasonably select plus (ii) the Applicable Margin, and

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist with respect to such Eurocurrency Rate Advances.

 

66



--------------------------------------------------------------------------------

(e) Market Disruption Events. If a Market Disruption Event occurs in relation to
an Advance for any Interest Period for which the Floating Rate was to have been
based on SIBOR, BBR, HIBOR or any Screen Rate, then the interest rate on each
Lender’s share of such Advance for such Interest Period shall be the rate per
annum which is the sum of (i) the rate notified to the Administrative Agent by
such Lender as soon as practicable and in any event before interest is due to be
paid in respect of such Interest Period, to be that which expresses as a
percentage rate per annum the cost to such Lender of funding its share of such
Advance from whatever source it may reasonably select plus (ii) the Applicable
Margin. If a Market Disruption Event occurs and the Administrative Agent or any
Borrower so requires, the Administrative Agent and such Borrower shall enter
into negotiations (for a period of not more than thirty (30) days) with a view
to agreeing a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all of the Lenders in the applicable Tranche and the
Borrowers, be binding on all parties.

(f) Additional Reserve Requirements. Each applicable Borrower shall pay to each
Lender (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Floating Rate Advance equal to the actual
costs of such reserves allocated to such Advance by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
fraud or manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
funding of the Floating Rate Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent fraud or manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Advance, provided that
each applicable Borrower shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
interest payment date, such additional interest or costs shall be due and
payable 15 days after receipt of such notice. Amounts payable pursuant to this
Section 2.07(f) shall be without duplication of any other component of interest
payable by the Borrowers hereunder.

SECTION 2.08. Fees. (a) Facility Fees. With respect to each Tranche, the
Borrowers shall pay to the Administrative Agent for the account of the Lenders
in the applicable Tranche a facility fee (each, a “Facility Fee”) in the Primary
Currency of the applicable Tranche equal to the Applicable Margin for Facility
Fees times the actual daily amount of the Commitments for such Tranche
regardless of usage (or, if the Commitments for such Tranche have terminated, on
the Facility Exposure for such Tranche). Each Facility Fee shall accrue at all
times from the date hereof in the case of each Initial Lender, from the
Supplemental Tranche Effective Date with respect to the initial Lenders holding
a Supplemental Tranche Commitment with respect to any Supplemental Tranche and
from the Transfer Date applicable to the Assignment and Acceptance or the
effective date specified in the Lender Accession Agreement, as the case may be,
pursuant to which it became a Lender under the applicable Tranche in the case of
each other Lender until the Termination Date. Each Facility Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Termination Date (and, if applicable, thereafter on
demand). Each Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Margin during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.

(b) Letter of Credit Fees, Etc. (i) The Borrowers shall pay to the
Administrative Agent for the account of each Lender in a Letter of Credit
Facility a commission, payable in arrears, (A) quarterly on the last day of each
December, March, June and September, commencing December 31, 2011, (B) on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any Letter of Credit issued pursuant to such Letter of Credit Facility, and
(C) on the Termination Date, on such Lender’s Applicable Pro

 

67



--------------------------------------------------------------------------------

Rata Share of the average daily aggregate Available Amount during such quarter
of all Letters of Credit outstanding under such Letter of Credit Facility from
time to time at the rate per annum equal to the Applicable Margin for Floating
Rate Advances in effect from time to time.

(ii) The Borrowers shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
customary commissions, issuance fees, transfer fees and other fees and charges
in connection with the issuance or administration of each Letter of Credit as
the Borrowers and such Issuing Bank shall agree.

(c) Administrative Agent’s Fees. The Borrowers shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrowers and the Administrative Agent.

(d) Extension Fee. The Borrowers shall pay to the Administrative Agent on the
Extension Date, for the account of each Lender, a Facility extension fee, in an
amount equal to 0.15% of each Lender’s Revolving Credit Commitment then
outstanding (whether funded or unfunded).

(e) Defaulting Lenders and Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.08(a), (b) or (d) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees), provided that to the extent
that all or a portion of the Facility Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.21(a), such fees
(other than the fee payable pursuant to Section 2.08(d)) that would have accrued
for the benefit of such Defaulting Lender will instead accrue for the benefit of
and be payable to such Non-Defaulting Lenders in the applicable Tranche, pro
rata from the date of such reallocation in accordance with their respective
Commitments.

SECTION 2.09. Conversion of Advances. (a) Optional. Any Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances under the U.S. Dollar Revolving
Credit Tranche denominated in Dollars of one Type comprising the same Borrowing
into Advances denominated in Dollars of the other Type; provided, however, that
any Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurocurrency Rate
Advances, any Conversion of Base Rate Advances into Eurocurrency Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(d), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(d) and each Conversion of Advances
comprising part of the same Borrowing under the U.S. Dollar Revolving Credit
Tranche shall be made ratably among the applicable Lenders in accordance with
their Commitments under such Tranche. Each such notice of Conversion shall,
within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Dollar denominated Advances to be Converted and (iii) if
such Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrowers.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing under the U.S. Dollar
Revolving Credit Tranche shall be reduced, by payment or prepayment or
otherwise, to less than $5,000,000, such Advances shall automatically as of the
last day of the then applicable Interest Period Convert into Base Rate Advances.

(ii) If the Borrowers shall fail to select the duration of any Interest Period
for any (A) Eurocurrency Rate Advances under the U.S. Dollar Revolving Credit
Tranche in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will

 

68



--------------------------------------------------------------------------------

forthwith so notify the Borrowers and the affected Lenders, whereupon each such
Eurocurrency Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, or
(B) Floating Rate Advance not described in clause (A) above, an Interest Period
of one month shall apply.

(iii) Upon the occurrence and during the continuance of any Event of Default, if
the applicable Tranche Required Lenders so request in writing to the
Administrative Agent and the Borrowers, (A) each Floating Rate Advance under the
U.S. Dollar Revolving Credit Tranche will automatically, on the last day of the
then existing Interest Period therefor, be Converted into a Base Rate Advance
and (B) the obligation of the applicable Lenders to make, or to Convert Advances
into, Floating Rate Advances shall be suspended.

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation, administration or application of
any law or regulation or (ii) compliance with any law or regulation made after
the date of this Agreement there shall be (i) a reduction in the rate of return
from a Tranche or on a Lender Party’s (or its Affiliate’s) overall capital,
(ii) any additional or increased cost or (iii) a reduction of any amount due and
payable under any Loan Document, which is incurred or suffered by any Lender
Party or any of its Affiliates to the extent that it is attributable to that
Lender Party agreeing to make or of making, funding or maintaining Floating Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of agreeing to make or of making or maintaining Letter
of Credit Advances or funding or performing its obligations under any Loan
Document or Letter of Credit (excluding, for purposes of this Section 2.10, any
such increased costs compensated for by the payment of the Mandatory Cost or
resulting from (A) Indemnified Taxes or Other Taxes (as to which Section 2.12
shall govern), (B) changes in the rate or basis of taxation of overall net
income or overall gross income by the United States, by any jurisdiction in
which a Borrower is located or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof, (C) any Tax attributable to any
Lender Party’s failure or inability (other than any inability as a result of a
change in law) to comply with Section 2.12(e), (D) any U.S. federal withholding
tax imposed pursuant to FATCA or (E) the willful breach by the relevant Lender
Party or any of its Affiliates of any law or regulation or the terms of any Loan
Document), then the Borrowers shall from time to time, within 10 Business Days
after demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost shall be submitted to the Borrowers by such
Lender Party and shall be conclusive and binding for all purposes, absent fraud
or manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender Party
or any corporation controlling such Lender Party and that the amount of such
capital or liquidity is increased by or based upon the existence of such Lender
Party’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of such type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, within 10 Business Days after demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrowers shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder or
to the issuance or maintenance of or participation in any Letters of

 

69



--------------------------------------------------------------------------------

Credit. A certificate as to such amounts submitted to the Borrowers by such
Lender Party shall be conclusive and binding for all purposes, absent manifest
error. For purposes of this Section 2.10, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines, and directives in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect and been adopted after the date of
this Agreement.

(c) If, with respect to any Eurocurrency Rate Advances under the U.S. Dollar
Revolving Credit Tranche, the Tranche Required Lenders for the U.S. Dollar
Revolving Credit Tranche notify the Administrative Agent that the Eurocurrency
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Lenders of making, funding or maintaining their Eurocurrency Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrowers and the Lenders, whereupon (i) each such Eurocurrency Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders under the U.S. Dollar Revolving Credit Tranche to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers that such Lenders have
determined that the circumstances causing such suspension no longer exist. If,
with respect to any Floating Rate Advances not described in the first sentence
of this Section 2.10(c), the Tranche Required Lenders for any Tranche other than
the U.S. Dollar Revolving Credit Tranche notify the Administrative Agent that
the Floating Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
Floating Rate Advances for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrowers and the Lenders, whereupon (x) the obligation
of the Lenders to make such Floating Rate Advances shall be suspended and
(y) with respect to any Floating Rate Advances that are then outstanding under
any Tranche (other than the U.S. Dollar Revolving Credit Tranche), such Floating
Rate Advances shall thereafter bear interest at an interest rate on each
Lender’s share of such Floating Rate Advance at the rate per annum which is the
sum of (1) the rate notified to the Administrative Agent by such Lender as soon
as practicable and in any event before interest is due to be paid in respect of
the applicable Interest Period, to be that which expresses as a percentage rate
per annum the cost to such Lender of funding its share of such Floating Rate
Advance from whatever source it may reasonably select plus (2) the Applicable
Margin, in each case until the Administrative Agent shall notify the Borrowers
that such Lenders have determined that the circumstances causing such suspension
no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Applicable Lending Office to perform
its obligations hereunder to make Floating Rate Advances or to fund or continue
to fund or maintain Floating Rate Advances hereunder, then, on notice thereof
and demand therefor by such Lender to the Borrowers through the Administrative
Agent, (i) each Eurocurrency Rate Advance by such Lender made pursuant to the
U.S. Dollar Revolving Credit Tranche will automatically, upon such demand,
Convert into a Base Rate Advance and (ii) the obligation of such Lenders to
make, or Convert Advances into, Floating Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrowers that such Lender has
determined that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would allow such Lender or its Applicable
Lending Office to continue to perform its obligations to make Floating Rate
Advances or to continue to fund or maintain Floating Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. The conversion of any Eurocurrency Rate Advance of any Lender to a Base
Rate Advance or the suspension of any obligation of any Lender to make any
Floating Rate Advance pursuant to the provisions of this Section 2.10(d) shall
not affect the obligation of any other Lender to continue to make Eurocurrency
Rate Advances in accordance with the terms of this Agreement.

 

70



--------------------------------------------------------------------------------

(e) Failure or delay on the part of any Lender Party to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender Party’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender Party pursuant to the
foregoing provisions of this Section 2.10 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender Party,
notifies the Operating Partnership of the event or circumstance giving rise to
such increased costs or reductions and of such Lender Party’s intention to claim
compensation therefor (except that, if the event or circumstance giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(f) If (i) any Lender is a Defaulting Lender, (ii) any Lender requests
compensation pursuant to Section 2.10(a) or Section 2.10(b), (iii) any Lender
gives notice pursuant to Section 2.10(c) or Section 2.10(d) or (iv) any Borrower
is required to make payment to any Lender pursuant to Section 2.12 (any such
Lender, an “Affected Lender”), then the Operating Partnership shall have the
right, upon written demand to such Affected Lender and the Administrative Agent
at any time thereafter to cause such Affected Lender to assign its rights and
obligations under this Agreement (including, without limitation, its Commitment
or Commitments, the Advances owing to it and the Note or Notes, if any, held by
it) to a Replacement Lender, provided that the proposed assignment does not
conflict with applicable laws. The Replacement Lender shall purchase such
interests of the Affected Lender at par and shall assume the rights and
obligations of the Affected Lender under this Agreement upon execution by the
Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 9.07; however the Affected Lender shall be entitled to indemnification
as otherwise provided in this Agreement with respect to any events occurring
prior to such assignment. Any Lender that becomes a Affected Lender agrees that,
upon receipt of notice from the Borrowers given in accordance with this
Section 2.10(f) it shall promptly execute and deliver an Assignment and
Acceptance with a Replacement Lender as contemplated by this Section 2.10(f).
The execution and delivery of any such Assignment and Acceptance shall not be
deemed to comprise a waiver of claims against any Affected Lender by the
Borrowers or the Administrative Agent or a waiver of any claims against the
Borrowers or the Administrative Agent by the Affected Lender. Notwithstanding
the foregoing, a Lender shall not be required to make any assignment pursuant to
this Section 2.10(f) if, prior thereto, as a result of a waiver by such Lender
or otherwise, the circumstances entitling the Operating Partnership to require
such assignment cease to apply.

SECTION 2.11. Payments and Computations. (a) The Borrowers shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances under the (x) U.S. Dollar Revolving Credit Tranche not
later than 2:00 P.M. (New York City time), (y) Multicurrency Revolving Credit
Tranche or the European Revolving Credit Tranche not later than 2:00 P.M.
(London time), or (z) any other Tranche not later than 2:00 P.M. (local time),
in each case, on the day when due, irrespective of any right of counterclaim or
set-off (except as otherwise provided in Section 2.13), to the Administrative
Agent at the applicable Administrative Agent’s Account in same day funds, with
payments being received by the Administrative Agent after such time being deemed
to have been received on the next succeeding Business Day. Each payment shall be
made by the Borrowers in the currency of the applicable Advance to which the
applicable payment relates, except to the extent required otherwise hereunder,
and the Administrative Agent shall not be obligated to accept a payment that is
not in the correct currency. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by any Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the other Loan Documents to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties in accordance with the
applicable Standing Payment Instructions and (ii) if such payment by any
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Acceding Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.18, a Reallocation pursuant to Section 2.19 or making a
Supplemental Tranche Commitment pursuant to Section 2.20 and upon the
Administrative Agent’s receipt of

 

71



--------------------------------------------------------------------------------

such Lender’s Lender Accession Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby in
accordance with the applicable Standing Payment Instructions. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the applicable Transfer Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assigned thereby to the Lender Party assignee thereunder in accordance
with such Lender assignee’s Standing Payment Instructions, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
If the Administrative Agent has notified the parties to any Assignment and
Acceptance that the Administrative Agent is able to distribute interest payments
on a “pro rata basis” to the assignor and assignee Lenders, then in respect of
any assignment pursuant to Section 9.07, the effective date of which, in each
case, is after the date of such notification and is not on the last day of an
Interest Period (A) any interest or fees in respect of the relevant assigned
interest in the Facility that are expressed to accrue by reference to the lapse
of time shall continue to accrue in favor of the assignor Lender up to but
excluding the Transfer Date (the “Accrued Amounts”) and shall become due and
payable to the assignor Lender without further interest accruing on them on the
last day of the current Interest Period (or, if the Interest Period is longer
than six calendar months, on the next of the dates which falls at six monthly
intervals after the first day of that Interest Period) and (B) the rights
assigned or transferred by the assignor Lender will not include the right to the
Accrued Amounts so that, for the avoidance of doubt: (1) when the Accrued
Amounts become payable, those Accrued Amounts will be payable for the account of
the assignor Lender and (2) the amount payable to the assignee Lender on that
date will be the amount which would, but for the application of this Section
2.11(a), have been payable to it on that date, but after deduction of the
Accrued Amounts.

(b) [Reserved].

(c) All computations of interest (i) based on the Base Rate and (ii) on Advances
denominated in Sterling, Australian Dollars, Hong Kong Dollars, Singapore
Dollars and any other Committed Foreign Currency (subject to clause (A) below)
where the practice in the Relevant Interbank Market is to compute interest on
the basis of a year of 365 or 366 days, as the case may be, shall, in each case,
be made by the Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. All computations of interest (A) on Advances under the
Multicurrency Revolving Credit Tranche and the European Revolving Credit
Tranche, other than Advances denominated in Sterling or Hong Kong Dollars and
(B) based on the Eurocurrency Rate (subject to clauses (ii) and (A) above) or
the Federal Funds Rate, on Advances denominated in Dollars, Yen or any other
Committed Foreign Currency where the practice in the Relevant Interbank Market
is to compute interest on the basis of a year of 360 days and of fees and Letter
of Credit commissions shall be made by the Administrative Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. For the purpose of complying with the
Interest Act (Canada), it is expressly agreed that with respect to Advances
denominated in Canadian Dollars only (i) where interest is calculated pursuant
hereto at a rate based on a 360 or 365 day period, the yearly rate or percentage
of interest to which such rate is equivalent is such rate multiplied by the
actual number of days in the year (365 or 366, as the case may be) divided by
360 or 365 as relevant and (ii) the annual rates of interest to which the rates
determined in accordance with the provisions hereof on the basis of a period of
calculation less than a year are equivalent, are the rates so determined
(x) multiplied by the actual number of days in the one (1) year period beginning
on the first day of the period of calculation, and (y) divided by the number of
days in the period of calculation. Each determination by the Administrative
Agent of an interest rate, fee or commission hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

72



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Floating Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
such Borrower will not make such payment in full, the Administrative Agent may
assume that such Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
such Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate in the case of Advances under the
U.S. Dollar Revolving Credit Tranche or (ii) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of all other
Advances.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement or
any Note in currencies other than the currency or currencies required to enable
the Administrative Agent to distribute funds to the Lenders in accordance with
the terms of this Section 2.11, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars or into a Committed Foreign Currency
or from Dollars to a Committed Foreign Currency or from a Committed Foreign
Currency to Dollars, as the case may be, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.11, provided that the Borrowers and each of the Lenders hereby
agree that the Administrative Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrowers or such Lender as a result of
any conversion or exchange of currencies effected pursuant to this
Section 2.11(f) or as a result of the failure of the Administrative Agent to
effect any such conversion or exchange; and provided further that the Borrowers
agree to indemnify the Administrative Agent and each Lender, and hold the
Administrative Agent and each Lender harmless, for any and all losses, costs and
expenses incurred by the Administrative Agent or any Lender for any conversion
or exchange of currencies (or the failure to convert or exchange any currencies)
in accordance with this Section 2.11(f) save to the extent that it is found in a
final non-appealable judgment of a court of competent jurisdiction that such
loss, cost or expense resulted from the gross negligence or willful misconduct
of the Administrative Agent or such Lender.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the order of priority set forth
below in this Section 2.11(g). Payments to the Lenders shall be in accordance
with the applicable Standing Payment Instructions. Upon the occurrence and
during the continuance of any Event of Default, Advances denominated in
Committed Foreign Currencies will, at any time during the continuance of such
Event of Default that the Administrative Agent determines it necessary or
desirable to calculate the pro rata share of the Lenders on a Facility-wide
basis, be converted on a notional basis into the Equivalent amount of Dollars
solely for the purposes of making any allocations required under this
Section 2.11(g) and Section 2.13(b). The order of priority shall be as follows:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;

 

73



--------------------------------------------------------------------------------

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a), (b)(i) and (d) on such date, ratably based upon
the respective aggregate Commitments of the Lenders under the Facility on such
date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances and any reimbursement obligations that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date, and to
deposit into the L/C Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by Section 6.02;

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

(x) tenth, the remainder, if any, to the Borrowers for their own account.

SECTION 2.12. Taxes. (a) Any and all payments by any Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(collectively, “Taxes”), excluding (i) in the case of each Lender Party and the
Administrative Agent, Taxes that are imposed on its net income by the United
States (including branch profits Taxes or alternative minimum Tax) and Taxes
that are imposed on its net income (and franchise or other similar Taxes imposed
in lieu thereof) by the state or foreign jurisdiction under the laws of which
such Lender Party or the Administrative Agent, as the case may be, is organized
or any political subdivision thereof or, other than solely

 

74



--------------------------------------------------------------------------------

as a result of making Advances hereunder, the jurisdiction (or jurisdictions) in
which it is otherwise conducting business or in which the Administrative Agent
or such Lender Party, as the case may be, is treated as resident for tax
purposes and, in the case of each Lender Party, Taxes that are imposed on its
net income (and franchise or other similar Taxes imposed in lieu thereof) by the
state or foreign jurisdiction of such Lender Party’s Applicable Lending Office
or any political subdivision thereof, (ii) any withholding Tax imposed on
amounts payable to or for the account of the Administrative Agent or any Lender
Party at the time the Administrative Agent or such Lender Party, as applicable,
becomes a party hereto or, with respect to any Tranche, initially acquires an
interest in a Loan in such Tranche (other than pursuant to a transfer of rights
and obligations under Section 2.10(f)) or designates a new Applicable Lending
Office, except in each case to the extent that, pursuant to this Section 2.12(a)
or Section 2.12(c), amounts with respect to such Tax was payable to such Lender
Party’s or the Administrative Agent’s assignor immediately before such Person
became a party hereto or, with respect to any Tranche, initially acquired an
interest in a Loan in such Tranche or to such Lender Party immediately before it
changed its Applicable Lending Office, (iii) any Tax attributable to any Lender
Party’s or the Administrative Agent’s failure or inability (other than any
inability as a result of a change in law) to comply with Section 2.12(e), and
(iv) any U.S. federal withholding tax imposed pursuant to Sections 1471 through
1474 of the Internal Revenue Code (or any amended or successor version that is
substantively comparable), including any current or future implementing Treasury
Regulations and administrative pronouncements thereunder (collectively, “FATCA”)
(all such excluded Taxes in respect of payments hereunder or under the Notes
being referred to as “Excluded Taxes”, and all Taxes other than Other Taxes and
Excluded Taxes being referred to as “Indemnified Taxes”). If any Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender Party or the Administrative Agent,
(i) to the extent such Taxes are Indemnified Taxes, the sum payable by such
Borrower shall be increased as may be necessary so that after such Borrower and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make all such deductions and (iii) such Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document (“Other
Taxes”). All payments to be made by the Loan Parties under or in connection with
the Loan Documents have been calculated without regard to Indirect Tax. If all
or part of any such payment is the consideration for a taxable supply or
chargeable with Indirect Tax and if the Administrative Agent or any Lender Party
is liable to pay such Indirect Tax to the relevant tax authorities then, when
the applicable Loan Party makes the payment (i) it must pay to the
Administrative Agent or the applicable Lender Party, as the case may be, an
additional amount equal to that payment (or part) multiplied by the appropriate
rate of Indirect Tax and (ii) the Administrative Agent or such Lender Party, as
applicable, shall promptly provide to the applicable Loan Party a tax invoice
complying with the relevant law relating to such Indirect Tax; provided,
however, that with respect to the Multicurrency Revolving Credit Tranche, the
European Revolving Credit Tranche and the Subfacilities thereunder, the
applicable Lender and not the Administrative Agent shall provide any such tax
invoices to the applicable Loan Party. Where a Loan Document requires a Loan
Party to reimburse the Administrative Agent or any Lender Party, as applicable,
for any costs or expenses, such Loan Party shall also at the same time pay and
indemnify the Administrative Agent or such Lender Party, as applicable, an
amount equal to any Indirect Tax incurred by the Administrative Agent or such
Lender Party, as applicable, in respect of the costs or expenses, save to the
extent that that the Administrative Agent or such Lender Party, as applicable,
is entitled to repayment or credit in respect of the Indirect Tax. The
Administrative Agent or such Lender Party, as applicable, will promptly provide
to the applicable Loan Party a tax invoice complying with the relevant law
relating to that Indirect Tax; provided, however, that with respect to the
Multicurrency Revolving Credit Tranche, the European Revolving Credit Tranche
and the Subfacilities thereunder, the applicable Lender and not the
Administrative Agent shall provide any such tax invoices to the applicable Loan
Party.

 

75



--------------------------------------------------------------------------------

(c) Without duplication of Sections 2.12(a) or 2.12(b), the Borrowers shall
indemnify each Lender Party and the Administrative Agent for and hold them
harmless against the full amount of Indemnified Taxes and Other Taxes, and for
the full amount of Indemnified Taxes and Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender
Party or the Administrative Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and reasonable expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor; provided, however, that the
Borrowers shall not be obligated to make payment to any Lender Party or the
Administrative Agent, as the case may be, pursuant to this Section 2.12 in
respect of any penalties, interest and other liabilities attributable to
Indemnified Taxes or Other Taxes to the extent such penalties, interest and
other liabilities are attributable to the gross negligence or willful misconduct
of such Lender Party or the Administrative Agent, as the case may be.

(d) As soon as practicable after the date of any payment of Taxes, the Borrowers
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment or, if such receipts are not obtainable, other evidence of such payments
by the Borrowers reasonably satisfactory to the Administrative Agent.

(e)(i) Any Lender Party (which, for purposes of this Section 2.12(e) shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, upon
becoming a party to this Agreement and at the time or times reasonably requested
by any Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, upon
becoming a party to this Agreement and if reasonably requested by a Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender Party is subject to U.S. backup withholding or
information reporting requirements.

(ii) Without limiting the generality of the foregoing: (A) any Lender Party that
is a U.S. person (as defined in Section 7701(a)(30) of the Internal Revenue
Code) shall deliver to the Borrowers and the Administrative Agent on or prior to
the date on which such Lender Party becomes a Lender Party under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), executed originals of Internal Revenue Service
Form W-9 certifying that such Lender Party is exempt from U.S. federal backup
withholding tax; (B) each Lender Party that is not a U.S. person (as defined in
Section 7701(a)(30) of the Internal Revenue Code) (each, a “Foreign Lender”)
shall, to the extent that it is legally entitled to do so, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender Party, and on the Transfer Date with respect to the Assignment and
Acceptance or the date of the Lender Accession Agreement pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as requested in writing by the Borrowers (but only so long
thereafter as such Lender Party remains lawfully able to do so), provide each of
the Administrative Agent and the Borrowers (1) in the case of a Foreign Lender
that is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (x) a statement in a form agreed to between the Administrative
Agent and the Borrowers to the effect that such Lender is eligible for a
complete exemption from withholding of United States Taxes under Section 871(h)
or 881(c) of the Internal Revenue Code, and (y) two duly completed and signed
copies of Internal Revenue Service Form W-8BEN or successor and related
applicable form; or (2) in the case of a Foreign Lender that cannot comply with
the requirements of clause (1) hereof, two duly completed and signed copies of
Internal Revenue Service Form W-8BEN (claiming an exemption from or a reduction
in United States withholding tax under an applicable treaty) or its successor
form, Form W-8ECI (claiming an exemption from United States withholding tax as
effectively connected income) or its successor form,

 

76



--------------------------------------------------------------------------------

or Form W-8IMY (together with any supporting documentation) or its successor
form, and related applicable forms, as the case may be. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8ECI, W-8BEN or W-8IMY or
the statement set forth in clause (x) above, that the applicable Lender Party
reasonably considers to be confidential, such Lender Party shall give notice
thereof to the Borrowers and shall not be obligated to include in such form or
document such confidential information; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
Party under this Agreement (and from time to time thereafter upon the reasonable
request of any Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender Party under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender Party shall deliver to
the applicable Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by such Borrower or
the Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (e), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender Party shall promptly notify the Borrowers and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption from or reduction of Taxes.

(f) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, (x) be
otherwise disadvantageous to such Lender Party or (y) subject such Lender Party
to any material unreimbursed cost or expense.

(g) If any Lender Party or the Administrative Agent receives a refund of Taxes
or Other Taxes paid by any Borrower or for which the Borrowers have indemnified
any Lender Party or the Administrative Agent, as the case may be, pursuant to
this Section 2.12, then such Lender Party or the Administrative Agent, as
applicable, shall pay such amount, net of any reasonable expenses incurred by
such Lender Party or the Administrative Agent, to the Borrowers as soon as
practicable. Notwithstanding the foregoing, (i) the Borrowers shall not be
entitled to review the tax records or financial information of any Lender Party
or the Administrative Agent and (ii) neither the Administrative Agent nor any
Lender Party shall have any obligation to pursue (and no Loan Party shall have
any right to assert) any refund of Taxes or Other Taxes that may be paid by the
Borrowers.

(h) To the extent permitted under the Code and the applicable Treasury
regulations, the Administrative Agent shall act as the withholding agent solely
with respect to the U.S. Dollar Revolving Credit Tranche contemplated by the
Loan Documents, taking into account that each of the

 

77



--------------------------------------------------------------------------------

Borrowers (other than the Operating Partnership) as of the date hereof is
intended to be treated an entity disregarded as separate from the Operating
Partnership for U.S. federal income tax purposes. Except as provided in the
preceding sentence, the Administrative Agent (including, for this purpose, the
Persons included in Section 2.12(i)) shall not act as withholding agent (within
the meaning of the Code and the applicable Treasury regulations) with respect to
any Tranche, provided, however, that if in the future, the Administrative Agent
or an affiliate of the Administrative Agent that is a U.S. Person for U.S.
federal income tax purposes administers another Tranche, the Administrative
Agent or such affiliate shall act as withholding agent (within the meaning of
the Code and the applicable Treasury regulations) with respect to such Tranche
as required by law. The Administrative Agent and the Borrowers further agree to
mutually cooperate and furnish or cause to be furnished upon request, as
promptly as practicable, such information and assistance reasonably necessary
for the filing of all Tax returns and complying with all Tax withholding and
information reporting requirements. The Administrative Agent agrees to provide
the Borrowers information regarding the interest, principal, fees or other
amounts payable to each Person pursuant to the Loan Documents by January 31 of
each year following the year during which such payment was made.

(i) For purposes of this Section 2.12 (except for purposes of the first sentence
of paragraph (h)), references to the Administrative Agent shall include any
Affiliate or sub-agent of the Administrative Agent, in each case performing any
duties or obligations of the Administrative Agent.

SECTION 2.13. Sharing of Payments, Etc. (a) Sharing Within Each Tranche. Subject
to the provisions of Section 2.11(g), if, in connection with any particular
Tranche, any Applicable Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Applicable Lender Party
with respect to such Tranche under the Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Applicable Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Applicable
Lender Parties with respect to such Tranche under the Loan Documents at such
time) of payments on account of the Obligations due and payable to all such
Applicable Lender Parties under the Loan Documents at such time obtained by all
such Applicable Lender Parties at such time or (b) on account of Obligations
owing (but not due and payable) to such Applicable Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Applicable Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all such Applicable Lender Parties hereunder at such
time) of payments on account of the Obligations owing (but not due and payable)
to all such Applicable Lender Parties under the Loan Documents at such time
obtained by all of such Applicable Lender Parties at such time, such Applicable
Lender Party shall forthwith purchase from such other Applicable Lender Parties
such interests or participating interests in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Applicable Lender Party to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Applicable Lender Party, such purchase
from each other Applicable Lender Party shall be rescinded and such other
Applicable Lender Party shall repay to the purchasing Applicable Lender Party
the purchase price to the extent of such Applicable Lender Party’s ratable share
(according to the proportion of (i) the purchase price paid to such Applicable
Lender Party to (ii) the aggregate purchase price paid to all Applicable Lender
Parties) of such recovery together with an amount equal to such Applicable
Lender Party’s ratable share (according to the proportion of (i) the amount of
such other Applicable Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Applicable Lender Party) of any interest or
other amount paid or payable by the purchasing Applicable Lender Party in
respect of the total amount so recovered. The Borrowers agree that any
Applicable Lender Party so purchasing an interest or participating interest from
another Applicable Lender Party pursuant to this Section 2.13(a) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Applicable Lender Party were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.

 

78



--------------------------------------------------------------------------------

(b) Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.13(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in a
Committed Foreign Currency into Dollars pursuant to Section 2.11(g), subject to
the provisions of Section 2.11(g), if any Lender Party shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender Party
under the Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender Party at such time to (ii) the aggregate amount of the Obligations due
and payable to all Lender Parties under the Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
under the Loan Documents at such time obtained by all the Lender Parties at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender Party under the Loan Documents at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations owing
to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lender Parties under the Loan Documents at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrowers agree that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such interest or participating interest, as the case may be, as fully
as if such Lender Party were the direct creditor of the Borrowers in the amount
of such interest or participating interest, as the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrowers agree that they shall
use such proceeds and Letters of Credit) solely for the acquisition and
development of Assets, for repayment of Debt, for working capital and for other
general corporate purposes of the Parent Guarantor, the Borrowers and their
respective Subsidiaries.

SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrowers agree that upon notice by any Lender Party to any Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
applicable Borrower shall promptly execute and deliver to such Lender Party,
with a copy to the Administrative Agent, a Note, in substantially the form of
Exhibit A hereto, payable to the order of such Lender Party in a principal
amount equal to the Revolving Credit Commitment of such Lender Party. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

79



--------------------------------------------------------------------------------

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) may include a control account and a subsidiary account for each
Lender Party. In each account with respect to each Lender Party (including the
control account and subsidiary account, if applicable) there shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance and Lender Accession
Agreement delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrowers hereunder and each Lender Party’s share
thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender Party and, in
the case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrowers under this Agreement. It is
the intention of the parties hereto that the Advances will be treated as in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code (and any other relevant or successor provisions of
the Internal Revenue Code).

SECTION 2.16. Extension of Termination Date. At least 30 days but not more than
180 days prior to the Termination Date, the Borrowers, by written notice to the
Administrative Agent, may request, with respect to the Commitments then
outstanding, a single one-year extension of the Termination Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as of the Extension
Date (as defined below), be extended for an additional one year period, provided
that, on the Extension Date (a) the Administrative Agent shall have received
payment in full of the extension fee set forth in Section 2.08(d) and (b) the
following statements shall be true and the Administrative Agent shall have
received for the account of each Lender Party a certificate signed by a duly
authorized officer of the Operating Partnership, dated the Extension Date,
stating that: (i) the representations and warranties contained in Section 4.01
are true and correct in all material respects on and as of the Extension Date
(except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects on and as of such earlier
date)), and (ii) no Default has occurred and is continuing or would result from
such extension. “Extension Date” means the first date after the delivery by the
Borrowers of the extension notice described above that the conditions set forth
in clauses (a) and (b) above are satisfied. In the event that an extension is
effected pursuant to this Section 2.16, the aggregate principal amount of all
Advances shall be repaid in full ratably to the Lenders on the Termination Date
as so extended. As of the Extension Date, any and all references in this
Agreement or any of the other Loan Documents to the “Termination Date” shall
refer to the Termination Date as so extended.

SECTION 2.17. Cash Collateral Account. (a) Grant of Security. The Borrowers
hereby pledge to the Administrative Agent, as collateral agent for the ratable
benefit of the Secured Parties, and hereby grant to the Administrative Agent, as
collateral agent for the ratable benefit of the Secured Parties, a security
interest in, the Borrowers’ right, title and interest in and to the L/C Cash
Collateral Account and all (i) funds and financial assets from time to time
credited thereto (including, without limitation, all Cash Equivalents), all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds and financial assets, and all certificates
and instruments, if any, from time to time representing or evidencing the L/C
Cash Collateral Account, (ii) and all promissory notes, certificates of deposit,
deposit accounts, checks and other instruments from time to time delivered to or
otherwise possessed by the Administrative Agent, as collateral agent for or on
behalf of the Borrowers, in substitution for or in addition to any or all of the
then existing L/C Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other

 

80



--------------------------------------------------------------------------------

property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing L/C Account
Collateral, in each of the cases set forth in clauses (i), (ii) and (iii) above,
whether now owned or hereafter acquired by the Borrowers, wherever located, and
whether now or hereafter existing or arising other than assets located or deemed
to be located in Luxembourg (all of the foregoing, collectively, the “L/C
Account Collateral”).

(b) Maintaining the L/C Account Collateral. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding, any Guaranteed Hedge Agreement shall be
in effect or any Lender Party shall have any Commitment:

(i) the Borrowers will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent; and

(ii) the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the L/C Cash Collateral Account subject to
the provisions of this Agreement, and it shall be a term and condition of such
L/C Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrowers or any other Person from the L/C Cash Collateral
Account; and

(iii) the Administrative Agent may (with the consent of the Required Lenders and
shall at the request of the Required Lenders), at any time and without notice
to, or consent from, the Borrowers, transfer, or direct the transfer of, funds
from the L/C Account Collateral to satisfy the Borrowers’ Obligations under the
Loan Documents if an Event of Default shall have occurred and be continuing.

(c) Investing of Amounts in the L/C Cash Collateral Account. The Administrative
Agent will, from time to time invest (i)(A) amounts received with respect to the
L/C Cash Collateral Account in such Cash Equivalents credited to the L/C Cash
Collateral Account as the Borrowers may select and the Administrative Agent, as
collateral agent, may approve in its reasonable discretion, and (B) interest
paid on the Cash Equivalents referred to in clause (i)(A) above, and
(ii) reinvest other proceeds of any such Cash Equivalents that may mature or be
sold, in each case in such Cash Equivalents credited in the same manner.
Interest and proceeds that are not invested or reinvested in Cash Equivalents as
provided above shall be deposited and held in the L/C Cash Collateral Account.
In addition, the Administrative Agent shall have the right at any time to
exchange such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.

(d) Release of Amounts. So long as no Event of Default shall have occurred and
be continuing, the Administrative Agent will pay and release to any Borrower or
at its order or, at the request of any Borrower, to the Administrative Agent to
be applied to the Obligations of such Borrower under the Loan Documents such
amount, if any, as is then on deposit in the L/C Cash Collateral Account.

(e) Remedies. Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrowers, except as required by law and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Obligations of the Borrowers under the Loan Documents against any funds held
with respect to the L/C Account Collateral or in any other deposit account.

 

81



--------------------------------------------------------------------------------

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrowers may, at
any time by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Revolving Credit Commitments by not less than the
Increase Minimum in the aggregate (each such proposed increase, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments (including the Equivalent
thereof in Dollars with respect to any Commitments denominated in currencies
other than Dollars) on any Increase Date exceed $2,250,000,000, (ii) on the date
of any request by the Borrowers for a Commitment Increase and on the related
Increase Date, the conditions set forth in Sections 3.01(a)(i) and 3.02 shall be
satisfied and (iii) the Borrowers’ notice to the Administrative Agent shall
indicate the proposed allocation of each such Commitment Increase among the
affected Revolving Credit Commitments (each, an “Apportioned Commitment
Increase”).

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrowers for a Commitment Increase, which notice shall include (i) the
proposed amounts of the Commitment Increase and each Apportioned Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Revolving Credit Commitments (the “Commitment
Date”). Each Lender that is willing to participate in such requested Commitment
Increase (each, an “Increasing Lender”) shall, in its sole discretion, give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase each applicable Revolving Credit
Commitment of such Lender (each, an “Increased Commitment Amount”). If the
Lenders notify the Administrative Agent that they are willing to increase the
amount of their respective applicable Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Apportioned Commitment
Increase relating to such Revolving Credit Commitments, the requested
Apportioned Commitment Increase shall be allocated to each Lender willing to
participate therein in an amount equal to the Apportioned Commitment Increase
multiplied by the ratio of each Lender’s Increased Commitment Amount to the
aggregate amount of all Increased Commitment Amounts. For avoidance of doubt,
each Lender’s sole right to approve or consent to any Commitment Increase shall
be its right to determine whether to participate, or not to participate, in any
Commitment Increase in its sole discretion as provided in this Section 2.18(b).

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Apportioned
Commitment Increase on any such Commitment Date is less than the requested
Apportioned Commitment Increase, then the Borrowers may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of the Commitment Minimum or an integral
multiple in excess thereof of $1,000,000 in the case of the U.S. Dollar
Revolving Credit Tranche, $1,000,000 in the case of the Multicurrency Revolving
Credit Tranche, A$1,000,000 in the case of the Australian Dollar Revolving
Credit Tranche, S$1,000,000 in the case of the Singapore Dollar Revolving Credit
Tranche, €1,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $1,000,000 in the case of any Supplemental Tranche, or, if less
than the Commitment Minimum, the amount of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date.

(d) On each Increase Date, (x) each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Revolving Credit
Commitment shall be governed by the terms and provisions of this Agreement and
(y) the applicable Revolving Credit Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of
Section 2.18(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Operating Partnership and the Administrative Agent
(each, a “Lender Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the applicable Borrower; and

 

82



--------------------------------------------------------------------------------

(ii) confirmation from each Acceding Lender (acknowledged by the Operating
Partnership on behalf of the Loan Parties) of the increase in the amount of its
applicable Revolving Credit Commitment (and the allocation thereof among the
applicable Revolving Credit Commitments that are increasing) in a writing
satisfactory to the Operating Partnership and the Administrative Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrowers, on or before the Increase Agent Notice Deadline, by telex,
e-mail or facsimile, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Acceding Lender on such date.

(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any Lender under the Tranche subject to the Apportioned Commitment Increase
immediately prior to the effectiveness of such Apportioned Commitment Increase
shall be less than such Lender’s Applicable Pro Rata Share (calculated
immediately following the effectiveness of such Apportioned Commitment Increase)
of all Advances then outstanding that are owed to all Lenders under such Tranche
(each such Lender, including any Acceding Lender, an “Increase Purchasing
Lender”), then such Increase Purchasing Lender, without executing an Assignment
and Acceptance, shall be deemed to have purchased an assignment of a pro rata
portion of the Advances then outstanding and owed to each Lender under the
applicable Tranche that is not an Increase Purchasing Lender (an “Increase
Selling Lender”) in an amount sufficient such that following the effectiveness
of all such assignments the Advances outstanding and owed to each Lender under
the applicable Tranche shall equal such Lender’s Applicable Pro Rata Share
(calculated immediately following the effectiveness of such Apportioned
Commitment Increase on the Increase Date) of all Advances then outstanding and
owed to all Lenders under such Tranche. The Administrative Agent shall calculate
the net amount to be paid by each Increase Purchasing Lender and received by
each Increase Selling Lender in connection with the assignments effected
hereunder on the Increase Date. Each Increase Purchasing Lender shall make the
amount of its required payment available to the Administrative Agent, in same
day funds, at the office of the Administrative Agent not later than the
applicable Increase Funding Deadline on the Increase Date or the Business Day
immediately prior to the Increase Date, as applicable. The Administrative Agent
shall distribute on the Increase Date the proceeds of such amount to each of the
Increase Selling Lenders entitled to receive such payments at its Applicable
Lending Office.

(f) If in connection with the transactions described in this Section 2.18 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrowers shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.

SECTION 2.19. Reallocation of Commitments. (a) Without limitation of the
Borrowers’ rights under Section 2.18 or Section 2.20, the Borrowers may, at any
time (but not more often than once in any 30 day period), upon not less than
seven calendar days’ prior written notice to the Administrative Agent (the
“Reallocation Notice”), reallocate the aggregate amount of Unused Revolving
Credit Commitments among the Tranches (including, without limitation, a
Supplemental Tranche that is being created

 

83



--------------------------------------------------------------------------------

contemporaneously with the applicable Reallocation in accordance with
Section 2.20) (each a “Reallocation”) by not less than the Reallocation Minimum
to be effective as of a date (each a “Reallocation Date”) that is at least 90
days prior to the scheduled Termination Date then in effect; provided, however,
that (i) in no event shall any Reallocation cause the Revolving Credit
Commitments of any Tranche to be less than the lesser of (1) the Revolving
Credit Borrowing Minimum or (2) the portion of the Facility Exposure then
allocable to such Tranche, (ii) on the Reallocation Date the following
statements shall be true and the Administrative Agent shall have received for
the account of each Lender Party a certificate signed by a duly authorized
officer of the Operating Partnership, dated the Reallocation Date, stating that
(x) the representations and warranties contained in Section 4.01 are true and
correct in all material respects as though made on and as of the Reallocation
Date (except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date)) and (y) no Default or Event of Default has occurred and is
continuing or would result from such Reallocation, (iii) immediately after
giving effect to such Reallocation, in no event shall the aggregate principal
amount (expressed in the Primary Currency of the applicable Tranche and
including the Equivalent in such Primary Currency at such time of any amounts
denominated in a Committed Foreign Currency other than such Primary Currency) of
the Advances under any Tranche outstanding at such time plus the Available
Amount (expressed in the Primary Currency of the applicable Tranche and
including the Equivalent in such Primary Currency at such time of any amounts
denominated in a Committed Foreign Currency other than such Primary Currency) of
all outstanding Letters of Credit with respect to such Tranche at such time
exceed the Revolving Credit Commitments with respect to such Tranche at such
time. The Reallocation Notice shall (x) specify (1) the proposed aggregate
amount of such Reallocation (the “Total Reallocation Amount”), (2) the Tranche
or Tranches being increased (each, an “Increasing Tranche”), (3) the Tranche or
Tranches being decreased (each, a “Decreasing Tranche”), and (4) the proposed
Reallocation Date and (y) contain a certification signed by a Responsible
Officer of the Operating Partnership stating that all of the requirements set
forth in this Section 2.19(a) have been satisfied or, as of the Reallocation
Date, will be satisfied.

(b) Upon receipt of any Reallocation Notice, the Administrative Agent shall
promptly deliver a copy of such Reallocation Notice to each Issuing Bank and
each affected Lender and notify each affected Lender of its proposed
proportionate share of (i) the Decreasing Tranche, (ii) the Increasing Tranche,
and (iii) the Total Reallocation Amount. Such determinations shall be made by
the Administrative Agent for each Lender within each Tranche based on the ratio
of the Commitment of such Lender in respect of such Tranche to the total
Commitments of all Lenders in respect of such Tranche, and (iv) the date by
which Lenders (other than Approved Reallocation Lenders) with increasing
Commitments, if any, resulting from such Reallocation must commit in writing to
the increase in their respective Commitments (the “Reallocation Commitment
Date”). Each Lender (other than an Approved Reallocation Lender) that is willing
to participate in such Commitment increase resulting from the Reallocation
shall, in its sole discretion, give written notice to the Administrative Agent
at least one Business Day prior to the Reallocation Commitment Date of the
amount by which it is willing to increase its applicable Commitment (an
“Increased Commitment Amount”). If any Lender (other than an Approved
Reallocation Lender) in the Increasing Tranche shall fail to provide such notice
within one Business Day prior to the Reallocation Commitment Date or shall
decline, in whole or in part, to commit to its allocable share of the Commitment
increase, then the Administrative Agent shall promptly offer such share to the
Approved Reallocation Lenders in the Increasing Tranche and the other Lenders in
the Increasing Tranche that are willing to participate in such Commitment
increase on a pro rata basis. Each Issuing Bank shall confirm in writing its
approval of the Reallocation. For avoidance of doubt, each Lender’s sole right
to approve or consent to any Reallocation shall be its right to determine
whether to participate, or not to participate, in any Commitment increase in its
sole discretion as provided in this Section 2.19(b).

(c) Promptly following the Reallocation Commitment Date, the Administrative
Agent shall notify the Borrowers of any shortfall in the Commitments allocable
to the Increasing Tranche. In the event of any such shortfall, the provisions of
Sections 2.18(c) and 2.18(d) shall apply, mutatis mutandis.

 

84



--------------------------------------------------------------------------------

(d) On the applicable Reallocation Date, (i) the Reallocation shall be effected
by reallocating Unused Revolving Credit Commitments from the Decreasing
Tranche(s) to the Increasing Tranche(s) on a dollar-for-dollar basis, and
(ii) to the extent Advances then outstanding and owed to any applicable Lender
immediately prior to the effectiveness of the Reallocation shall be less than
such Lender’s Applicable Pro Rata Share (calculated immediately following the
effectiveness of such Reallocation) of all Advances then outstanding that are
owed to all Lenders in any affected Tranche (collectively, including any
applicable Acceding Lender, the “Reallocation Purchasing Lenders”), in each case
as applicable, then such Reallocation Purchasing Lenders, without executing an
Assignment and Acceptance, shall be deemed to have purchased an assignment of a
pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Reallocation Purchasing Lender (collectively, the “Reallocation Selling
Lenders”), in an amount sufficient such that following the effectiveness of all
such assignments the Advances outstanding and owed to each Lender shall equal
such Lender’s Applicable Pro Rata Share (calculated immediately following the
effectiveness of the Reallocation) of all Advances then outstanding in respect
of the applicable Tranche. The Administrative Agent shall calculate the net
amount to be paid by each Reallocation Purchasing Lender and received by each
Reallocation Selling Lender in connection with the assignments effected
hereunder on the Reallocation Date. Each Reallocation Purchasing Lender shall
make the amount of its required payment available to the Administrative Agent,
in same day funds, at the office of the Administrative Agent not later than the
Reallocation Funding Deadline on the Reallocation Date or the Business Day
immediately prior to the Reallocation Funding Deadline, as applicable. The
Administrative Agent shall distribute on the Reallocation Date the proceeds of
such amount to each of the Reallocation Selling Lenders entitled to receive such
payments at its Applicable Lending Office.

(e) On the Reallocation Date, with respect to any Reallocation relating to a
Tranche that has a Letter of Credit Facility Subfacility, the applicable Letter
of Credit Commitments shall, to the extent possible and subject to the
provisions of this Section 2.19(e), be reallocated among the applicable Letter
of Credit Facilities in a manner consistent with the Reallocation of the Unused
Revolving Credit Commitments; provided, however, that such reallocation of the
Letter of Credit Commitments shall be made only to the extent that following the
effectiveness thereof the sum of all Letter of Credit Advances then outstanding
in respect of Letters of Credit under such Letter of Credit Facility plus the
Available Amount of all such Letters of Credit shall not exceed the applicable
Letter of Credit Commitment relating to such Letter of Credit Facility.

(f) On the Reallocation Date, the applicable Borrower shall execute and deliver
a replacement Note payable to the order of each Lender requesting the same in a
principal amount equal to such Lender’s respective Revolving Credit Commitment
immediately following the effectiveness of the Reallocation. Each Lender
receiving a replacement Note shall promptly return to the applicable Borrower
any previously issued Note for which such replacement Note was delivered in
exchange.

(g) On the Reallocation Date, the Administrative Agent shall notify the Lenders
and the Borrowers, on or before the Reallocation Agent Notice Deadline, by
facsimile, telex or e-mail, of the occurrence of the Reallocation to be effected
on such Reallocation Date and shall promptly distribute to the Lenders and the
Borrowers a copy of Schedule I hereto revised to reflect such Reallocation. The
Administrative Agent shall record in the Register the relevant information with
respect to each Lender on such Reallocation Date in accordance with
Section 9.07.

(h) Notwithstanding the foregoing, subject to Section 2.19(c), no Reallocation
of any Unused Revolving Credit Commitment of a Lender shall cause an increase in
the aggregate Revolving Credit Commitments of such Lender and its Affiliates
under all Tranches.

SECTION 2.20. Supplemental Tranches. The Borrowers may from time to time request
(each such request, a “Supplemental Tranche Request”) certain Lenders and
Eligible Assignees to provide one or more supplemental tranches for Advances in
an amount of at least $50,000,000 (or the Equivalent thereof in a foreign
currency) (or such lesser amount as the Administrative Agent may agree) per
tranche in a currency (a “Supplemental Currency”) that is not included as a
Committed Foreign Currency at the time of

 

85



--------------------------------------------------------------------------------

such Supplemental Tranche Request (each such new tranche, a “Supplemental
Tranche”). For the avoidance of doubt, the Primary Currency of any Supplemental
Tranche may or may not be in Dollars. Each Supplemental Tranche Request shall be
made in the form of an addendum substantially in the form of Exhibit G (a
“Supplemental Addendum”) and sent to the Administrative Agent and shall set
forth (i) the proposed currency of such Supplemental Tranche, (ii) the proposed
existing Borrower or Borrowers and/or the proposed Additional Borrower or
Additional Borrowers that will be the proposed Supplemental Borrower with
respect to the Supplemental Tranche, (iii) the proposed interest types and rates
for such Supplemental Tranche, (iv) the other matters set forth on the form of
Supplemental Addendum, and (v) any other specific terms of such Supplemental
Tranche that the Borrowers deem necessary, provided that the maturity date of
any Advance under any Supplemental Tranche shall not be later than the
Termination Date. As a condition precedent to the addition of a Supplemental
Tranche to this Agreement: (i) each Lender providing a Supplemental Tranche
Commitment with respect to the applicable Supplemental Tranche must be able to
make Advances in the Supplemental Currency in accordance with applicable laws
and regulations; (ii) each Lender providing a Supplemental Tranche Commitment
with respect to such Supplemental Tranche and the Administrative Agent must
execute the requested Supplemental Addendum; (iii) each of the proposed
Supplemental Borrowers under such Supplemental Tranche shall be an existing
Borrower or an Additional Borrower with regard to such Supplemental Tranche and
each such Supplemental Borrower and each other Loan Party shall execute the
Supplemental Addendum, and (iv) any other documents or certificates that shall
be reasonably requested by the Administrative Agent in connection with the
addition of the Supplemental Tranche shall have been delivered to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent. Subject to the provisions of Sections 2.18 and 2.19 and
this Section 2.20, each Supplemental Tranche shall be committed to by Lenders
pursuant to (x) an increase in Commitments pursuant to Section 2.18 or
(y) Reallocations of Unused Revolving Credit Commitments to the applicable
Supplemental Tranche pursuant to Section 2.19. No Lender shall be obligated to
make a Supplemental Tranche Commitment and a Lender may agree to do so in its
sole discretion. For avoidance of doubt, each Lender’s sole right to approve or
consent to any Supplemental Tranche Commitment shall be its right to determine
whether to participate, or not to participate, in any Supplemental Tranche
Commitment in its sole discretion as provided in this Section 2.20. If a
Supplemental Tranche Request is accepted in accordance with this Section 2.20,
the Administrative Agent and the applicable Borrower shall determine the
effective date of such Supplemental Tranche (the “Supplemental Tranche Effective
Date”), the final allocation of such Supplemental Tranche and any other terms of
such Supplemental Tranche. The Administrative Agent shall promptly distribute a
revised Schedule I to each Lender reflecting such new Supplemental Tranche and
notify each Lender of the Supplemental Tranche Effective Date. Promptly after a
Supplemental Tranche Request, if the Administrative Agent cannot act as the
funding agent therefor, the Operating Partnership shall, subject to the approval
of the Administrative Agent (which approval shall not be unreasonably withheld
or delayed) appoint the proposed funding agent for the requested Supplemental
Tranche. Each such funding agent shall (A) execute the applicable Supplemental
Addendum and (B) administer the applicable Supplemental Tranche and, in
connection therewith, shall have authority consistent with the authority of the
Administrative Agent hereunder in respect of the Administrative Agent’s
administration of the Facility; provided, however, that no such funding agent
shall be authorized to take any enforcement action unless and except to the
extent expressly authorized in writing by the Administrative Agent. Each such
funding agent shall entitled to the benefits of Section 9.04 to the same extent
as the Administrative Agent.

SECTION 2.21. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding Facility Exposure of such Defaulting Lender with
respect to any Letter of Credit Facility:

(i) the Facility Exposure of such Defaulting Lender with respect to any Letter
of Credit Facility will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders in the Tranche under which
such Letter of Credit of Facility is a Subfacility pro rata in accordance with
their respective Commitments in such Tranche, provided that (A) the sum of each
Non-Defaulting Lender’s total Facility Exposure may not in any event exceed the
Commitment of such

 

86



--------------------------------------------------------------------------------

Non-Defaulting Lender with respect to the applicable Tranche as in effect at the
time of such reallocation, (b) no Event of Default has occurred and is
continuing, and (c) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agent or any other Lender Party may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Facility Exposure with respect to any Letter of Credit
Facility cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the Borrowers will, not later than three Business
Days after demand by the Administrative Agent make arrangements satisfactory to
the Administrative Agent in its sole discretion to protect the Administrative
Agent and the other Lender Parties against the risk of non-payment by such
Defaulting Lender; and

(iii) any amount paid by a Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 2.17(b)) the termination of the Commitments
and payment in full of all Obligations and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second to the payment of any amounts owing by such Defaulting Lender
to the Non-Defaulting Lenders under this Agreement, ratably among them in
accordance with the amounts of such amounts then due and payable to them; third,
if so determined by the Administrative Agent or requested by any Issuing Bank,
to be held in the L/C Cash Collateral Account for future funding obligations of
such Defaulting Lender of any participation in any applicable Letter of Credit;
fourth, as the Operating Partnership may request to the funding of any Advance
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, provided that no Default or Event of Default then exists; fifth, if so
determined by the Administrative Agent and the Operating Partnership, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement;
sixth, so long as no Default or Event of Default then exists, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, after the termination of the Commitments and payment in
full of all Obligations, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Notwithstanding the foregoing, after the occurrence and during the continuation
of an Event of Default, the Administrative Agent may apply any such amount in
accordance with Section 2.11(g).

(b) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Advances of the other Lender Parties in the same Tranche and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the Applicable Pro Rata Share of the Lenders in the applicable Tranche
to be on a pro rata basis in accordance with their respective Revolving Credit
Commitments whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Applicable Pro Rata Share of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing),
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

87



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:

(a) Except as otherwise set forth in the Post-Closing Letter Agreement, the
Administrative Agent shall have received on or before the day of the Initial
Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the items specified in clauses
(i) and (ii) below) in sufficient copies for each Lender Party:

(i) A Note payable to the order of each Lender requesting the same.

(ii) Completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements (or
equivalent filings) filed in the jurisdictions that the Administrative Agent may
deem necessary or desirable that name any Loan Party as debtor, together with
copies of such other financing statements, and evidence that all other actions
that the Administrative Agent may deem reasonably necessary or desirable have
been taken (including, without limitation, receipt of duly executed payoff
letters and UCC termination statements (or equivalent filings)).

(iii) Certified copies of the resolutions of the Board of Directors (or
equivalent body), general partner or managing member, as applicable, of each
Loan Party and of each general partner or managing member (if any) of each Loan
Party approving the transactions contemplated by the Loan Documents and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the transactions under the
Loan Documents and each Loan Document to which it is or is to be a party.

(iv) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and complete copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office and (2) to the extent
available, such Loan Party, general partner or managing member, as the case may
be, has paid all franchise taxes to the date of such certificate and (C) such
Loan Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.

 

88



--------------------------------------------------------------------------------

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party or any general partner or managing
member of a Loan Party owns or leases property or in which the conduct of its
business requires it to qualify or be licensed as a foreign corporation except
where the failure to so qualify or be licensed would not be reasonably likely to
have a Material Adverse Effect, dated reasonably near (but prior to) the Closing
Date, stating, with respect to each such Loan Party, general partner or managing
member, that such Loan Party, general partner or managing member, as the case
may be, is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

(vi) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President, a Vice President
and its Secretary or any Assistant Secretary or, with respect to Loan Parties
that are Foreign Subsidiaries, any authorized signatory (or those of its general
partner or managing member, if applicable), dated the Closing Date (the
statements made in which certificate shall be true on and as of the date of the
Initial Extension of Credit), certifying as to (A) the absence of any amendments
to the constitutive documents of such Loan Party, general partner or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(iv), (B) a true and complete copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner or managing member, as applicable, as in effect on the date on
which the resolutions referred to in Section 3.01(a)(iii) were adopted and on
the date of the Initial Extension of Credit, (C) the due incorporation,
organization or formation and good standing or valid existence of such Loan
Party, general partner or managing member, as applicable, as a corporation,
limited liability company or partnership organized under the laws of the
jurisdiction of its incorporation, organization or formation and the absence of
any proceeding for the dissolution or liquidation of such Loan Party, general
partner or managing member, as applicable, (D) the accuracy in all material
respects of the representations and warranties contained in the Loan Documents
as though made on and as of the date of the Initial Extension of Credit (except
to the extent such representations and warranties relate to an earlier date, in
which such representations and warranties shall be true and correct in all
material respects on or as of such earlier date) and (E) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party or, with respect to Loan Parties that are Foreign Subsidiaries, any
authorized signatory (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
or other authorized signatory of such Loan Party, or of the general partner or
managing member of such Loan Party, authorized to sign each Loan Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder.

(viii) The audited Consolidated annual financial statements for the year ending
December 31, 2010 of the Parent Guarantor and interim financial statements dated
the end of the most recent fiscal quarter for which financial statements are
available (or, in the event the Lender Parties’ due diligence review reveals
material changes since such financial statements, as of a later date within 45
days of the day of the Initial Extension of Credit).

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested.

 

89



--------------------------------------------------------------------------------

(x) Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties that satisfies the requirements of Section 5.01(d).

(xi) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xii) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, relating
to the Initial French Borrower, in form and substance satisfactory to the
Administrative Agent.

(xiii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xiv) An opinion of TSMP Law Corporation, Singapore counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xv) An opinion of Loyens & Loeff, Luxembourg counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.

(xvi) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(xvii) A breakage indemnity letter agreement executed by the Borrowers in form
and substance satisfactory to the Administrative Agent.

(xviii) A certified copy of an amendment to the Note Documents which, without
limitation, releases the subsidiary guarantors thereunder to the extent
necessary to cause the Debt evidenced and governed by the Note Documents not to
be structurally senior to the Debt under the Facility with respect to claims
against any of the Borrowers, the Unencumbered Assets or the respective owners
thereof.

(xix) A Notice of Borrowing or Notice of Issuance, as applicable, and an
Unencumbered Assets Certificate.

(xx) The Post-Closing Letter Agreement executed by the initial Borrowers, in
form and substance satisfactory to the Administrative Agent.

(xxi) A letter from the Initial Process Agent addressed to the Administrative
Agent confirming its agreement to act as the Initial Process Agent for the
purposes of Section 9.14(c).

(b) The Lender Parties shall be satisfied with any change to the corporate and
legal structure of any Loan Party or any Subsidiary thereof occurring after
December 31, 2010, including any changes to the terms and conditions of the
charter and bylaws, operating agreement, partnership agreement or other
governing document of any Loan Party occurring after December 31, 2010.

(c) The Lender Parties shall be satisfied that all Existing Debt (including,
without limitation, all Debt under the Existing Credit Agreements other than the
Existing Letters of Credit), other than Surviving Debt, has been prepaid,
redeemed or defeased in full or otherwise satisfied and extinguished.

 

90



--------------------------------------------------------------------------------

(d) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business
or financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole since December 31, 2010.

(e) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby.

(f) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

(g) After giving effect to the amendment described in Section 3.01(a)(xviii),
there shall exist no default or event of default under any of the Note Documents
on the part of the Operating Partnership or any Affiliate thereof.

(h) The Borrowers shall have paid all accrued fees of the Administrative Agent
and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent, subject to the terms of the Fee Letter).

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase, Extension and Creation. (a) The obligation of each Lender
to make an Advance (other than a Letter of Credit Advance made by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing
(including the initial Borrowing), the obligation of each Issuing Bank to issue
a Letter of Credit (including the initial issuance) or renew a Letter of Credit
(other than renewals that do not increase the size of the Letter of Credit), the
extension of Commitments pursuant to Section 2.16, a Commitment Increase
pursuant to Section 2.18, the creation of a Supplemental Tranche in accordance
with Section 2.20 and the right of the Borrowers to request a Swing Line
Borrowing shall be subject to the further conditions precedent that on the date
of such Borrowing, issuance, renewal (other than renewals that do not increase
the size of the Letter of Credit), extension, increase or creation the following
statements shall be true and the Administrative Agent shall have received for
the account of such Lender, the Swing Line Bank or such Issuing Bank a
certificate signed by a duly authorized officer of the applicable Borrower,
dated the date of such Borrowing, issuance, renewal (other than renewals that do
not increase the size of the Letter of Credit), extension, increase or creation,
stating that:

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to (A) such Borrowing, issuance, renewal, extension, increase or
creation and (B) in the case of any Borrowing, issuance or renewal, the
application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date));

(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, issuance, renewal, extension, increase or
creation or (B) in the case of any Borrowing or issuance or renewal, from the
application of the proceeds therefrom; and

 

91



--------------------------------------------------------------------------------

(iii) for each Revolving Credit Advance, Competitive Bid Advance or Swing Line
Advance made by the applicable Swing Line Bank or issuance or renewal of any
Letter of Credit, (A) 60% of the Total Unencumbered Asset Value equals or
exceeds the Unsecured Debt that will be outstanding after giving effect to such
Advance, issuance or renewal, respectively, and (B) before and after giving
effect to such Advance, issuance or renewal, the Parent Guarantor shall be in
compliance with the covenants contained in Section 5.04;

(b) the Administrative Agent shall have received such other approvals or
documents as any Lender Party through the Administrative Agent may reasonably
request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Secured Parties or the ability of the Loan Parties to perform
their Obligations; and (c) with respect to the initial Borrowing by the Initial
French Borrower, the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that the Initial French
Borrower Secured Debt has been repaid in full or will be repaid in full with the
proceeds of the initial Advance to the Initial French Borrower.

SECTION 3.03. Conditions Precedent to Each Competitive Bid Advance. The
obligation of each U.S. Dollar Revolving Lender that is to make a Competitive
Bid Advance on the occasion of a Competitive Bid Borrowing to make such
Competitive Bid Advance as part of such Competitive Bid Borrowing is subject to
the conditions precedent that (i) the Administrative Agent shall have received
the written confirmatory Notice of Competitive Bid Borrowing with respect
thereto, and (ii) on the date of such Competitive Bid Borrowing the following
statements shall be true (and each of the giving of the applicable Notice of
Competitive Bid Borrowing and the acceptance by the applicable U.S. Borrower of
the proceeds of such Competitive Bid Borrowing shall constitute a representation
and warranty by such U.S. Borrower that on the date of such Competitive Bid
Borrowing such statements are true): (A) the representations and warranties
contained in Section 4.01 are correct in all material respects on and as of the
date of such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date)) and (B) no event has occurred
and is continuing, or would result from such Competitive Bid Borrowing or from
the application of the proceeds therefrom, that constitutes a Default.

SECTION 3.04. Additional Conditions Precedent. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender, each Issuing Bank will not be required
to issue any Letter of Credit or to amend any outstanding Letter of Credit, and
each Swing Line Bank will not be required to make any Swing Line Advance, unless
the applicable Issuing Bank or Swing Line Bank, as the case may be, is satisfied
that any exposure that would result therefrom is eliminated or fully covered by
the Commitments of the Non-Defaulting Lenders or by Cash Collateralization in
accordance with the terms of Section 2.03(e) or 2.21(a), as applicable.

SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 

92



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each general partner or managing member, if any, of each
Loan Party (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. The Parent Guarantor
is organized in conformity with the requirements for qualification as a REIT
under the Internal Revenue Code, and its method of operation enables it to meet
the requirements for qualification and taxation as a REIT under the Internal
Revenue Code. All of the outstanding Equity Interests in the Parent Guarantor
have been validly issued, are fully paid and non-assessable, all of the general
partner Equity Interests in the Operating Partnership are owned by the Parent
Guarantor, and all such general partner Equity Interests are owned by the Parent
Guarantor free and clear of all Liens.

(b) All of the outstanding Equity Interests in each Loan Party’s Subsidiaries
have been validly issued, are fully paid and non-assessable and, to the extent
owned by such Loan Party or one or more of its Subsidiaries, are owned by such
Loan Party or Subsidiaries free and clear of all Liens (other than Liens on
Equity Interests in Subsidiaries securing Debt that is not prohibited
hereunder).

(c) The execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any Material Contract binding on or affecting any Loan Party or any
of its Subsidiaries or any of their properties, or any general partner or
managing member of any Loan Party or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such Material Contract, the
violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Loan Party or any general partner or managing member of any Loan Party of
any Loan Document to which it is or is to be a party or for the consummation of
the transactions contemplated by the Loan Documents and the exercise by the
Administrative Agent or any Lender Party of its rights under the Loan Documents,
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

 

93



--------------------------------------------------------------------------------

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

(f) Except as set forth in the reports delivered to the Administrative Agent
pursuant to Section 5.03(h), there is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action to any Loan Party’s knowledge, pending or threatened before
any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect or (ii) would reasonably be expected
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.

(g) The Consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at December 31, 2010 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of KPMG
LLP, independent public accountants, and the Consolidated balance sheet of the
Parent Guarantor as at June 30, 2011, and the related Consolidated statement of
income and Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the six months then ended, copies of which have been furnished
to each Lender Party, fairly present, subject, in the case of such balance sheet
as at June 30, 2011, and such statements of income and cash flows for the six
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Parent Guarantor and its Subsidiaries as at such dates and the
Consolidated results of operations of the Parent Guarantor and its Subsidiaries
for the periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31,
2010, there has been no Material Adverse Change.

(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lender Parties pursuant to Section 5.03 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts.

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender Party in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms of the Loan Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading.

(j) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance or
drawings under any Letter of Credit will be used, directly or indirectly,
whether immediately, incidentally or ultimately to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock or to refund indebtedness originally incurred for such purpose.

 

94



--------------------------------------------------------------------------------

(k) Neither any Loan Party nor any of its Subsidiaries nor any general partner
or managing member of any Loan Party, as applicable, is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries and each general partner or managing member
of any Loan Party, as applicable: (i) is primarily engaged, directly or through
a wholly-owned subsidiary or subsidiaries, in a business or businesses other
than that of (A) investing, reinvesting, owning, holding or trading in
securities or (B) issuing face-amount certificates of the installment type;
(ii) is not engaged in, does not propose to engage in and does not hold itself
out as being engaged in the business of (A) investing, reinvesting, owning,
holding or trading in securities or (B) issuing face-amount certificates of the
installment type; (iii) does not own or propose to acquire investment securities
(as defined in the Investment Company Act of 1940, as amended) having a value
exceeding forty percent (40%) of the value of such company’s total assets
(exclusive of government securities and cash items) on an unconsolidated basis;
(iv) has not in the past been engaged in the business of issuing face-amount
certificates of the installment type; and (v) does not have any outstanding
face-amount certificates of the installment type. Neither the making of any
Advances, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

(l) Each of the Assets listed on the schedule of Unencumbered Assets delivered
to the Administrative Agent in connection with the Closing Date (as updated from
time to time in accordance with Section 5.03(d)) satisfies all Unencumbered
Asset Conditions, except to the extent as otherwise set forth herein or waived
in writing by the Required Lenders. The Loan Parties are the legal and
beneficial owners of the Unencumbered Assets free and clear of any Lien, except
for the Liens permitted under the Loan Documents.

(m) Other than Surviving Debt, there is no Existing Debt that has a principal
amount of at least $10,000,000 after giving effect to the application of
proceeds of any Advances made on the Closing Date.

(n) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of all
Surviving Debt of each Loan Party and its Subsidiaries (other than intercompany
Debt) as of September 30, 2011 having a principal amount of at least $10,000,000
and showing as of such date the obligor and the principal amount outstanding
thereunder, the maturity date thereof and the amortization schedule therefor,
and from September 30, 2011 to the Closing Date there has been no material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of such Surviving Debt (other than payments of principal and interest
in accordance with the documents governing such Debt).

(o) Each Loan Party and its Subsidiaries has good, marketable and insurable fee
simple title to, or valid trust beneficiary interests or leasehold interests in,
all material Real Property owned or leased by such Loan Party or any such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

(p) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, there is no past non-compliance with such
Environmental Laws and Environmental Permits that has resulted in any ongoing
material costs or obligations or that is reasonably expected to result in any
future material costs or obligations, and no circumstances exist that (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.

 

95



--------------------------------------------------------------------------------

(ii) Except as would not reasonably be expected to have a Material Adverse
Effect, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or above ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries that is reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

(q) Each Loan Party and each Subsidiary is in compliance with the requirements
of all Laws (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply would reasonably be expected to have a Material
Adverse Effect.

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would reasonably be expected to have a Material Adverse Effect.

(s) Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business and financial condition of such other Loan Party.

(t) The Parent Guarantor is, individually and together with its Subsidiaries,
Solvent and each Borrower is Solvent.

(u) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or would reasonably be expected to
result in a Material Adverse Effect.

(ii) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and, following a request by the Administrative Agent, furnished
to the Administrative Agent, is complete and accurate in all material respects
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no change in such funding status that has resulted in
or would reasonably be expected to result in a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonably steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance would not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same would not reasonably be expected to result
in a Material Adverse Effect; provided, however, that neither the Loan Parties
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.

 

97



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrowers only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(b) or (c) below).

(f) Visitation Rights. At any reasonable time and from time to time upon
reasonable advance notice, permit the Administrative Agent (who may be
accompanied by any Lender or any Affiliate of any Lender) or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and, subject to the right of the parties to the
Tenancy Leases affecting the applicable property to limit or prohibit access,
visit the properties of, any Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors. So long as no Event of Default has occurred and is continuing, the
Loan Parties shall be responsible only for the costs and expenses of the
Administrative Agent that are incurred in connection with up to two visitations
to any property during any calendar year.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance in all material respects with GAAP.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to such Loan Party or such Subsidiary than it would obtain at the time in a
comparable arm’s-length transaction with a Person not an Affiliate, provided
that the foregoing restrictions shall not restrict any (i) transactions
exclusively among or between the Loan Parties and/or any Subsidiaries of the
Loan Parties so long as such transactions are generally consistent with the past
practices of the Loan Parties and their Subsidiaries and (ii) transactions
otherwise permitted hereunder.

(j) Additional Guarantors. In the event of any Bond Issuance occurring after the
Closing Date or the issuance after the Closing Date of any guaranty or other
credit support for any Bonds (other than any guaranty issued after the Closing
Date that is required to be issued pursuant to the terms of the Note Documents
in effect as of the Closing Date), in each case by any Subsidiary of the Parent
Guarantor other than the Operating Partnership or an existing Guarantor, such
Subsidiary issuer or any such guarantor or provider of credit support shall, at
the cost of the Loan Parties, become a Guarantor hereunder (each, an “Additional
Guarantor”) within 15 days after such Bond Issuance or

 

98



--------------------------------------------------------------------------------

issuance of such guaranty or provision of such credit support, as applicable, by
executing and delivering to the Administrative Agent a Guaranty Supplement
guaranteeing the Obligations of the other Loan Parties under the Loan Documents;
provided, however, that Foreign Subsidiaries shall be permitted to incur
(i) Debt in connection with such Bonds in a principal amount not to exceed 7.5%
of Total Asset Value, (ii) Debt under the Facility, and (iii) Secured Debt, in
each case without being required to become a Guarantor pursuant to this
Section 5.01(j). Each Additional Guarantor shall, within such 15 day period,
deliver to the Administrative Agent (A) all of the documents set forth in
Sections 3.01(a)(iii), (iv), (v), (vi) and (vii) with respect to such Additional
Guarantor, (B) all of the “know your client” information relating to such
Additional Guarantor that is reasonably requested by the Administrative Agent or
any Lender Party and (C) a corporate formalities legal opinion relating to such
Additional Guarantor from counsel reasonably acceptable to the Administrative
Agent, all in form and substance reasonably satisfactory to the Administrative
Agent. If any Additional Guarantor is no longer a guarantor or credit support
provider with respect to any Bonds, then the Administrative Agent shall, upon
the request of the Operating Partnership, release such Additional Guarantor from
the Guaranty, provided that no Event of Default shall have occurred and be
continuing.

(k) Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender Party through the Administrative Agent, correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(l) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrowers
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, except, if in the reasonable business
judgment of such Borrower or Subsidiary it is in its best economic interest not
to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation and such failure to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation is not in respect of a Qualifying Ground
Lease for an Unencumbered Asset and is not otherwise reasonably likely to result
in a Material Adverse Effect.

(m) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT for U.S. federal income tax purposes.

(n) NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

(o) Certain Amendments to Note Documents. If any of the Note Documents is
modified after the Closing Date (i) to add covenants or events of default that
are not provided for in this Agreement, or (ii) to make covenants or events of
default that are contained in the Note Documents immediately prior to such
modification (and that are contained in this Agreement immediately prior to such
modification) more restrictive than such covenants or events of default were
immediately prior to such modification, then (x) such additional or more
restrictive covenants or events of default shall immediately and automatically
be incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, effective as of the time when such additional or more
restrictive covenants or events of default become effective under the Note
Documents, and no such provision may thereafter be waived, amended or modified
under this Agreement except in accordance with the provisions of Section 9.01,
and (y) the Borrowers shall promptly, and in any event within five Business Days
of entering into any such modification, so advise the Administrative Agent
thereof in writing. Thereafter, upon the request of the Administrative Agent or
the Required Lenders, the Loan Parties shall enter into an amendment to this
Agreement evidencing the incorporation of such incremental or more restrictive
covenant or event of default.

 

99



--------------------------------------------------------------------------------

(p) Additional Borrowers. If after the Closing Date, a Subsidiary of the
Operating Partnership desires to become a Borrower hereunder, such Subsidiary
shall: (i) provide at least five Business Days’ prior notice to the
Administrative Agent, and such notice shall designate under what Tranche such
Subsidiary proposes to borrow; (ii) duly execute and deliver to the
Administrative Agent a Borrower Accession Agreement; (iii) satisfy all of the
conditions with respect thereto set forth in this Section 5.01(p) in form and
substance reasonably satisfactory to the Administrative Agent; (iv) satisfy the
“know your customer” requirements of the Administrative Agent and each relevant
Lender and (v) obtain the consent of each Lender in the applicable Tranche under
which such Additional Borrower proposes to become a Borrower that such
Additional Borrower is acceptable as a Borrower under the Loan Documents. Each
such Subsidiary’s addition as a Borrower shall also be conditioned upon (x) such
Subsidiary providing to the Administrative Agent evidence satisfactory to the
Administrative Agent that no additional withholding taxes will be imposed on any
Lender after the addition of such Subsidiary as a result of the addition of such
Subsidiary as an Additional Borrower and (y) the Administrative Agent having
received (A) a certificate signed by a duly authorized officer of such
Subsidiary, dated the date of such Borrower Accession Agreement certifying that:
(1) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Subsidiary becoming an Additional Borrower and as though
made on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and (2) no Default or Event of Default has occurred and
is continuing as of such date or would occur as a result of such Subsidiary
becoming an Additional Borrower, (B) all of the documents set forth in Sections
3.01(a)(iii), (iv), (v), (vi), (vii), (ix) with respect to such Subsidiary and
(C) a corporate formalities legal opinion relating to such Subsidiary from
counsel reasonably acceptable to the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent. Upon such
Subsidiary’s addition as an Additional Borrower, such Subsidiary shall be deemed
to be a Borrower hereunder. The Administrative Agent shall promptly notify each
Lender upon each Additional Borrower’s addition as a Borrower hereunder and
shall, upon request by any Lender, provide such Lender with a copy of the
executed Borrower Accession Agreement.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document (other than any contingent obligation
that by its terms survives the termination of the applicable Loan Document or
the termination of the Commitments) shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender Party shall have any Commitment hereunder, no
Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except, in the
case of the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

(i) Permitted Liens;

(ii) Liens securing Debt; provided, however, that the aggregate principal amount
of the Debt secured by Liens permitted by this clause (ii) shall not cause the
Loan Parties to not be in compliance with the financial covenants set forth in
Section 5.04; and

(iii) other Liens incurred in the ordinary course of business with respect to
obligations other than Debt.

(b) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Borrower or any of their Subsidiaries on the Effective
Date and activities substantially related, necessary or incidental thereto and
reasonable extensions thereof.

 

100



--------------------------------------------------------------------------------

(c) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than any
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, any Subsidiary of a Loan Party may liquidate or
dissolve if the Operating Partnership determines in good faith that such
liquidation or dissolution is in the best interests of the Operating Partnership
and the assets or proceeds from the liquidation or dissolution of such
Subsidiary are transferred to any Borrower or any Subsidiary thereof, which
Subsidiary shall be a Loan Party if the Subsidiary being liquidated or dissolved
is a Loan Party, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

(d) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries and,
in the case of the Loan Parties (other than the Parent Guarantor) and their
Subsidiaries, Investments in Assets (including by asset or Equity Interest
acquisitions), in each case subject, where applicable, to the limitations set
forth in Section 5.02(d)(iv);

(ii) Investments in Cash Equivalents;

(iii) Investments consisting of intercompany Debt;

(iv) Investments consisting of the following items so long as the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time:

(A) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement),

(B) Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), and

(C) Investments in Joint Ventures of any Loan Party or its Subsidiaries;

(v) Investments by the Borrowers in Hedge Agreements;

(vi) To the extent permitted by applicable law, advances to officers, directors
and employees of any Loan Party or any Subsidiary of any Loan Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

101



--------------------------------------------------------------------------------

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business; and

(viii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(e) Restricted Payments. In the case of the Parent Guarantor after the
occurrence and during the continuance of an Event of Default, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or make any distribution of assets, Equity Interests, obligations or securities
to its stockholders, partners or members (or the equivalent Persons thereof) as
such, except for (i) any purchase, redemption or other acquisition of Equity
Interests with the proceeds of issuances of new common Equity Interests
occurring not more than one year prior to such purchase, redemption or other
acquisition, (ii) cash or stock dividends and distributions in the minimum
amount necessary to maintain REIT status and avoid imposition of income and
excise taxes under the Internal Revenue Code and (iii) non-cash payments in
connection with employee, trustee and director stock option plans or similar
incentive arrangements.

(f) Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (i) any amendment to
any such constitutive document that, taken as a whole, would be adverse to the
Lender Parties shall be deemed “material” for purposes of this Section, (ii) any
amendment to any such constitutive document that would designate such Loan Party
as a “special purpose entity” or otherwise confirm such Loan Party’s status as a
“special purpose entity” shall be deemed “not material” for purposes of this
Section, (iii) any amendment to any such constitutive document effected solely
for the purpose of designating (or otherwise establishing the terms of),
issuing, or authorizing for issuance Preferred Interests in the Parent Guarantor
that do not comprise Debt and are not otherwise prohibited under the other
provisions of this Agreement shall be deemed “not material” for purposes of this
Section, and (iv) any amendment to any such constitutive document effected
solely for the purpose of issuing or otherwise establishing the terms of
Preferred Interests of the Operating Partnership in connection with a
contemporaneous issuance of Preferred Interests of the Parent Guarantor of the
type described in the foregoing clause (iii) and in accordance with Section 4.3
of the Seventh Amended and Restated Agreement of Limited Partnership of the
Operating Partnership dated as of February 4, 2008 (or any substantially similar
provisions in any subsequent amendment thereof), which Preferred Interests of
the Operating Partnership do not comprise Debt and are not otherwise prohibited
under the other provisions of this Agreement, shall be deemed “not material” for
purposes of this Section.

(g) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(h) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Loan Documents or the Note Documents, (ii) as set
forth in Article 11 of the Ninth Amended and Restated Agreement of Limited
Partnership of the

 

102



--------------------------------------------------------------------------------

Operating Partnership, as in effect on the date hereof (or any substantially
similar provisions in any subsequent amendment thereof, to the extent such
amendment is permitted under the Loan Documents), or (iii) in connection with
any other Debt (whether secured or unsecured), provided that the incurrence or
assumption of such Debt would not result in a failure by any Loan Party to
comply with any of the financial covenants contained in Section 5.04.

(j) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrowers and their Subsidiaries under Sections 5.01 and
5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Operating Partnership;
(ii) the performance of its duties as general partner of the Operating
Partnership; (iii) the performance of its Obligations (subject to the
limitations set forth in the Loan Documents) under each Loan Document to which
it is a party; (iv) the making of equity Investments in the Operating
Partnership and its Subsidiaries; (v) maintenance of any deposit accounts
required in connection with the conduct by the Parent Guarantor of business
activities otherwise permitted under the Loan Documents; (vi) activities
permitted under the Loan Documents, including without limitation the incurrence
of Debt (and guarantees thereof), provided that such Debt would not result in a
failure by the Parent Guarantor to comply with any of the financial covenants
applicable to it contained in Section 5.04; (vii) engaging in any activity
necessary or desirable to continue to qualify as a REIT; and (viii) activities
incidental to each of the foregoing.

(k) Repayment of Qualified French Intercompany Loans. Pay, prepay, terminate or
otherwise retire any Qualified French Intercompany Loan without the prior
written approval of the Administrative Agent.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Operating Partnership will furnish to the Administrative Agent
for transmission to the Lender Parties in accordance with Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect, in each case, if continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth details of such Default or such
event, development or occurrence and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent without
any qualification as to going concern or scope of audit, together with (i) a
schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by the Parent Guarantor in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent

 

103



--------------------------------------------------------------------------------

Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Parent Guarantor
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent Guarantor has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in accordance with GAAP (it being acknowledged
that a copy of the quarterly financials filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements),
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto, and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP,
provided further, that items that would otherwise be required to be furnished
pursuant to this Section 5.03(c) prior to the 45th day after the Closing Date
shall be furnished on or before the 45th day after the Closing Date.

(d) Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor, together with an updated
schedule of Unencumbered Assets listing all of the Unencumbered Assets as of
such date.

(e) Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
reasonably satisfactory to the Administrative Agent.

(f) Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets and income statements on a quarterly basis for the then
current Fiscal Year and on an annual basis for each Fiscal Year thereafter until
the Termination Date.

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries that
(i) would reasonably be expected to have a Material Adverse Effect or

 

104



--------------------------------------------------------------------------------

(ii) would reasonably be expected to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated by the Loan Documents, and promptly after the occurrence thereof,
notice of any material adverse change in the status or financial effect on any
Loan Party or any of its Subsidiaries of any such action, suit, investigation,
litigation or proceeding.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
each Form 10-K and Form 10-Q (or any successor forms thereto) filed by or on
behalf of any Loan Party with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, and, to the extent not
publicly available electronically at www.sec.gov or www.digitalrealtytrust.com
(or successor web sites thereto), copies of all other financial statements,
reports, notices and other materials, if any, sent or made available generally
by any Loan Party to the “public” holders of its Equity Interests or filed with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the rules
promulgated thereunder. Copies of each such Form 10-K and Form 10-Q may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) a Loan Party posts such documents, or
provides a link thereto, on www.digitalrealtytrust.com (or successor web site
thereto) or (ii) such documents are posted on its behalf on the Platform,
provided that a Loan Party shall notify the Administrative Agent (by facsimile
or e-mail) of the posting of any such documents and, if requested, provide to
the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above in this
Section 5.03(h) (other than copies of each Form 10-K and Form 10-Q), and in any
event shall have no responsibility to monitor compliance by any Loan Party with
any such request for delivery, and each Lender Party shall be solely responsible
for obtaining and maintaining its own copies of such documents.

(i) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon a Responsible Officer of a Loan Party obtaining knowledge of
any material violation of any Environmental Law affecting any Asset or the
operations thereof or the operations of any of its Subsidiaries, (ii) promptly
upon obtaining knowledge of any known release, discharge or disposal of any
Hazardous Materials at, from, or into any Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which is
material in amount or nature or which would reasonably be expected to materially
adversely affect the value of such Asset, (iii) promptly upon a Loan Party’s
receipt of any notice of material violation of any Environmental Laws or of any
material release, discharge or disposal of Hazardous Materials in violation of
any Environmental Laws or any matter that may result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset, (B) contamination on, from or into
any Asset, or (C) investigation or remediation of off-site locations at which
such Loan Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Loan Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Loan Party or any Joint Venture may be liable or for which a Lien may
be imposed on any Asset, provided that any of the events described in clauses
(i) through (iv) above would have a Material Adverse Effect or would reasonably
be expected to result in a material Environmental Action with respect to any
Unencumbered Asset.

 

105



--------------------------------------------------------------------------------

(j) Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Loan Party of any condition or event which causes any Unencumbered
Asset to no longer comply with the requirements set forth in the definition of
Unencumbered Asset Conditions, provide the Administrative Agent with notice
thereof.

(k) Debt Rating. As soon as possible and in any event within three Business Days
after a Responsible Officer obtains knowledge of any change in the Debt Rating,
a statement of the Chief Financial Officer (or other Responsible Officer) of the
Parent Guarantor setting forth the new Debt Rating.

(l) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have, at any time after
the Initial Extension of Credit, any Commitment hereunder, the Parent Guarantor
will:

(a) Parent Guarantor Financial Covenants.

(i) Maximum Total Leverage Ratio: Maintain at the end of each fiscal quarter of
the Parent Guarantor, a Leverage Ratio not greater than 60.0%, provided that the
Parent Guarantor shall have the right to maintain a Leverage Ratio of greater
than 60.0% but less than or equal to 65.0% for up to four consecutive fiscal
quarters of the Parent Guarantor during the term of the Facility following an
acquisition of one or more Assets for a purchase price and other consideration
in an amount not less than 5% of Total Asset Value.

(ii) Minimum Fixed Charge Coverage Ratio. Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.

(iii) Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%.

(iv) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Consolidated Debt, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $4,778,000,000 plus an amount equal to
75% of the proceeds of all primary issuances or primary sales of Equity
Interests of the Parent Guarantor or any Borrower consummated after
September 30, 2011.

(b) Unencumbered Assets Financial Covenants.

(i) Maximum Unsecured Debt to Total Unencumbered Asset Value: Subject to any
payments made pursuant to Section 2.06(b), not permit at any time Unsecured Debt
to be greater than 60% of the Total Unencumbered Asset Value at such time.

(ii) Minimum Unencumbered Assets Debt Service Coverage Ratio: Subject to any
payments made pursuant to Section 2.06(b), maintain at the end of each fiscal
quarter of the Parent Guarantor, an Unencumbered Assets Debt Service Coverage
Ratio of not less than 1.50:1.00.

 

106



--------------------------------------------------------------------------------

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended. All such calculations shall be reasonably
acceptable to the Administrative Agent.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) any Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) any Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document when due and payable, in each case under this clause
(ii) within three Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e) (as the terms, covenants and
agreements in Section 5.01(e) relate to the Parent Guarantor and the Operating
Partnership), (f), (i), (m) or (n), 5.02, 5.03(a) or 5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days (or, in the case of
Section 5.03 (other than Section 5.03(a)), 10 Business Days) after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party; or

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
60 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

(f) any Loan Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the

 

107



--------------------------------------------------------------------------------

appointment of a receiver, trustee, or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party shall take any corporate action to authorize any of the actions set
forth above in this Section 6.01(f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $75,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount (subject to customary deductibles) and
(B) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) would reasonably be expected to result in a Material Adverse Effect; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to result in a Material Adverse
Effect; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination would reasonably be expected to result in a
Material Adverse Effect,

 

108



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrowers, declare the Notes, the Advances, all interest thereon and all
other amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers and (B) by notice to each party required under the terms
of any agreement in support of which a Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Loan Party under any Bankruptcy Law, (y) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (z) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Loan Parties.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.17(e) or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
shall, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent or any Issuing Bank determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrowers shall, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Administrative Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Cash Collateral Account, such funds shall be applied to reimburse the
relevant Issuing Bank or Lenders, as applicable, to the extent permitted by
applicable law.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is a guaranty of payment and not merely of collection.

 

109



--------------------------------------------------------------------------------

(b) Each Guarantor, the Administrative Agent and each other Lender Party and, by
its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

(d) The liability of each Guarantor hereunder shall be joint and several.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;

 

110



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of any Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

 

111



--------------------------------------------------------------------------------

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
expired or been terminated, all Guaranteed Hedge Agreements shall have expired
or been terminated and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit and all Guaranteed Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents. If (i) any Guarantor shall make payment to any Secured
Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit and all Guaranteed Hedge Agreements shall have
expired or been terminated, the Administrative Agent and the other Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Additional Guarantor of a Guaranty Supplement, (i) such Additional Guarantor and
shall become and be a Guarantor hereunder, and each reference in this Agreement
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Agreement”, “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Agreement and this Guaranty,
and each reference in any other Loan Document to the “Loan Agreement”,
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Agreement and this Guaranty, shall mean and be a reference to this Agreement and
this Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.06. Indemnification by Guarantors. Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arrangers, each other
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and

 

112



--------------------------------------------------------------------------------

advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(b) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(d) Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the Termination Date and (iii) the latest date of expiration
or termination of all Letters of Credit and all Guaranteed Hedge Agreements,
(b) be binding upon the Guarantors, their successors and assigns and (c) inure
to the benefit of and be enforceable by the Administrative Agent and the other
Secured Parties and their successors, transferees and assigns.

 

113



--------------------------------------------------------------------------------

SECTION 7.09. Guaranty Limitations. Any guaranty provided by a Foreign
Subsidiary domiciled in each Specified Jurisdiction indicated below shall be
subject to the following limitations:

(a) Australia: The liability of any Guarantor incorporated under the
Corporations Act 2001 (Commonwealth of Australia) under this Article VII and
under any indemnities contained elsewhere in this Agreement will not include any
liability or obligation which would, if included, result in a contravention of
s260A of the Corporations Act 2001 (Cth). Any such Guarantor shall promptly
take, and procure that its relevant holding companies take, all steps necessary
under s260B of the Corporations Act 2001 (Cth) so as to permit the inclusion of
any liability or obligation excluded under the previous sentence.

(b) Belgium: The obligations under this Article VII of each Guarantor
incorporated and existing under Belgian law (i) shall not include any liability
which would constitute unlawful financial assistance (as determined in article
329/430/629 of the Belgian Companies Code); and (ii) shall be limited to a
maximum aggregate amount equal to the greater of (A) 90% of such Guarantor’s net
assets (as defined in article 320/429/617 of the Belgian Companies Code) as
shown in its most recent audited annual financial statements as approved at its
meeting of shareholders, and (B) the aggregate of the amounts made available to
such Guarantor and its Subsidiaries (if any) indirectly through one or more
other Loan Parties through intercompany loans (increased by all interests,
commissions, costs, fees, expenses and other sums accruing or payable in
connection with such amount), with, for the avoidance of doubt, the exclusion of
any obligations of such Guarantor and its Subsidiaries under the Facility in its
capacity as a Borrower.

(c) Canada: The liability of any Guarantor incorporated under the laws of
Canada, other than Alberta or Ontario, thereof under this Article VII and under
any indemnities contained elsewhere in this Agreement shall not include any
liability of any Loan Party which is a shareholder of the Guarantor or of an
affiliated corporation or an associate of any such Person where there are
reasonable grounds for believing:

(i) that such Guarantor is or, after giving the financial assistance, would be
unable to pay its liabilities as they become due; or

(ii) that the realizable value of such Guarantor’s assets, excluding the amount
of any financial assistance in the form of a loan or in the form of assets
pledged or encumbered to secure the Guaranty, after giving the financial
assistance, would be less than the aggregate of such Guarantor’s liabilities and
stated capital of all classes.

(d) England and Wales: The liability of each Guarantor, which is a public
limited company, (and each Guarantor that is a subsidiary of a public limited
company) incorporated under the laws of England and Wales under this Article VII
and under any indemnities contained elsewhere in this Agreement shall not
include any liability or obligation which would, if incurred, constitute the
provision of unlawful financial assistance within the meaning of sections 677 to
683 of the Companies Act 2006 of England and Wales; provided, however, that the
foregoing limitation shall not be applicable to any Guarantor incorporated under
the laws of England and Wales that is not a public limited company or the
subsidiary of a company that is a public limited company.

(e) France: (i) The liability of any Guarantor incorporated under the laws of
France (a “French Guarantor”) under this Article VII and under any indemnities
contained elsewhere in this Agreement shall not include any obligation or
liability which, if incurred, would constitute the provision of financial
assistance within the meaning of Article L.225.216 of the French Code de
Commerce or/and would constitute a misuse of corporate assets within the meaning
of Article L.241 3 or L.242 6 of the French Code de Commerce or any other law or
regulation having the same effect, as interpreted by the French courts.

 

114



--------------------------------------------------------------------------------

(ii) The Guaranteed Obligations of each French Guarantor under this Article VII
shall be limited at any time to an amount equal to the aggregate of all Advances
to the extent directly or indirectly on-lent to such French Guarantor under an
intercompany loan agreement (each a “Qualified French Intercompany Loan”) and
outstanding at the date a payment is made by such French Guarantor under this
Article VII, it being specified that any payment made by such French Guarantor
under this Article VII in respect of the Guaranteed Obligations shall reduce pro
tanto the outstanding amount of the applicable Intercompany Loan due by such
French Guarantor.

(iii) It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors and shall not be considered as “co-débiteur
solidaire” as to its obligations pursuant to the guarantee given pursuant to
this Article VII .

(f) Germany. (i) The obligations and liabilities of any Guarantor incorporated
or established and existing as a German limited liability company (Gesellschaft
mit beschränkter Haftung – GmbH) (each, a “German GmbH Guarantor”), shall be
subject to the following limitations. To the extent that the Guaranteed
Obligations include liabilities of such German GmbH Guarantor’s direct or
indirect shareholder(s) (each, an “Up-stream Guaranty”) or its affiliated
companies (verbundenes Unternehmen) within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) (other than Subsidiaries of that
German GmbH Guarantor) (each, a “Cross-stream Guaranty”) (save for any guarantee
of funds to the extent they (x) are on-lent and/or (y) replace or refinance
funds which were on-lent in each case to that German GmbH Guarantor or its
Subsidiaries and such amount on-lent is not returned), the guaranty created
under this Article VII shall not be enforced against such German GmbH Guarantor
at the time of the respective Payment Demand (as defined below) if and only to
the extent that the German GmbH Guarantor demonstrates to the reasonable
satisfaction of the Administrative Agent that the enforcement would have the
effect of: (1) causing such German GmbH Guarantor’s Net Assets (as defined
below) to be reduced below zero, or (2) if its Net Assets are already below
zero, causing such amount to be further reduced, and thereby, in each case,
affecting its assets required for the maintenance of its stated share capital
(gezeichnetes Kapital) pursuant to Sections 30 and 31 of the German Limited
Liability Company Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung, “GmbHG”), as applicable at the time of enforcement. No reduction of the
amount enforceable under this Article VII will prejudice the rights of the
Administrative Agent to again enforce the guaranty created under this Article
VII at a later time under this Agreement (subject always to the operation of the
limitations set forth above at the time of such further enforcement). “Net
Assets” means the applicable German GmbH Guarantor’s assets (section 266
sub-section (2) of the German Commercial Code (Handelsgesetzbuch) (“HGB”)) minus
the aggregate of its liabilities (section 266 sub-section (3) B, C HGB (but
disregarding, for the avoidance of doubt, any provisions in respect of the
guaranty created under this Article VII), accruals and deferred tax (section 266
subsection (3) D, E HGB), its stated share capital (gezeichnetes Kapital)
(section 266 subsection (3)A(I) HGB) and any amounts not available for
distribution according to Section 268 subsection (8) HGB. The Net Assets shall
be determined in accordance with the generally accepted accounting principles in
Germany consistently applied by the applicable German GmbH Guarantor in
preparing its unconsolidated balance sheet (Jahresabschluss according to section
42 GmbHG and sections 242, 264 HGB) in the previous financial years, but for the
purposes of the calculation of the Net Assets the following balance sheet items
shall be adjusted as follows: (x) the amount of any increase of the stated share
capital (Erhöhungen des gezeichneten Kapitals) after the date of this Agreement
shall be deducted from the stated share capital unless permitted under the Loan
Documents or approved by the Administrative Agent); (y) loans received by, and
other contractual liabilities of, the applicable German GmbH Guarantor which are
subordinated within the meaning of section 39 subsection 1 no. 5 or section 39
subsection 2 of the German Insolvency Code (Insolvenzordnung) (contractually or
by law) shall be disregarded; and (z) loans and other contractual liabilities
incurred by the applicable German GmbH Guarantor in violation of the provisions
of this Agreement or any other Loan Document shall be disregarded.

 

115



--------------------------------------------------------------------------------

(ii) The limitations set forth in Section 7.09(f)(i) only apply if within 15
Business Days after receipt from the Administrative Agent of a notice stating
that the Administrative Agent intends to demand payment under this Article VII
against the applicable German GmbH Guarantor (each, a “Payment Demand”), the
managing director(s) of such German GmbH Guarantor has (have) confirmed in
writing to the Administrative Agent (A) why and to what extent the guarantee is
an Up-stream Guaranty or a Cross-stream Guaranty and (B) which amount of such
Up-stream Guaranty or Cross-stream Guaranty, as applicable, may not be enforced
given that the applicable German GmbH Guarantor’s Net Assets are below zero or
such enforcement would cause such German GmbH Guarantor’s Net Assets to be
reduced below zero, as a result of which such enforcement would lead to a
violation of the capital maintenance rules as set out in sections 30 and 31
GmbHG, and such confirmation is supported by evidence reasonably satisfactory to
the Administrative Agent, including without limitation an up-to-date balance
sheet of such German GmbH Guarantor, together with a detailed calculation of the
amount of such German GmbH Guarantor’s Net Assets taking into account the
adjustments and obligations set forth in Section 7.09(f)(i) (the “Management
Determination”). Each German GmbH Guarantor shall comply with its obligations
under this Article VII within the period set forth above, and the Administrative
Agent may enforce the guaranty created under this Article VII in an amount which
would, in accordance with the Management Determination, not cause such German
GmbH Guarantor’s Net Assets to be reduced (or to fall further) below zero.
Following receipt by the Administrative Agent of the Management Determination,
the applicable German GmbH Guarantor shall deliver to the Administrative Agent
upon request within 30 Business Days an up-to-date balance sheet of such German
GmbH Guarantor, prepared by an auditor of international reputation appointed by
such German GmbH Guarantor, together with a detailed calculation (satisfactory
to the Administrative Agent in its reasonable discretion) of the amount of the
Net Assets of such German GmbH Guarantor taking into account the adjustments and
obligations set forth in Section 7.09(f)(i) (the “Auditor’s Determination”).
Such balance sheet and Auditor’s Determination shall be prepared in accordance
with generally accepted accounting principles in Germany consistently applied by
the applicable German GmbH Guarantor in preparing its unconsolidated balance
sheet (Jahresabschluss according to section 42 GmbHG and sections 242, 264 HGB)
in the previous financial years. Each Auditor’s Determination shall be prepared
as of the date of the enforcement of this Article VII. Each German GmbH
Guarantor shall comply with its obligations under this Article VII within the
period set forth above and the Administrative Agent shall be entitled to enforce
the guaranty created under this Article VII in an amount which would, in
accordance with the Auditor’s Determination, not cause the Net Assets of the
German GmbH Guarantor to be reduced (or to fall further) below zero.

(iii) Each German GmbH Guarantor shall, within 60 Business Days after receipt of
a Payment Demand, realize, unless not legally permitted to do so, any and all of
its assets (other than assets that are necessary for the business
(betriebsnotwendig) of such German GmbH Guarantor) that are shown in the balance
sheet with a book value (Buchwert) that is substantially (i.e., at least 20%)
lower than the market value of the assets if, as a result of the enforcement of
the guaranty created under this Article VII against such German GmbH Guarantor,
its Net Assets would be reduced below zero. After the expiry of such 60 Business
Day period, such German GmbH Guarantor shall, within five Business Days, notify
the Administrative Agent of the amount of the proceeds obtained from the
realization and submit a statement setting forth a new calculation of the amount
of the Net Assets of such German GmbH Guarantor taking into account such
proceeds. Such calculation shall, upon the Administrative Agent’s reasonable
request, be confirmed by the auditors referred to in Section 7.09(f)(ii) within
a period of 20 Business Days following the applicable request. If the
Administrative Agent disagrees with any Auditor’s Determination or the new
calculation referred to in this Section 7.09(f)(iii), the Administrative Agent
shall be entitled to pursue in

 

116



--------------------------------------------------------------------------------

court a claim under this Article VII in excess of the amounts paid or payable
pursuant to the provisions above, for the avoidance of doubt, it being
understood that the relevant German GmbH Guarantor shall not be obligated to pay
any such excessive amounts on demand.

(iv) The restrictions set forth in Section 7.09(f)(i) shall only apply if, to
the extent and for so long as (A) the applicable German GmbH Guarantor has
complied with its obligations pursuant to Sections 7.09(f)(ii) and (iii),
(B) the applicable German GmbH Guarantor is not a party to a profit and loss
sharing agreement (Gewinnabführungsvertrag) and/or a domination agreement
(Beherrschungsvertrag) (within the meaning of Section 291 of the German Stock
Corporation Act (Aktiengesetz)) where such German GmbH Guarantor is the
dominated entity (beherrschtes Unternehmen) and/or the entity being obliged to
share its profits with the other party of such profit and loss sharing agreement
other than to the extent that the existence of such a profit and loss sharing
agreement and/or domination agreement does not result in the inapplicability of
the relevant restrictions set forth in sections 30 and 31 GmbHG, and (C) the
applicable German GmbH Guarantor does, at the time when a payment is made under
this Article VII, not hold a fully recoverable indemnity or claim for refund
(vollwertiger Gegenleistungs- oder Rückgewähranspruch) (within the meaning of
section 30 (1) sentence 2 GmbHG) against the relevant shareholder covering at
least the relevant amount payable under this Article VII.

(v) Sections 7.09(f)(i) through (iv) shall apply mutatis mutandis to a Guarantor
organized and existing as a limited liability partnership (Kommanditgesellschaft
– KG) with a German limited liability company (Gesellschaft mit beschränkter
Haftung – GmbH) as its sole general partner, provided that in such case and for
the purpose of this Article VII, any reference to such Guarantor’s net assets
(Reinvermögen) shall be deemed to be a reference to the net assets
(Reinvermögen) of such Guarantor and its general partner (Komplementär) on a pro
forma consolidated basis.

(g) Hong Kong. The liability of each Guarantor incorporated under the laws of
Hong Kong under this Article VII and any indemnities, obligations or other
liabilities contained elsewhere in this Agreement shall not include any
liability or obligation which if incurred would constitute unlawful financial
assistance pursuant to Section 47A of the Hong Kong Companies Ordinances (Cap.
32), except as may be exempted under Section 47C of the Hong Kong Companies
Ordinances (Cap. 32), or if such Guarantor, being an unlisted company as defined
in Section 2 of the Hong Kong Companies Ordinances (Cap. 32), provides such
financial assistance in compliance with the requirements under Section 47E and
all other applicable provisions of the Hong Kong Companies Ordinances (Cap. 32).

(h) Ireland: The liability of each Guarantor incorporated under the laws of
Ireland under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include any liability or obligation which would, if
incurred, constitute the provision of unlawful financial assistance within the
meaning of section 60 of the Companies Act 1963 of Ireland (as amended).

(i) Luxembourg: Notwithstanding any provision of this Agreement, the obligations
and liabilities of any Guarantor having its registered office and/or central
administration in Luxembourg for the Obligations of any entity which is not a
direct or indirect subsidiary of such Luxembourg Guarantor (where “direct or
indirect subsidiary” shall mean any company the majority of share capital of
which is owned by such Guarantor, whether directly or indirectly, through other
entities) shall (i) be limited to the aggregate of 90% of the net assets of such
Guarantor, where the net assets means the shareholders’ equity (capitaux
propres, as referred to in Article 34 of the Luxembourg law of 19 December 2002
on the commercial register and annual accounts, as amended) of such Guarantor as
shown in (A) the latest interim financial statements available, as approved by
the shareholders of such Luxembourg Guarantor and existing at the date of the
relevant payment under this Article VII, or, if

 

117



--------------------------------------------------------------------------------

not available, (B) the latest annual financial statements (comptes annuels)
available at the date of such relevant payment, as approved by the shareholders
of such Guarantor, as audited by its statutory auditor or its external auditor
(réviseur d’entreprises), if required by applicable law, and (ii) be subject to
such Guarantor having directly or indirectly benefited from amounts made
available as a result of the Loan Documents. The obligations and liabilities of
any Guarantor having its registered office and/or central administration in
Luxembourg shall not include any obligation which, if incurred, would constitute
(i) a misuse of corporate assets or (ii) financial assistance.

(j) The Netherlands: No Guarantor incorporated under the laws of The Netherlands
or any Guarantor which is a direct or indirect Subsidiary of a company
incorporated under the laws of the Netherlands shall have any liability pursuant
to this Article VII to the extent that the same would constitute unlawful
financial assistance within the meaning of Section 2:207(c) or 2:98(c) of the
Dutch Civil Code.

(k) Singapore: The liability of each Guarantor incorporated under the laws of
Singapore under this Article VII and under any indemnities contained elsewhere
in this Agreement shall not include any liability which would if incurred
constitute unlawful financial assistance pursuant to Section 76 of the Singapore
Companies Act (Cap. 50).

(l) Spain: The liability of each Guarantor incorporated under the laws of Spain
under this Article VII and under any indemnities contained elsewhere in this
Agreement shall not include any obligations which would give rise to a breach of
the provisions of Spanish law relating to restrictions on the provision of
financial assistance (or refinancing of any debt incurred) in connection with
the acquisition of shares in the relevant Spanish Loan Party and/or its
controlling corporation (or, in the case of a Spanish Loan Party which is a
“sociedad de responsabilidad limitada”, of a company in the same group as such
Spanish obligor) as provided in article 150 of Spanish Capital Companies Act
(Ley de Sociedades de Capital) and article 143.2 of the Spanish Capital
Companies Act (Ley de Sociedades de Capital), as applicable. The obligations of
each Guarantor incorporated under the laws of Spain under this Article VII shall
be capable of enforcement in accordance with applicable law against all present
and future assets of such Guarantor save to the extent that applicable Spanish
law specifies otherwise. For the purposes of this Article VII, a reference to
the “group” of a Guarantor incorporated under the laws of Spain shall mean such
Guarantor and any other companies constituting a unity of decision. It shall be
presumed that there is unity of decision when any of the scenarios set out in
section 1 and/or section 2 of article 42 of the Spanish Commercial Code (Código
de Comercio) are met.

(m) Switzerland: (i) The aggregate liability of any Swiss Guarantor under this
Agreement (in particular, without limitation, under this Article VII) and any
and all other Loan Documents for, or with respect to, obligations of any other
Loan Party (other than the wholly owned direct or indirect Subsidiaries of such
Swiss Guarantor) shall not exceed the amount of such Swiss Guarantor’s freely
disposable equity in accordance with Swiss law, presently being the total
shareholder equity less the total of (A) the aggregate share capital and
(B) statutory reserves (including reserves for own shares and revaluations as
well as capital surplus (agio)) to the extent such reserves cannot be
transferred into unrestricted, distributable reserves). The amount of freely
disposable equity shall be determined by the statutory auditors of the relevant
Swiss Guarantor on the basis of an audited annual or interim balance sheet of
such Swiss Guarantor, to be provided to the Administrative Agent by the Swiss
Guarantor promptly after having been requested to perform obligations limited
pursuant to this Section 7.09(m) (together with a confirmation of the statutory
auditors of such Swiss Guarantor that the determined amount of freely disposable
equity complies with this Section 7.09(m) and the provisions of Swiss corporate
law which are aimed at protecting the share capital and legal reserves).

 

118



--------------------------------------------------------------------------------

(ii) The limitation in clause (i) above shall only apply to the extent it is a
requirement under applicable law at the time the Swiss Guarantor is required to
perform under the Loan Documents. Such limitation shall not free the Swiss
Guarantor from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when the Swiss
Guarantor has again freely disposable equity if and to the extent such freely
disposable equity is available.

(iii) Each Swiss Guarantor shall, and any holding company of a Swiss Guarantor
which is a party to any Loan Document shall procure that each Swiss Guarantor
will, take and cause to be taken all and any action, including, without
limitation, (A) the passing of any shareholders’ resolutions to approve any
payment or other performance under this Agreement or any other Loan Documents
and (B) the obtaining of any confirmations which may be required as a matter of
Swiss mandatory law in force at the time the respective Swiss Guarantor is
required to make a payment or perform other obligations under this Agreement or
any other Loan Document, in order to allow a prompt payment of amounts owing by
the Swiss Guarantor under the Loan Documents as well as the performance by the
Swiss Guarantor of other obligations under the Loan Documents with a minimum of
limitations.

(iv) If the enforcement of the obligations of a Swiss Guarantor under the Loan
Documents would be limited due to the effects referred to in this
Section 7.09(m), the Swiss Guarantor affected shall further, to the extent
permitted by applicable law and Swiss accounting standards and write up or sell
any of its assets that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of sale;
however, only if such assets are not necessary for the Swiss Guarantor’s
business (nicht betriebsnotwendig).

(n) Additional Guarantors. With respect to any Additional Guarantor acceding to
this Agreement after the Closing Date pursuant to a Guaranty Supplement, to the
extent the other provisions of this Section 7.09 do not apply to such Additional
Guarantor, the obligations of such Additional Guarantor in respect of this
Article VII shall be subject to any limitations set forth in such Guaranty
Supplement that are reasonably required by the Administrative Agent following
consultation with local counsel in the applicable jurisdiction.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender, a Swing Line Bank (if applicable), and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes, the Advances and the Obligations), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes it to personal liability or that is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender Party prompt notice of each notice given to it by any Borrower pursuant
to the terms of this Agreement. Notwithstanding anything to the contrary in any
Loan Document, no Person identified as a syndication agent, documentation agent,
senior managing agent, joint lead arranger or joint book running manager, in
such Person’s capacity as such, shall have any obligations or duties to any Loan
Party, the Administrative Agent or any other Secured Party under any of such
Loan Documents. Each initial Lender hereby authorizes the Administrative Agent
to execute and deliver the Post-Closing Letter Agreement on behalf of such
Lender.

 

119



--------------------------------------------------------------------------------

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except that nothing in this sentence shall absolve the
Administrative Agent for any liability found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (a) may treat each Lender
Party and its applicable interest in each Advance set forth in the Register as
conclusive until the Administrative Agent receives and accepts a Lender
Accession Agreement entered into by an Acceding Lender as provided in
Section 2.18 or 2.19 or an Assignment and Acceptance entered into by a Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telex,
telegram, facsimile, e-mail or other electronic communication) believed by it to
be genuine and signed or sent by the proper party or parties, (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law, (h) may act in relation to the Loan
Documents through its Affiliates, officers, agents and employees, and (i) shall
not be subject to any fiduciary or other implied duties in favor of any Lender
Party or Loan Party, regardless of whether a Default has occurred and is
continuing. Without limiting the foregoing, nothing in this Agreement shall
constitute the Administrative Agent nor any Arranger as a trustee or fiduciary
of any Person, and neither the Administrative Agent nor any Arranger shall be
bound to account to the Lenders for any sum or the profit element of any sum
received by it for its own account. The Administrative Agent shall not be
responsible for the acts or omissions of its delegates or agents or for
supervising them; provided, however, that nothing in this sentence shall absolve
the Administrative Agent for any liability found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The Borrowers
shall not commence any proceeding against any of the Administrative Agent’s
directors, officers or employees with respect to the Administrative Agent’s acts
or omissions relating to the Facility or the Loan Documents.

SECTION 8.03. Waiver of Conflicts of Interest; Etc.. In the event that the
Administrative Agent is also a Lender, with respect to its Commitments, the
Advances made by it and the Notes issued to it, such Lender shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not also the Administrative Agent; and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated, include such Lender in its individual capacity. Each of the Lenders
acknowledges that the Administrative Agent and its Affiliates may have interests
in, or may be providing or may in the future provide financial or other services
to other parties with interests which a Lender may regard as conflicting with
its interests and may possess information (whether or not material to the
Lenders) other than as a result of the Administrative Agent acting as

 

120



--------------------------------------------------------------------------------

administrative agent hereunder, that the Administrative Agent may not be
entitled to share with any Lender. The Administrative Agent will not disclose
confidential information obtained from any Lender (without its consent) to any
of the Administrative Agent’s other customers nor will it use on the Lender’s
behalf any confidential information obtained from any other customer. Without
prejudice to the foregoing, each of the Lenders agrees that the Administrative
Agent and its Affiliates may (x) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (y) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any Subsidiary of any Loan Party and any Person that may do business
with or own securities of any Loan Party or any such Subsidiary, in each case,
as if the Administrative Agent were not the Administrative Agent, and without
any duty to account therefor to the Lender Parties. Each of the Lenders hereby
irrevocably waives, in favor of the Administrative Agent and the Arrangers, any
conflict of interest which may arise by virtue of the Administrative Agent
and/or the Arrangers acting in various capacities under the Loan Documents or
for other customers of the Administrative Agent as described in this
Section 8.03.

SECTION 8.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05. Indemnification by Lender Parties. (a) Each Lender Party severally
agrees to indemnify the Administrative Agent (to the extent not promptly
reimbursed by the Loan Parties) from and against such Lender Party’s ratable
share (determined as provided below) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, the “Indemnified
Costs”); provided, however, that no Lender Party shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrowers under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrowers. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person. To
the extent that the Administrative Agent shall perform any of its duties or
obligations hereunder through an Affiliate or sub-agent, then all references to
the “Administrative Agent” in this Section 8.05 shall be deemed to include any
such Affiliate or sub-agent, as applicable.

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrowers) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrowers under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrowers.

 

121



--------------------------------------------------------------------------------

(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Revolving Credit Commitments with respect to the applicable Tranche
at such time. The failure of any Lender Party to reimburse the Administrative
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lender Parties to the
Administrative Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender Party of its obligation hereunder to
reimburse the Administrative Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse the Administrative Agent or
such Issuing Bank, as the case may be, for such other Lender Party’s ratable
share of such amount. Without prejudice to the survival of any other agreement
of any Lender Party hereunder, the agreement and obligations of each Lender
Party contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents. Advances outstanding under a Tranche will be converted by the
Administrative Agent on a notional basis into the Equivalent amount of the
Primary Currency of such Tranche for the purposes of making any allocations
required under this Section 8.05.

SECTION 8.06. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the Lender
Parties and the Borrowers and may be removed at any time with or without cause
by the Required Lenders; provided, however, that any removal of the
Administrative Agent will not be effective until it (or its Affiliate) has been
replaced as an Issuing Bank and Swing Line Bank and released from all
obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which appointment shall, provided that no Event of Default has occurred
and is continuing, be subject to the consent of the Operating Partnership, such
consent not to be unreasonably withheld or delayed. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lender Parties, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $500,000,000 and which appointment shall be subject to the consent of the
Operating Partnership, such consent not to be unreasonably withheld or delayed,
provided that no Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 8.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above. After any retiring Administrative Agent’s resignation or
removal hereunder as an Agent shall have become effective, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Administrative Agent under this Agreement.

 

122



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders or, where
indicated below, all affected Lenders in addition to the Required Lenders, do
any of the following at any time: (i) change the number of Lenders or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Advances or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, (ii) release any Borrower with respect to the
Obligations, (iii) reduce or limit the obligations of the Parent Guarantor under
Article VII or release the Parent Guarantor or otherwise limit the Parent
Guarantor’s liability with respect to the Guaranteed Obligations (except as
otherwise permitted under the Loan Documents), (iv) except as otherwise
contemplated in Section 5.01(j), release any Guaranty that constitutes a
material portion of the value of the Guaranteed Obligations (excluding any
release of the Guaranty provided by that Parent Guarantor which shall be
governed by clause (iii) above), (v) amend Section 2.13 or this Section 9.01,
(vi) increase the Commitment of any Lender or subject any Lender to any
additional obligations (except, in each case, to the extent contemplated in
Section 2.18, Section 2.19 or Section 2.20) without the consent of such Lender,
(vii) reduce the principal of, or interest on, the Advances of any Lender
(except to the extent of any reduction resulting from a Reallocation effected
pursuant to Section 2.19 or Section 2.21(a)), or any fees or other amounts
payable hereunder to any Lender in each case without the consent of such Lender,
(viii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder to any Lender in
each case without the consent of such Lender, (ix) extend the Termination Date,
other than as provided by Section 2.16, (x) amend the definition of Committed
Foreign Currencies, Multicurrency Committed Foreign Currencies, Australian
Commited Currencies, Singapore Commited Currencies or European Commited
Currencies without the consent of any affected Lender, or (xi) amend clause
(iv) or clause (v) of Section 5.01(p) without the consent of each affected
Lender; provided further that no amendment, waiver or consent shall, unless in
writing and signed by the applicable Swing Line Bank or the applicable Issuing
Bank, as the case may be, in addition to the Lenders required above to take such
action, affect the rights or obligations of such Swing Line Bank or of such
Issuing Bank, as the case may be, under this Agreement; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

(b) In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders or all affected Lenders and
that has been consented to by the Required Lenders, then the Operating
Partnership shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given at any time after the date on which
such consent was first solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non-Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to an Eligible Assignee designated by the
Borrowers and approved by the Administrative Agent (such approval not to be
unreasonably withheld) or to another Lender (a “Replacement Lender”). The
Replacement Lender shall purchase such interests of the Non-Consenting Lender at
par and shall assume the rights and obligations of the Non-Consenting Lender
under this Agreement upon execution by the Replacement Lender of an Assignment
and Acceptance delivered pursuant to Section 9.07, however the Non-Consenting
Lender shall be entitled to indemnification as otherwise provided in this
Agreement with respect to any events occurring prior to such assignment. Any
Lender that becomes a Non-Consenting Lender agrees that, upon receipt of notice
from the Borrowers given in accordance with this Section 9.01(b) it shall
promptly execute and deliver an Assignment and Acceptance with a

 

123



--------------------------------------------------------------------------------

Replacement Lender as contemplated by this Section 9.01(b). The execution and
delivery of any such Assignment and Acceptance shall not be deemed to comprise a
waiver of claims against any Non-Consenting Lender by the Borrowers or the
Administrative Agent or a waiver of any claims against the Borrowers or the
Administrative Agent by the Non-Consenting Lender.

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period), provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 9.02. Notices, Etc. (a) Except as otherwise provided herein, all notices
and other communications provided for hereunder shall be either (x) in writing
(including facsimile or telegraphic communication) and mailed, faxed,
telegraphed or delivered, (y) as and to the extent set forth in Section 9.02(b)
and in the proviso to this Section 9.02(a), in an electronic medium and
delivered as set forth in Section 9.02(b) or (z) as and to the extent expressly
permitted in this Agreement, transmitted by e-mail, provided that such e-mail
shall, in all cases, include an attachment (in PDF format or similar format)
containing a legible signature of the person providing such notice (it being
agreed, for the avoidance of doubt, that any Notice of Borrowing, Notice of
Competitive Bid Borrowing, Notice of Swing Line Borrowing, Notice of Issuance,
notice of repayment or prepayment, notice cancelling a Letter of Credit, notice
terminating or reducing Commitments, Reallocation Notice, notice requesting a
Commitment Increase, Supplemental Tranche Request or notice requesting an
extension of the Termination Date that is transmitted by e-mail shall contain
the actual notice or request, as applicable, attached to the e-mail in PDF
format or similar format and shall contain a legible signature of the person who
executed such notice or request, as applicable), if to:

(i) the Borrowers, in care of the Operating Partnership at 560 Mission Street,
Suite 2900, San Francisco, CA 94105, Attention: A. William Stein, Wendy Will and
Joshua Mills (and in the case of transmission by e-mail, with a copy by e-mail
to wstein@digitalrealtytrust.com, wwill@digitalrealtytrust.com and
jmills@digitalrealtytrust.com) and a courtesy copy by regular mail to the
attention of Glen B. Collyer at Latham & Watkins LLP, 355 South Grand Avenue,
Los Angeles, CA 90071-1560;

(ii) any Initial Lender, at its Applicable Lending Office or, if applicable, at
the e-mail address specified opposite its name on Schedule I hereto (and in the
case of a transmission by e-mail, with a copy by regular mail to its Applicable
Lending Office); provided, however, that, notwithstanding anything to the
contrary in this Agreement, notices to HSBC Bank USA, N.A. that would otherwise
be provided hereunder by e-mail shall be provided by facsimile;

(iii) any other Lender, at its Applicable Lending Office or, if applicable, at
the e-mail address specified in the Assignment and Acceptance pursuant to which
it became a Lender (and in the case of a transmission by e-mail, with a copy by
regular mail to its Applicable Lending Office);

(iv) the (x) Administrative Agent or (y) Swing Line Bank with respect to the
U.S. Dollar Swing Line Facility, at its address at 1615 Brett Road, Ops III, New
Castle, Delaware 19720, Attention: Robert Ross, Citigroup Global Loans, or, if
applicable, by e-mail to robert.ross@citigroup.com, eros.lai@citi.com and
michelle.chong@citi.com (and in the case of a

 

124



--------------------------------------------------------------------------------

transmission by e-mail, with a copy by U.S. mail to the aforementioned address)
(and, in the case of each Notice of Borrowing relating to an Advance (1) under
the Australian Dollar Revolving Credit Tranche, to au.loanoperations@citi.com,
oliver.brown@citi.com, phil.bygrave@citi.com, eros.lai@citi.com and
michelle.chong@citi.com or (2) under the Singapore Dollar Revolving Credit
Tranche, to eros.lai@citi.com, michelle.chong@citi.com, sg.gsg.rateam@citi.com,
arvind.agarwal@citi.com, cheeyuen.lye@citi.com, davis.mok@citi.com,
azraff.rosezulkifly@citi.com and rimpal.pravin@citi.com) (and in the case of a
transmission by e-mail, with a copy by regular mail to the aforementioned
address);

(v) the Administrative Agent with respect to matters relating to the
Multicurrency Revolving Credit Tranche, the European Revolving Credit Tranche or
the Swing Line Bank with respect to the Multicurrency Swing Line Facility or the
European Swing Line Facility, at its address at Citicorp Centre, 25 Canada
Square, London, E14 5LB, Attention: Loans Agency, Facsimile: +44 208 636 3824,
or, if applicable, by e-mail to the e-mail addressees notified to the Borrowers
and the Lenders from time to time (in each case with a copy to the
Administrative Agent pursuant to clause (iv) above);

(vi) the Issuing Bank with respect to the Multicurrency Letter of Credit
Facility, the European Letter of Credit Facility or the U.S. Dollar Letter of
Credit Facility, at its addresses at 1615 Brett Road, Ops III, New Castle,
Delaware 19720, Attention: Robert Ross, Citigroup Global Loans, and 390
Greenwich Street, New York, NY 10013, Attention: Niraj R. Shah, Bank Loan
Syndications Department, or, if applicable, by e-mail to
robert.ross@citigroup.com and niraj.r.shah@citigroup.com (and (x) in the case of
a transmission by e-mail, with a copy by U.S. mail to each of the aforementioned
addresses and (y) in the case of correspondence relating to the Multicurrency
Letter of Credit Facility or the European Letter of Credit Facility, with a copy
to the Administrative Agent pursuant to clause (v) above);

(vii) the Issuing Bank for the Singapore Letter of Credit Facility, at its
address at 8 Marina View, Asia Square Tower 1 #21-00, Singapore 018960,
Attention: Arvind Agarwal, or, if applicable, by e-mail to
arvind.agarwal@citi.com (and, in the case of each Notice of Issuance relating to
the Singapore Letter of Credit Facility, to sg.gsg.rateam@citi.com,
arvind.agarwal@citi.com, cheeyuen.lye@citi.com, davis.mok@citi.com,
azraff.rosezulkifly@citi.com and rimpal.pravin@citi.com) (and in the case of a
transmission by e-mail, with a copy by regular mail to the aforementioned
address);

(viii) the Issuing Bank with respect to the Australian Letter of Credit
Facility, at its addresses at Level 23, 2 Park Street, Sydney N.S.W. 2000,
Attention: Oliver Brown and Phil Bygrave, or, if applicable, by e-mail to
oliver.brown@citi.com, phil.bygrave@citi.com, eros.lai@citi.com and
michelle.chong@citi.com (and, in the case of each Notice of Issuance relating to
the Australian Letter of Credit Facility, to au.loanoperations@citi.com,
oliver.brown@citi.com, phil.bygrave@citi.com, craig.guyan@citi.com,
eros.lai@citi.com and michelle.chong@citi.com) (and in the case of a
transmission by e-mail, with a copy by regular mail to the aforementioned
address);

(ix) the Swing Line Bank for the Singapore Swing Line Facility, at its address
at 8 Marina View, Asia Square Tower 1 #21-00, Singapore 018960, Attention:
Arvind Agarwal, or, if applicable, by e-mail to arvind.agarwal@citi.com (and, in
the case of each Notice of Swing Line Borrowing relating to the Singapore Swing
Line Facility, to sg.gsg.rateam@citi.com, arvind.agarwal@citi.com,
cheeyuen.lye@citi.com, davis.mok@citi.com, azraff.rosezulkifly@citi.com and
rimpal.pravin@citi.com) (and, in the case of a transmission by e-mail, with a
copy by regular mail to the aforementioned address); and

 

125



--------------------------------------------------------------------------------

(x) the Swing Line Bank for the Australian Swing Line Facility, at its address
at Level 23, 2 Park Street, Sydney N.S.W. 2000, Attention: Oliver Brown and Phil
Bygrave, or, if applicable, by e-mail to oliver.brown@citi.com,
phil.bygrave@citi.com, eros.lai@citi.com and michelle.chong@citi.com (and, in
the case of each Notice of Swing Line Borrowing relating to the Australian Swing
Line Facility, to au.loanoperations@citi.com, oliver.brown@citi.com,
phil.bygrave@citi.com, craig.guyan@citi.com, eros.lai@citi.com and
michelle.chong@citi.com) (and in the case of a transmission by e-mail, with a
copy by regular mail to the aforementioned address),

or, as any of the abovementioned parties, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, be effective on the third (3rd) Business
Day after being deposited in the mails, when telegraphed, to be effective on the
date delivered to the telegraph company, and, when faxed or e-mailed, be
effective on the date of being confirmed by faxed or confirmed by e-mail,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by e-mail or facsimile of an executed counterpart
of any amendment or waiver of any provision of this Agreement, any Note, any
other Loan Document or of any Exhibit hereto or thereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof, provided that any such e-mail shall, in all cases, include
an attachment (in PDF format or similar format) containing a copy of such
document including the legible signature of the person who executed the same.

(b) Materials required to be delivered pursuant to Section 5.03(a), (b), (c) and
(g) shall, if required by the Administrative Agent, be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lender Parties by e-mail at
oploanswebadmin@citigroup.com or such other e-mail addressed provided to the
Borrowers by the Administrative Agent from time to time for this purpose. The
Administrative Agent named herein hereby requires that such materials be
delivered to the Administrative Agent in an electronic medium in a format
acceptable to the Administrative Agent and the Lender Parties by e-mail at
oploanswebadmin@citigroup.com or such other e-mail addressed provided to the
Borrowers by the Administrative Agent from time to time for this purpose. The
Borrowers agree that the Administrative Agent may make such materials, as well
as any other written information, documents, instruments and other material
relating to any Borrower, any Loan Party, any of their Subsidiaries or any other
materials or matters relating to this Agreement, the Notes, any other Loan
Document or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lender Parties by posting
such notices on Intralinks or a substantially similar electronic transmission
system (the “Platform”). Subject to Section 5.03(h), the Administrative Agent
shall make available to the Lender Parties on the Platform the materials
delivered to the Administrative Agent pursuant to Section 5.03. The Borrowers
acknowledge that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender Party for purposes of this Agreement, provided
that if requested by any Lender Party, the Administrative Agent shall deliver a
copy of the Communications to such Lender Party by e-mail or facsimile. Each
Lender Party agrees (i) to notify the Administrative Agent in writing of such
Lender Party’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender Party becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e-mail
address for such Lender Party) and (ii) that any Notice may be sent to such
e-mail address.

 

126



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(subject to the terms of the Fee Letter with respect to counsel fees incurred by
the Administrative Agent through the Closing Date) with respect to advising the
Administrative Agent as to its rights and responsibilities (including, without
limitation, with respect to reviewing and advising on any matters required to be
completed by the Loan Parties on a post-closing basis), or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Section 5.01(j)) and (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and each Lender Party in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender Party with respect
thereto), provided that the Loan Parties shall not be required to pay the costs
and expenses of more than one counsel for the Administrative Agent and the
Lender Parties, absent a conflict of interest (or in the case of a conflict of
interest, one additional counsel for all Lender Parties with a conflict), and
any necessary or desirable local or foreign counsel (limited to tax, litigation
and corporate counsel in each applicable jurisdiction or, in the case of a
conflict of interest, one additional tax, litigation and corporate counsel in
such jurisdiction).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of one counsel for the Indemnified Parties, absent
a conflict of interest (or in the case of a conflict of interest, one additional
counsel for all Indemnified Parties with a conflict), and any necessary or
desirable local or foreign counsel (limited to tax, litigation and corporate
counsel in each applicable jurisdiction or, in the case of a conflict of
interest, one additional tax, litigation and corporate counsel in such
jurisdiction)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facility, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the gross negligence or willful misconduct of such
Indemnified Party’s officers, directors, employees or agents. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b)

 

127



--------------------------------------------------------------------------------

applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated. Each Loan Party
also agrees not to assert any claim against the Administrative Agent, any Lender
Party or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facility, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents. This Section 9.04(b) shall not apply with
respect to Taxes.

(c) If any payment of principal of, or Conversion of, any Floating Rate Advance
is made by any Borrower to or for the account of a Lender Party other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d), 2.18(e) or 2.19(d),
acceleration of the maturity of the Advances or the Notes pursuant to
Section 6.01 or for any other reason, or if any Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrowers shall, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance. A certificate as to any amount payable pursuant to this
Section 9.04(c) shall be submitted to the Borrowers by the applicable Lender
Party and shall be conclusive and binding for all purposes, absent fraud or
manifest error.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrowers and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances or the Notes due and payable
pursuant to the provisions of Section 6.01, the Administrative Agent and each
Lender Party and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such Lender Party or such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the Obligations of such Borrower or such Loan Party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
Administrative Agent and each Lender Party agrees promptly to notify the
Borrowers or such Loan Party after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender Party and their respective Affiliates under this Section 9.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent, such Lender Party and their
respective Affiliates may have. Notwithstanding the foregoing, if any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Administrative Agent for further

 

128



--------------------------------------------------------------------------------

application in accordance with the provisions of Section 2.21(a) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, the Swing Line Banks and the Lenders and (y) the Defaulting
Lender will provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower named on the signature pages hereto,
each Guarantor named on the signature pages hereto and the Administrative Agent
shall have been notified by each Initial Lender and each initial Issuing Bank
that such Initial Lender or such initial Issuing Bank, as the case may be, has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers named on the signature pages hereto, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender Party and
their respective successors and assigns, except that neither any Borrower nor
any other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lender Parties.

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrowers in accordance with Section 2.10(f) or
9.01(b) will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Tranches (other than any
right to make Competitive Bid Advances and Competitive Bid Advances owing to it)
(and any assignment of a Commitment or an Advance must be made to an Eligible
Assignee that is capable of lending in the Committed Foreign Currencies related
to such Commitment and Advance), (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or a Fund Affiliate of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the Transfer Date) shall in no event be less than
the Commitment Minimum under each Tranche or an integral multiple in excess
thereof of $1,000,000 in the case of the U.S. Dollar Revolving Credit Tranche,
$1,000,000 in the case of the Multicurrency Revolving Credit Tranche,
A$1,000,000 in the case of the Australian Dollar Revolving Credit Tranche,
S$1,000,000 in the case of the Singapore Dollar Revolving Credit Tranche,
€1,000,000 in the case of the European Revolving Credit Tranche and the
Equivalent of $1,000,000 in the case of any Supplemental Tranche (or, in each
case, such lesser amount as shall be approved by the Administrative Agent and,
so long as no Event of Default shall have occurred and be continuing at the time
of effectiveness of such assignment, the Operating Partnership), (iii) each such
assignment shall be to an Eligible Assignee, (iv) no such assignments shall be
permitted until the Administrative Agent shall have notified the Lender Parties
that syndication of the Commitments hereunder has been completed, without the
consent of the Administrative Agent, (v) each such assignment made as a result
of a demand by the Borrowers pursuant to Section 2.10(f) or 9.01(b) shall be an
assignment of all rights and obligations of the assigning Lender under this
Agreement and (vi) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, the Processing Fee; provided,
however, that for each such assignment made as a result of a demand by the
Borrowers pursuant to Section 2.10(f) or 9.01(b), the Borrowers shall pay or
cause to be paid to the Administrative Agent the Processing Fee. Notwithstanding
the foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or Potential Defaulting Lender or any of their respective Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this sentence.

(b) Upon such execution, delivery, acceptance and recording, from and after the
Transfer Date, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a

 

129



--------------------------------------------------------------------------------

Lender or Issuing Bank, as the case may be, hereunder and (ii) the Lender or
Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12, 7.06, 8.05 and 9.04 to the extent any claim thereunder relates to an event
arising prior to such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
the remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or Issuing
Bank, as the case may be.

(d) The Administrative Agent on behalf of the Borrowers shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lender Parties and, with respect to Lender Parties, the
Commitment under each Tranche of, and principal amount of the Advances owing
under each Tranche to, each Lender Party from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent and the Lender
Parties may treat each Person whose name is recorded in the Register as a Lender
Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers or the Administrative Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers.
In the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the applicable Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Tranche pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Commitment hereunder under such Tranche, a new Note to the
order of such assigning Lender in an amount equal to the Commitment retained by
it hereunder. Such new Note or Notes, if any, shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A hereto.

 

130



--------------------------------------------------------------------------------

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than the Minimum Letter of Credit
Commitment and shall be in an integral multiple in excess thereof of $1,000,000
in the case of the U.S. Dollar Letter of Credit Facility, $1,000,000 in the case
of the Multicurrency Letter of Credit Facility, A$1,000,000 in the case of the
Australian Letter of Credit Facility, S$1,000,000 in the case of the Singapore
Letter of Credit Facility and €1,000,000 in the case of the European Letter of
Credit Facility, (ii) each such assignment shall be to an Eligible Assignee and
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Processing Fee, provided that such
fee shall not be payable if the assigning Issuing Bank is making such assignment
simultaneously with the assignment in its capacity as a Lender of all or a
portion of its Revolving Credit Commitment to the same Eligible Assignee.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrowers, the Administrative Agent and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, and
(vi) if, at the time of such sale, such Lender Party was entitled to payments
under Section 2.12(a) or (c) in respect of withholding tax with respect to
interest paid at such date, then, to such extent, the term Indemnified Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Indemnified Taxes) withholding
tax, if any, applicable with respect to such participant on such date, provided
that such participant complies with the requirements of Section 2.12(e) as if it
were a Lender, such participant agrees to be subject to the provisions of
Section 2.10(f) as if it were an assignee under this Section 9.07, and such
participant shall not be entitled to receive any greater payment under
Section 2.12 (a) or (c) than such Lender Party would have been entitled to
receive. Each Lender Party that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Advances or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender Party shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender Party shall treat each Person whose name is

 

131



--------------------------------------------------------------------------------

recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Lender Party by or on behalf of any
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party in accordance with the provisions of Section 9.10.

(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Banks, the Swing
Line Banks and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
relating to the applicable Tranche and participations in Letters of Credit and
Swing Line Advances in accordance with its Applicable Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(j) (i) If a Lender changes its name it shall, at its own costs and within seven
(7) Business Days from the date of the name change, provide and deliver to the
Administrative Agent an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in the jurisdiction where such
Lender is incorporated, addressed to the Administrative Agent (in form and
substance satisfactory to the Administrative Agent): (A) identifying the Lender
which has changed its name, its new name, the date from which the change has
taken effect; and (B) confirming that the Lender’s obligations under the Loan
Documents remain legal, valid, binding and enforceable obligations even after
the change of name.

(ii) If a Lender is involved in a corporate reorganization or reconstruction, it
shall at its own costs and within seven (7) Business Days from the effective
date of such corporate reorganization or reconstruction, provide and deliver to
the Administrative Agent: (A) an original or certified true copy of a legal
opinion issued by the legal advisers to such Lender in each of the jurisdictions
where such Lender is incorporated and where the Lender’s Applicable Lending
Office is located; (B) an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in each of those jurisdictions
governing the Loan Documents; and (C) confirming that such Lender’s obligations
under the Loan Documents remain legal, valid and binding obligations enforceable
as against the surviving entity after the corporate reorganization or
reconstruction.

(iii) If a Lender fails to provide and deliver to the Administrative Agent any
of the legal opinions referred to in clauses (i) and (ii) above, it shall upon
the request of the Administrative Agent, sign and deliver to the Administrative
Agent an Assignment and Acceptance, transferring all its rights and obligations
under the Loan Documents to the new entity.

 

132



--------------------------------------------------------------------------------

(k) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it, if any), including in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

(l) Upon notice to the applicable Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, such
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to such Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or by
e-mail (with the executed counterpart of the signature page attached to the
e-mail in PDF format or similar format) shall be effective as delivery of an
original executed counterpart of this Agreement.

SECTION 9.09. WAIVER OF JURY TRIAL. EACH BORROWER, EACH OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER PARTY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
prior written consent of the Operating Partnership to which such Confidential
Information relates, other than (a) to such Administrative Agent’s or such
Lender Party’s Affiliates, head office, branches and representative offices, and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner regulating such Lender, (d) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Loan Parties received by it from such Lender, (e) to any service provider of the
Administrative Agent or such Lender, provided that the Persons to whom such
disclosure is made pursuant to this clause (e) will be informed of the
confidential nature of such Confidential Information and shall have agreed in
writing to keep such Confidential Information confidential, (f) to any Person
that holds a security interest in all or any portion of any Lender’s rights
under this Agreement, provided that the Persons to whom such disclosure is made
pursuant to this clause (f) will be informed of the confidential nature of such
Confidential Information and shall have agreed in writing to keep such
Confidential Information confidential, (g) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, and (h) subject to an agreement
containing provisions substantially the same as those of this Section 9.10, to
any actual or prospective party to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder, and in each case the
Borrowers hereby consent to the disclosure by the Administrative Agent and any
Lender Party of Confidential Information that is made in strict accordance with
clauses (a) to (g), and the disclosure of other information relating to the
Borrowers and the transactions hereunder that does not constitute Confidential
Information. Notwithstanding any other provision in this agreement or any other
document, the parties hereby agree that (x) each party (and each employee,
representative, or other agent of each party) may each disclose to any and all
Persons, without limitation of any kind, the United States tax treatment and
United States tax structure of the transaction and all materials of any

 

133



--------------------------------------------------------------------------------

kind (including opinions or other tax analyses) that are provided to each party
relating to such United States tax treatment and United States tax structure and
(y) the Administrative Agent may disclose the identity of any Defaulting Lender
to the other Lenders and the Borrowers if requested by any Lender or any
Borrower. In acting as the Administrative Agent, Citibank shall be regarded as
acting through its agency division which shall be treated as a separate division
from any of its other divisions or departments and, notwithstanding any of the
Administrative Agent’s disclosure obligations hereunder, any information
received by any other division or department of Citibank may be treated as
confidential and shall not be regarded as having been given to Citibank’s agency
division.

SECTION 9.11. Patriot Act; Anti-Money Laundering Notification. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and other anti-money laundering and anti-terrorism laws and
regulations, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and such other anti-money laundering and anti-terrorism
laws and regulations. The Parent Guarantor and the Borrowers shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act and such
other anti-money laundering and anti-terrorism laws and regulations.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Without prejudice to any other mode of service allowed under any applicable
law, each Loan Party not formed or incorporated in the United States:
(i) irrevocably appoints the Initial Process Agent (as defined below) as its
agent for service of process in relation to any proceedings before the courts
described in Section 9.12(a) in connection with the Loan Documents and
(ii) agrees that failure by any Process Agent (as defined below) to notify any
Loan Party of the process will not invalidate the proceedings concerned. If any
Person appointed as a Process Agent is unable for any reason to act as agent for
service of process, the Borrowers shall immediately (and in any event within ten
(10) days of such event taking place) appoint another process agent on terms
acceptable to the Administrative Agent (such replacement process agent and the
Initial Process Agent, each a “Process Agent”). Failing this, the Administrative
Agent may appoint another process agent for this purpose. “Initial Process
Agent” means:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

 

134



--------------------------------------------------------------------------------

SECTION 9.13. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.14. Judgment Currency. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency at Citibank N.A.’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

(b) The obligation of each Loan Party in respect of any sum due from it in any
currency (the “Relevant Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the Relevant
Currency with such other currency. If the amount of the Relevant Currency so
purchased is less than such sum due to such Lender or the Administrative Agent
(as the case may be) in the Relevant Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent (as the case may be) against such loss, and
if the amount of the Relevant Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the Relevant
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
promptly remit to the applicable Loan Party such excess.

SECTION 9.15. Substitution of Currency; Changes in Market Practices. (a) If a
change in any foreign currency occurs pursuant to any applicable law, rule or
regulation of any governmental, monetary or multi-national authority, this
Agreement (including, without limitation, the definition of Eurocurrency Rate)
will be amended to the extent determined by the Administrative Agent (acting
reasonably and in consultation with the Borrowers) to be necessary to reflect
the change in currency (and any relevant market conventions or practices
relating to such change in currency) and to put the Lender Parties and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such foreign currency had occurred.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the Borrowers)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

SECTION 9.16. No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender Party or any Affiliate thereof, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the other. The
Loan Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lender Parties and
their respective Affiliates may have interests in, or may be providing or may in
the future provide financial or other services to other parties with interests
which a Loan Party may regard as conflicting with its interests and may possess
information

 

135



--------------------------------------------------------------------------------

(whether or not material to the Loan Parties) other than as a result of (x) the
Administrative Agent acting as administrative agent hereunder or (y) the Lender
Parties acting as lenders hereunder, that the Administrative Agent or any such
Lender Party may not be entitled to share with any Loan Party. Without prejudice
to the foregoing, each of the Loan Parties agrees that the Administrative Agent,
the Lender Parties and their respective Affiliates may (a) deal (whether for its
own or its customers’ account) in, or advise on, securities of any Person, and
(b) accept deposits from, lend money to, act as trustee under indentures of,
accept investment banking engagements from and generally engage in any kind of
business with other Persons in each case, as if the Administrative Agent were
not the Administrative Agent and as if the Lender Parties were not Lender
Parties, and without any duty to account therefor to the Loan Parties. Each of
the Loan Parties hereby irrevocably waives, in favor of the Administrative
Agent, the Lender Parties and the Arrangers, any conflict of interest which may
arise by virtue of the Administrative Agent, the Arrangers and/or the Lender
Parties acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, any Arranger or any Lender Party as
described in this Section 9.16.

[Balance of page intentionally left blank]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:  

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

   

By: DIGITAL REALTY TRUST, INC.

its sole general partner

      By:   /s/ A. William Stein         Name: A. William Stein        

Title: Chief Financial Officer and Chief

Investment Officer

 

DIGITAL REALTY DATAFIRM, LLC,

a Delaware limited liability company

   

By: DIGITAL REALTY TRUST, L.P.,

its sole managing member

   

By: DIGITAL REALTY TRUST, INC.

its sole general partner

      By:   /s/ A. William Stein         Name: A. William Stein        
    Title: Chief Financial Officer and Chief
        Investment Officer



--------------------------------------------------------------------------------

 

DIGITAL REALTY DATAFIRM 2, LLC,

a Delaware limited liability company

   

By: DIGITAL REALTY TRUST, L.P.,

its sole member and manager

   

By: DIGITAL REALTY TRUST, INC.,

its sole general partner

      By:   /s/ A. William Stein         Name: A. William Stein         Title:
  Chief Financial Officer and Chief Investment Officer  

Digital Luxembourg II S.à r.l.

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince Henri, L - 1724

Luxembourg

Share capital: GBP 25,823

R.C.S. Luxembourg: B141552

      By:   /s/ A. William Stein         Name: A. William Stein, Authorized
Person  

Digital Luxembourg III S.à r.l.

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince Henri

L - 1724 Luxembourg

Share capital: EUR 12,500

R.C.S. Luxembourg: B110214

      By:   /s/ A. William Stein         Name: A. William Stein, Authorized
Person



--------------------------------------------------------------------------------

 

DIGITAL REALTY (PARIS2) SCI,

a French Société civile immobiliere

      By:   /s/ A. William Stein         Name: A. William Stein, duly authorized
 

DIGITAL SINGAPORE JURONG EAST PTE. LTD.,

a Singapore private company limited by shares

      By:   /s/ A. William Stein         Name: A. William Stein, Authorized
Person



--------------------------------------------------------------------------------

PARENT GUARANTOR:  

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

      By:   /s/ A. William Stein         Name: A. William Stein        

Title: Chief Financial Officer and Chief

Investment Officer



--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT, U.S. DOLLAR ISSUING BANK AND SWING LINE BANK:    
CITIBANK, N.A.       By:   /s/ John C. Rowland         Name: John C. Rowland    
    Title:   Vice-President



--------------------------------------------------------------------------------

  AUSTRALIAN ISSUING BANK, SWING LINE BANK AND INITIAL LENDER:     CITIBANK,
N.A., SYDNEY BRANCH       By:   /s/ Michael Reid         Name: Michael Reid    
    Title:   Managing Director       By:   /s/ Stephen Daly         Name:
Stephen Daly         Title:   Director



--------------------------------------------------------------------------------

  MULTICURRENCY ISSUING BANK AND SWING LINE BANK:     CITIBANK, N.A., LONDON
BRANCH       By:   /s/ Mark Lightbown         Name: Mark Lightbown        
Title:   Vice President



--------------------------------------------------------------------------------

  EUROPEAN ISSUING BANK ,SWING LINE BANK AND INITIAL LENDER:     CITIBANK
INTERNATIONAL PLC       By:   /s/ Mark Lightbown         Name: Mark Lightbown  
      Title:   Vice President



--------------------------------------------------------------------------------

  SINGAPORE ISSUING BANK, SWING LINE BANK AND INITIAL LENDER:     CITIBANK,
N.A., SINGAPORE BRANCH       By:   /s/ Collin Tan         Name: Collin Tan      
  Title:   Head, Singapore Global Subsidiaries Group



--------------------------------------------------------------------------------

   

JPMORGAN CHASE BANK, N.A.,

as a Lender

      By:   /s/ Marc Costantino         Name: Marc Costantino         Title:
  Executive Director



--------------------------------------------------------------------------------

   

The Royal Bank of Scotland PLC,

as a Co-Documentation Agent and Lender

By: RBS Securities Inc., as agent

      By:   /s/ Brett E. Thompson         Name: Brett E. Thompson         Title:
  Senior Vice President



--------------------------------------------------------------------------------

   

COMPASS BANK,

as a Lender

      By:   /s/ Brian Tuerff         Name: Brian Tuerff         Title:   Senior
Vice President



--------------------------------------------------------------------------------

   

HSBC Bank USA, NA.,

as a Lender

      By:   /s/ David C. Hants         Name: David C. Hants         Title:
  SVP, Commercial Executive



--------------------------------------------------------------------------------

   

Royal Bank of Canada,

as a Lender

      By:   /s/ Joshua Freedman         Name: Joshua Freedman         Title:
  Authorized Signatory



--------------------------------------------------------------------------------

   

RBC Europe Limited,

as a Lender

      By:   /s/ Bob Bell         Name: Bob Bell         Title:   Authorized
Signatory



--------------------------------------------------------------------------------

   

LLOYDS TSB BANK PLC

as a Lender

      By:   /s/ Julia R. Franklin         Name: Julia R. Franklin         Title:
  Assistant Vice President F014       By:   /s/ Karen Weich         Name: Karen
Weich         Title:   Vice President W011



--------------------------------------------------------------------------------

 

   

Mizuho Corporate Bank, Ltd.

as a Lender

      By:   /s/ Noel Purcell         Name: Noel Purcell         Title:
  Authorized Signatory



--------------------------------------------------------------------------------

   

BARCLAYS BANK PLC,

as a Lender

      By:   /s/ Chris Brown         Name: Chris Brown         Title:   Associate
Director



--------------------------------------------------------------------------------

   

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

      By:   /s/ William G. Karl         Name: William G. Karl         Title:
  Managing Director



--------------------------------------------------------------------------------

    CITY NATIONAL BANK, a national banking association, as a Lender       By:  
/s/ Christina Pickett         Name: Christina Pickett         Title:   Vice
President



--------------------------------------------------------------------------------

   

BANK OF AMERICA, N.A.,

as a Lender

      By:   /s/ Allison M. Gauthier         Name: Allison M. Gauthier        
Title:   Senior Vice President



--------------------------------------------------------------------------------

Signature Page to Credit Agreement for Digital Realty Trust $1.5 billion Senior
Unsecured Revolving Credit Facility dated as of November 3, 2011.

 

   

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

      By:   /s/ James Rolison         Name: James Rolison         Title:
  Managing Director       By:   /s/ George R. Reynolds         Name: George
R. Reynolds         Title:   Director    

DEUTSCHE BANK SECURITIES, INC.,

as a Co-Documentation Agent

      By:   /s/ James Rolison         Name: James Rolison         Title:
  Managing Director       By:   /s/ George R. Reynolds         Name: George
R. Reynolds         Title:   Director



--------------------------------------------------------------------------------

Signature Page to Credit Agreement for Digital Realty Trust $1.5 billion Senior
Unsecured Revolving Credit Facility dated as of November 3, 2011.

 

   

DEUTSCHE BANK AG SINGAPORE BRANCH,

as a Lender

      By:   /s/ Andrew Rothery         Name: Andrew Rothery         Title:
  Head of Loan Exposure Management Group Deutsche Bank AG Asia Pacific       By:
  /s/ Yvonne Choo         Name: Yvonne Choo         Title:   Assistant Vice
President



--------------------------------------------------------------------------------

   

THE BANK OF NOVA SCOTIA,

as a Lender

      By:   /s/ Eugene Dempsy         Name: Eugene Dempsy         Title:
  Director



--------------------------------------------------------------------------------

   

SCOTIABANK EUROPE PLC

as a Lender

      By:   /s/ John O’Connor         Name: John O’Connor         Title:   Head
of Credit Administration



--------------------------------------------------------------------------------

   

Credit Suisse AG, Cayman Island Branch,

as a Lender

      By:   /s/ Mikhail Faybusovich         Name: Mikhail Faybusovich        
Title:   Director       By:   /s/ Vipul Dhadda         Name: Vipul Dhadda      
  Title:   Associate



--------------------------------------------------------------------------------

   

THE BANK OF TOKYO-MITSUBSHI UFJ, LTD.,

as a Lender

      By:   /s/ Chimie T. Pemba         Name: Chimie T. Pemba         Title:
  Vice-President



--------------------------------------------------------------------------------

   

GOLDMAN SACHS BANK USA,

as a Lender

      By:   /s/ Mark Walton         Name: Mark Walton         Title:
  Authorized Signatory



--------------------------------------------------------------------------------

   

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender

      By:   /s/ Mark Walton         Name: Mark Walton         Title:
  Authorized Signatory



--------------------------------------------------------------------------------

   

ALLIED IRISH BANKS, P.L.C

as a Lender

      By:   /s/ Alan Long         Name: Alan Long         Title:   Senior
Relationship Manager       By:   /s/ Paul O’Farrell         Name: Paul O’Farrell
        Title:   Relationship Manager



--------------------------------------------------------------------------------

   

U.S. BANK NATIONAL ASSOCIATION, a

national banking association

as a Lender

      By:   /s/ Christopher Osborn         Name: Christopher Osborn        
Title:   Senior Vice President



--------------------------------------------------------------------------------

   

BRANCH BANKING AND TRUST COMPANY,

as a Lender

      By:   /s/ Ahaz A. Armstrong         Ahaz A. Armstrong         Assistant
Vice President



--------------------------------------------------------------------------------

   

REGIONS BANK,

as a Lender

      By:   /s/ Paul E. Burgan         Name: Paul E. Burgan         Title:
  Vice President



--------------------------------------------------------------------------------

   

MORGAN STANLEY BANK, N.A.,

as a Lender

      By:   /s/ Sherrese Clarke         Name: Sherrese Clarke         Title:
  Authorized Signatory



--------------------------------------------------------------------------------

   

UNION BANK, N.A.,

as a Lender

      By:   /s/ Thomas E. Little         Name: Thomas E. Little         Title:
  Vice President



--------------------------------------------------------------------------------

   

TD Bank, N.A.,

as a Lender

      By:   /s/ David Yesue         Name: David Yesue         Title:   Vice
President



--------------------------------------------------------------------------------

   

RAYMOND JAMES BANK, FSB

as a Lender

      By:   /s/ Thomas G. Scott         Name: Thomas G. Scott         Title:
  Senior Vice President



--------------------------------------------------------------------------------

   

CHANG HVVA COMMERCIAL BANK, LTD., NEW YORK BRANCH,

as a Lender

      By:   /s/ Dawn Cheng         Name: Dawn Cheng         Title:   AVP & AGM



--------------------------------------------------------------------------------

   

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH

as a Lender

      By:   /s/ Hsiao Ho Huang         Name: Hsiao Ho Huang         Title:
  SVP & GM



--------------------------------------------------------------------------------

   

First Commercial Bank, New York Branch

as a Lender

      By:   /s/ Jason Lee         Name: Jason Lee         Title:   General
Manager



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

AUSTRALIAN DOLLAR REVOLVING CREDIT COMMITMENTS

 

    Name of  Lender       

Australian

    Dollar Revolving    

Credit

Commitment

  

Swing Line

    Commitment    

  

    Australian Letter    

of Credit

Commitment

       Standing Payment Instruction, if any             AUD  Lending Office    

[*]

       [*]            [*]            [*]       

    [*]    

       [*]    

Total

       [*]            [*]            [*]          

 

Sch. I-1

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EUROPEAN REVOLVING CREDIT COMMITMENTS

 

    Name of  Lender       

European

    Revolving Credit    

Commitment

  

Swing Line

    Commitment    

  

European

Letter of Credit
    Commitment    

       Standing Payment Instruction, if any             
Eurocurrency Lending Office    

[*]

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

Total

  

    [*]    

  

    [*]    

  

    [*]    

     

 

Sch. I-12

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

MULTICURRENCY REVOLVING CREDIT COMMITMENTS

 

    Name of  Lender       

Multicurrency

    Revolving Credit    

Commitment

  

Swing Line

    Commitment    

  

    Multicurrency    

Letter of

Credit

Commitment

       Standing Payment Instruction, if any             
Eurocurrency Lending Office    

[*]

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

Total

  

    [*]    

  

    [*]    

  

    [*]    

     

 

Sch. I-19

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SINGAPORE DOLLAR REVOLVING CREDIT COMMITMENTS

 

    Name of  Lender       

    Singapore Dollar    

Revolving Credit

Commitment

  

Swing Line

    Commitment    

  

Singapore

Letter of

Credit

    Commitment    

       Standing Payment Instruction, if any             SGD  Lending Office    

[*]

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

Total

  

    [*]    

  

    [*]    

  

    [*]    

     

 

Sch. I-33

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

U.S. DOLLAR REVOLVING CREDIT COMMITMENTS

 

    Name of  Lender       

U.S. Dollar

    Revolving Credit    

Commitment

   Swing Line
    Commitment       

U.S. Dollar

Letter of

Credit

    Commitment    

  

    Standing Payment    

Instruction, if any

   Domestic
    Lending  Office        Eurocurrency
     Lending Office    

[*]

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

Total

  

    [*]    

  

    [*]    

  

    [*]    

        

 

Sch. I-36

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Schedule II

Approved Reallocation Lenders

Each Lender, along with any of its Affiliates that are Lenders, indicated in the
table below shall be an Approved Reallocation Lender with respect to the
correlative Tranches indicated with check marks. Notwithstanding anything set
forth in this Schedule II or the Credit Agreement, each Approved Reallocation
Lender shall retain the right to approve any Reallocation of its Commitments to
the extent that both (i) such Reallocation is to a Tranche in which neither the
applicable Approved Reallocation Lender nor any of its Affiliates is then a
Lender and (ii) such Tranche includes one or more Additional Borrower(s) that
joined such Tranche as Borrower(s) after the Closing Date.

 

Lender    Australian Dollar
Revolving Credit
Tranche   European
Revolving Credit
Tranche   Multicurrency
Revolving Credit
Tranche   Singapore Dollar
Revolving Credit
Tranche   U.S. Dollar
Revolving Credit
Tranche

[*]

       [*]           [*]           [*]           [*]           [*]    

[*]

       [*]           [*]           [*]           [*]           [*]    

[*]

       [*]           [*]           [*]           [*]           [*]    

[*]

       [*]           [*]           [*]           [*]           [*]    

[*]

       [*]           [*]           [*]           [*]           [*]    

[*]

       [*]           [*]           [*]           [*]           [*]    

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

SCHEDULE III

MANDATORY COST FORMULA

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
each Lender shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for such Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Administrative Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Advances made from such Eurocurrency Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Advances made from that Eurocurrency Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Eurocurrency Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

  (a) in relation to any Advance in Sterling:

 

AB+C(B-D)+E x 0.01    percent per annum 100 - (A+C)   

 

  (b) in relation to any Advance in any currency other than Sterling:

 

E x 0.01    percent per annum 300   

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.07(b)) payable for the relevant Interest Period of such Advance.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

Sch. III-1



--------------------------------------------------------------------------------

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Bank” as used in this Schedule means the Reference Banks for
the European Revolving Credit Tranche and the Multicurrency Revolving Credit
Tranche; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank with a
Eurocurrency Lending Office in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
such Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Reference Bank as being the
average of the Fee Tariffs applicable to such Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of such
Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Eurocurrency Lending Office out of which it is
making available its participation in the relevant Advance; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

Sch. III-2



--------------------------------------------------------------------------------

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Eurocurrency Lending Office
in the same jurisdiction as its Eurocurrency Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Sch. III-3



--------------------------------------------------------------------------------

Schedule IV

Existing Letters of Credit

 

Letter of Credit
No.

   Amount    Beneficiary  

Tranche / Borrower

61652528    $1,000,000.00    [*]  

U.S. Dollar Revolving Credit

Tranche / [*]

61670840    $2,703,546.49    [*]  

U.S. Dollar Revolving Credit

Tranche / [*]

63651337    $200,000.00    [*]  

U.S. Dollar Revolving Credit

Tranche / [*]

63653492    $12,142.00    [*]  

U.S. Dollar Revolving Credit

Tranche / [*]

63653822    £323,500.00    [*]  

European Revolving Credit

Tranche / [*]

63658990    £86,202.00    [*]  

European Revolving Credit

Tranche / [*]

63656460    $12,389,032.50    [*]  

U.S. Dollar Revolving Credit

Tranche / [*]

5138600249    €370,000.00    [*]  

European Revolving Credit

Tranche / [*]

5139287801    £7,815,000.00    [*]  

European Revolving Credit

Tranche / [*]

63659061    $4,772,250.00    [*]  

U.S. Dollar Revolving Credit

Tranche / [*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule V

Deemed Qualifying Ground Leases

 

  1. [*]

 

  2. [*]

 

  3. [*]

 

  4. [*].1

 

  5. [*].

 

  6. [*].

 

 

1  Inclusion of this property on this Schedule V is subject to receipt of
evidence satisfactory to the Administrative Agent of assignment of the lease to
an Affiliate of the Operating Partnership.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 4.01(n)

Surviving Debt

 

Properties

  

Obligor

   Maturity
Date    Outstanding
Principal
Amount (1)    Amortization

200 Paul Avenue 1-4 - Mortgage

   200 Paul, LLC    October 8, 2015    $74,900,000    Monthly Principal
and Interest

34551 Ardenwood Boulevard 1-4 -Mortgage

   34551 Ardenwood, LLC    November 11, 2016    53,803,000    Monthly Principal
and Interest

2334 Lundy Place - Mortgage

   2334 Lundy, LLC    November 11, 2016    39,130,000    Monthly Principal
and Interest

600 West Seventh Street - Mortgage

   GIP 7th Street, LLC    March 15, 2016    53,079,000    Monthly Principal
and Interest

Paul van Vlissingenstraat 16 -Mortgage

   Digital Netherlands II BV    July 18, 2013    13,813,000    Quarterly
Principal and
Interest

36 Northeast Second Street;

3300 East Birch Street;

100 & 200 Quannapowitt Parkway;

300 Boulevard East;

4849 Alpha Road;

11830 Webb Chapel Road.

   Global Weehawken Acquisition Company, LLC, Global Miami Acquisition Company,
LLC, GIP Wakefield, LLC, Global Brea, LLC, GIP Alpha, L.P., Global Webb, L.P.   
Nov. 11, 2014    139,522,000    Monthly Principal
and Interest

2045 & 2055 LaFayette Street – Mortgage

   2045-2055 Lafayette Street, LLC    February 6, 2017    65,780,000    Monthly
Principal
and Interest

150 South First Street – Mortgage

   150 South First Street, LLC    February 6, 2017    51,676,000    Monthly
Principal
and Interest

1100 Space Park Drive – Mortgage

   1100 Space Park, LLC    December 11, 2016    53,787,000    Monthly Principal
and Interest

1500 Space Park Drive – Mortgage

   Digital 1500 Space Park Borrower, LLC    October 5, 2013    38, 405,000   
Monthly Principal
and Interest

1201 Comstock St. – Mortgage

   Digital 1201 Comstock, LLC    June 24, 2012    16,372,000    Monthly
Principal
and Interest

1350 Duane and 3080 Raymond – Mortgage

   Digital 1350 Duane, LLC    October 1, 2012    52,800,000    Interest Only

700-750 Central Expressway – Mortgage (2)

  

BH Digital 700-750, LLC

BH Digital 700-750M, LLC

   June 9, 20143    10,000,000 &
2,500,000
(mezzanine)    Interest Only

800 Central Expressway – Mortgage (2)

  

Digital BH 800, LLC

Digital BH 800 M, LLC

   June 9, 2013    10,000,000 &
10,500,000
(mezzanine)    Interest Only

2001 Sixth Avenue – Mortgage (2)

   2001 Sixth LLC    September 1, 2017    54,419,455    Monthly Principal
and Interest

Clonshaugh Industrial Estate, Dublin 17—Mortgage

   Digital Netherlands IV BV    September 4, 2014    40,161,000    Interest Only

114 Rue Ambroise Croizat, St. Denis, France – Mortgage

   Digital Realty (Paris 2) SCI    January 18, 2012    40,945,000    Quarterly
Principal and
Interest

Unit 9, Blanchardstown Corporate Park, Dublin – Mortgage

   Digital Realty (Blanchardstown) Ltd    January 18, 2012    35,203,000   
Quarterly
Principal and
Interest

Mundells Roundabout, UK – Mortgage

   Digital Realty (Welwyn)    November 30, 2013    66,738,000    Interest Only

Cressex 1, UK – Mortgage

   Digital Realty (Cressex) Sarl    October 16, 2014    27,978,000    Quarterly
Principal and
Interest

Unsecured Senior Notes – Series B

   Digital Realty Trust, L.P.    November 5, 2013    33,000,000    Interest Only

Unsecured Senior Notes – Series C

   Digital Realty Trust, L.P.    January 6, 2016    25,000,000    Interest Only

Unsecured Senior Notes – Series D

   Digital Realty Trust, L.P.    January 20, 2015    50,000,000    Interest Only

Unsecured Senior Notes – Series E

   Digital Realty Trust, L.P.    January 20, 2017    50,000,000    Interest Only

Unsecured Senior Notes – Series F

   Digital Realty Trust, L.P.    February 3, 2015    17,000,000    Interest Only

5.875% Senior Notes due 2020

   Digital Realty Trust, L.P.    February 1, 2020    500,000,000    Interest
Only

4.50% Senior Notes due 2015

   Digital Realty Trust, L.P.    July 15, 2015    375,000,000    Interest Only

5.25% Senior Notes due 2021

   Digital Realty Trust, L.P.    March 15, 2021    400,000,000    Interest Only

5.50% Exchangeable Senior Debentures due 2029

   Digital Realty Trust, L.P.    April 15, 2029    266,400,000    Interest Only

 

1) As of September 30, 2011.

2) The outstanding principal amount represents JV Pro Rata Share of Debt for
Borrowed Money



--------------------------------------------------------------------------------

EXHIBIT A to the

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF NOTE

NOTE

[U.S. Dollar Revolving Credit Tranche: $        ]

[Multicurrency Revolving Credit Tranche: $        ]

[European Revolving Credit Tranche: €        ]

[Australian Dollar Revolving Credit Tranche: A$        ]

[Singapore Dollar Revolving Credit Tranche S$        ]

[[Insert name of applicable Supplemental Tranche]:                     ]

(collectively, the “Principal Amount”, and, with respect to

each Tranche, the “Tranche Principal Amount”)

Dated:                  ,         

FOR VALUE RECEIVED, the undersigned, [insert name of applicable Borrower] (the
“Borrower”), HEREBY PROMISES TO PAY                     (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) the aggregate principal amount of the Revolving Credit
Advances, the Letter of Credit Advances and the Swing Line Advances (each as
defined below) owing to the Lender by the Borrower pursuant to the Global Senior
Credit Agreement dated as of November 3, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, Digital Realty Trust, L.P., a Maryland
limited partnership, the Lender and certain other lender parties party thereto,
Digital Realty Trust, Inc., as Parent Guarantor, any Additional Guarantors and
other Borrowers party thereto and Citibank, N.A., as Administrative Agent for
the Lender and such other lender parties, on the Termination Date.

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance owing to the Lender by such Borrower from the date of such Revolving
Credit Advance, Letter of Credit Advance or Swing Line Advance, as the case may
be, until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Credit Agreement.

Both principal and interest are payable in the currency of the applicable
Advance to the Applicable Administrative Agent’s Account. Each Revolving Credit
Advance, Letter of Credit Advance and Swing Line Advance owing to the Lender by
the Borrower and the maturity thereof, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Promissory
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of advances (variously, the “Revolving Credit
Advances”, “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Principal Amount or, with
respect to any Tranche, the applicable Tranche Principal Amount, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance,
Letter of

 

Exh. A - 1

Digital Realty Trust, L.P. – Form of Note



--------------------------------------------------------------------------------

Credit Advance and Swing Line Advance being evidenced by this Promissory Note,
and (b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the Termination Date upon the terms and conditions
therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER] By  

 

Name:   Title:  

 

Exh. A - 2

Digital Realty Trust, L.P. – Form of Note



--------------------------------------------------------------------------------

ADVANCES AND

PAYMENTS OF PRINCIPAL

 

1.

U.S. Dollar Revolving Credit Tranche1

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                       

 

2. Multicurrency Revolving Credit Tranche

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                       

 

 

1 

Each of the following tables is to be inserted to extent applicable

 

Exh. A - 3

Digital Realty Trust, L.P. – Form of Note



--------------------------------------------------------------------------------

3. European Revolving Credit Tranche

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                       

 

4. Australian Dollar Revolving Credit Tranche

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                       

 

Exh. A - 4

Digital Realty Trust, L.P. – Form of Note



--------------------------------------------------------------------------------

5. Singapore Dollar Revolving Credit Tranche

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                       

 

Exh. A - 5

Digital Realty Trust, L.P. – Form of Note



--------------------------------------------------------------------------------

[6].

[insert name of applicable Supplement Tranche]2

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                       

 

2 

To be inserted for each Supplemental Tranche

 

Exh. A - 6

Digital Realty Trust, L.P. – Form of Note



--------------------------------------------------------------------------------

EXHIBIT B TO THE

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

                 ,     

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Ladies and Gentlemen:

The undersigned, [insert name of applicable Borrower], refers to the Global
Senior Credit Agreement dated as of November 3, 2011 (as amended from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, Digital Realty Trust, L.P, as a
Borrower, Digital Realty Trust, Inc., as Parent Guarantor, the Additional
Guarantors and other Borrowers party thereto, the Lender Parties party thereto
and Citibank, N.A., as Administrative Agent for the Lender Parties, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section [2.02(a)][2.02(b)] of the
Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is                  ,     .

 

  (ii) The [Tranche][Swing Line Facility] under which the Proposed Borrowing is
requested is the [U.S. Dollar Revolving Credit Tranche][Multicurrency Revolving
Credit Tranche][European Revolving Credit Tranche][Australian Revolving Credit
Tranche][Singapore Revolving Credit Tranche][insert name of applicable
Supplemental Tranche][U.S. Swing Line Facility][Multicurrency Swing Line
Facility][European Swing Line Facility][Australian Swing Line
Facility][Singapore Swing Line Facility].

 

  (iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Floating Rate Advances].

 

  (iv) The aggregate amount of the Proposed Borrowing is [                    ].

 

  (v)

[The initial Interest Period for each Floating Rate Advance made as part of the
Proposed Borrowing is              month[s].]3

 

 

3 

If not specified, such period shall be one month.

 

Exh. B - 1

Digital Realty Trust, L.P. – Form of Notice of Borrowing



--------------------------------------------------------------------------------

  (vi) [The currency for such Borrowing is [U.S.
Dollars][Sterling][Euros][Canadian Dollars][Swiss Francs][Australian
Dollars][Singapore Dollars][Hong Kong Dollars][Yen][insert applicable
Supplemental Currency].]

 

  (vii) [The Maturity of such Borrowing is                     .]

 

  (viii) The account information for the Borrower’s Account to which such
Borrowing should be credited is:

 

  Bank: [                    ]

  ABA No: [                    ]

  SWIFT No: [                    ]

  IBAN No.: [                    ]

  Acct. Name: [                    ]

  Acct. No.: [                    ]

  Reference: [                    ]

 

  (ix) The portion of funds from such Borrowing to be applied to the repayment
of Swing Line Advances (including the currency thereof), if any, is
                    .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (A) The representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to (x) the Proposed Borrowing and
(y) the application of the proceeds therefrom, as though made on and as of such
date (except for any such representation and warranty that, by its terms, refers
to a specific date, in which case as of such specific date).

 

  (B) No Default or Event of Default has occurred and is continuing, or would
result from (x) such Proposed Borrowing or (y) the application of the proceeds
therefrom.

 

  (C) (i) 60% of the Total Unencumbered Asset Value equals or exceeds the
Unsecured Debt that will be outstanding after giving effect to the Proposed
Borrowing, and (ii) before and after giving effect to the Proposed Borrowing,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04 of the Credit Agreement.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

[NAME OF BORROWER] By:  

 

Name:   Title:  

 

Exh. B - 2

Digital Realty Trust, L.P. – Form of Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT C to the

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF

GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

                 ,     

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Global Senior Credit Agreement dated as of November 3, 2011 (as in effect on the
date hereof and as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Digital Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as
Parent Guarantor, the Additional Guarantors and other Borrowers party thereto,
the Lender Parties party thereto, and Citibank, N.A., as Administrative Agent
for the Lender Parties.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket costs or
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty Supplement, the Guaranty, the Credit Agreement or any other
Loan Document in accordance with Section 9.04 of the Credit Agreement. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the undersigned hereunder and thereunder

 

Exh. C - 1

Digital Realty Trust, L.P. – Form of Guaranty Supplement



--------------------------------------------------------------------------------

not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Guaranty and the Obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties (by their acceptance of the
benefits of this Guaranty Supplement) and the undersigned hereby irrevocably
agree that the Obligations of the undersigned under this Guaranty Supplement and
the Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of the undersigned under this Guaranty Supplement and the
Guaranty not constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.

(d) [Insert guaranty limitation language in accordance with Section 7.09(n) of
the Credit Agreement, if applicable]

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Credit Agreement and the Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Credit Agreement to an
“Additional Guarantor”, a “Loan Party” or a “Guarantor” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned represents and
warrants as of the date hereof as follows:

(a) The undersigned and each general partner or managing member, if any, of the
undersigned (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

(b) The execution and delivery by the undersigned and of each general partner or
managing member (if any) of the undersigned of this Guaranty Supplement and each
other Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder, and the consummation of the transactions
contemplated hereby and by the other Loan Documents, are within the corporate,
limited liability company or partnership powers of the undersigned, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such undersigned, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of the undersigned or any of its Subsidiaries.

 

Exh. C - 2

Digital Realty Trust, L.P. – Form of Guaranty Supplement



--------------------------------------------------------------------------------

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
the undersigned or any general partner or managing member of the undersigned in
respect of this Guaranty Supplement or any other Loan Document to which it is or
is to be a party or for the consummation of the transactions contemplated hereby
or by the other Loan Documents and the exercise by the Administrative Agent or
any Lender Party of its rights under the Loan Documents, except for
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

(e) This Guaranty Supplement has been duly executed and delivered by each
undersigned and general partner or managing member (if any) of each undersigned
party thereto. This Guaranty Supplement is the legal, valid and binding
obligation of the undersigned party, enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

(f) Each undersigned has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty Supplement, and each undersigned has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business and financial condition of such
other Loan Party.

Section 4. Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Guaranty or the Credit Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

 

Exh. C - 3

Digital Realty Trust, L.P. – Form of Guaranty Supplement



--------------------------------------------------------------------------------

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
FACILITY, THE ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

Name:   Title:  

 

Exh. C - 4

Digital Realty Trust, L.P. – Form of Guaranty Supplement



--------------------------------------------------------------------------------

EXHIBIT D to the

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Global Senior Credit Agreement dated as of November 3,
2011 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein, unless
otherwise defined herein, being used herein as therein defined), among Digital
Realty Trust, L.P., a Maryland limited partnership, as Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lender Parties party thereto and Citibank, N.A., as
Administrative Agent for the Lender Parties.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Tranches and
Subfacilities specified on Schedule 1 hereto. After giving effect to such sale
and assignment, such Assignee’s Commitments and the amount of the Advances owing
to such Assignee will be as set forth on Schedule 1 hereto.

2. Such Assignor (a) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.

3. Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01(g) and (h) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Administrative Agent, any Assignor
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action

 

Exh. D - 1

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

under the Credit Agreement; (d) represents and warrants that its name set forth
on Schedule 1 hereto is its legal name; (e) confirms that it is an Eligible
Assignee; (f) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (g) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender Party; and (h) attaches any U.S. Internal Revenue
Service forms required under Section 2.12 of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by facsimile or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exh. D - 2

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

              

U.S. Dollar Revolving Credit Tranche

              

Percentage interest assigned

     %         %         %         %         %   

U.S. Dollar Revolving Credit Commitment assigned

   $         $         $         $         $     

Aggregate outstanding principal amount of U.S. Dollar Revolving Credit Advances
assigned

   $         $         $         $         $     

U.S. Dollar Letter of Credit Facility

              

U.S. Dollar Letter of Credit Commitment assigned

   $         $         $         $         $     

U.S. Dollar Letter of Credit Commitment retained

   $         $         $         $         $     

Multicurrency Revolving Credit Tranche

              

Percentage interest assigned

     %         %         %         %         %   

Multicurrency Revolving Credit Commitment assigned

   $         $         $         $         $     

Aggregate outstanding principal amount of Multicurrency Revolving Credit
Advances assigned

   $         $         $         $         $     

Multicurrency Letter of Credit Facility

              

Multicurrency Letter of Credit Commitment assigned

   $         $         $         $         $     

Multicurrency Letter of Credit Commitment retained

   $         $         $         $         $     

European Revolving Credit Tranche

              

Percentage interest assigned

     %         %         %         %         %   

European Revolving Credit Commitment assigned

   €         €         €         €         €     

Aggregate outstanding principal amount of European Revolving Credit Advances
assigned

   €         €         €         €         €     

European Letter of Credit Facility

              

European Letter of Credit Commitment assigned

   €         €         €         €         €     

European Letter of Credit Commitment retained

   €         €         €         €         €     

Australian Dollar Revolving Credit Tranche

              

Percentage interest assigned

     %         %         %         %         %   

Australian Dollar Revolving Credit Commitment assigned

   A$         A$         A$         A$         A$     

Aggregate outstanding principal amount of Australian Dollar Revolving Credit
Advances assigned

   A$         A$         A$         A$         A$     

Australian Letter of Credit Facility

              

Australian Letter of Credit Commitment assigned

   A$         A$         A$         A$         A$     

Australian Letter of Credit Commitment retained

   A$         A$         A$         A$         A$     

Singapore Dollar Revolving Credit Tranche

              

Percentage interest assigned

     %         %         %         %         %   

 

Exh. D - 3

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

 

Singapore Dollar Revolving Credit Commitment assigned

   S$         S$         S$         S$         S$     

Aggregate outstanding principal amount of Singapore Dollar Revolving Credit
Advances assigned

   S$         S$         S$         S$         S$     

Singapore Letter of Credit Facility

              

Singapore Letter of Credit Commitment assigned

   S$         S$         S$         S$         S$     

Singapore Letter of Credit Commitment retained

   S$         S$         S$         S$         S$     

[Insert Name of Supplemental Tranche]

              

Percentage interest assigned

     %         %         %         %         %   

Supplemental Tranche Commitment relating to such Supplemental Tranche assigned

              

Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assigned

              

Principal Amount of Note Payable to Assignor

              

ASSIGNEES:

              

U.S. Dollar Revolving Credit Tranche

              

Percentage interest assumed

     %         %         %         %         %   

U.S. Dollar Revolving Credit Commitment assumed

   $         $         $         $         $     

Aggregate outstanding principal amount of U.S. Dollar Revolving Credit Advances
assumed

   $         $         $         $         $     

U.S. Dollar Letter of Credit Facility

              

U.S. Dollar Letter of Credit Commitment assumed

   $         $         $         $         $     

Multicurrency Revolving Credit Tranche

              

Percentage interest assumed

     %         %         %         %         %   

Multicurrency Revolving Credit Commitment assumed

   $         $         $         $         $     

Aggregate outstanding principal amount of Multicurrency Revolving Credit
Advances assumed

   $         $         $         $         $     

Multicurrency Letter of Credit Facility

              

Multicurrency Letter of Credit Commitment assumed

   $         $         $         $         $     

European Revolving Credit Tranche

              

Percentage interest assumed

     %         %         %         %         %   

European Revolving Credit Commitment assumed

   $         $         $         $         $     

Aggregate outstanding principal amount of European Revolving Credit Advances
assumed

   €         €         €         €         €     

European Letter of Credit Facility

              

European Letter of Credit Commitment assumed

   €         €         €         €         €     

Australian Dollar Revolving Credit Tranche

              

Percentage interest assumed

     %         %         %         %         %   

 

Exh. D - 4

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Australian Dollar Revolving Credit Commitment assumed

   A$         A$         A$         A$         A$     

Aggregate outstanding principal amount of Australian Dollar Revolving Credit
Advances assumed

   A$         A$         A$         A$         A$     

Australian Letter of Credit Facility

              

Australian Letter of Credit Commitment assumed

   A$         A$         A$         A$         A$     

Singapore Dollar Revolving Credit Tranche

              

Percentage interest assumed

     %         %         %         %         %   

Singapore Dollar Revolving Credit Commitment assumed

   S$         S$         S$         S$         S$     

Aggregate outstanding principal amount of Singapore Dollar Revolving Credit
Advances assumed

   S$         S$         S$         S$         S$     

Singapore Letter of Credit Facility

              

Singapore Letter of Credit Commitment assumed

   S$         S$         S$         S$         S$     

[Insert Name of Supplemental Tranche]

              

Percentage interest assumed

     %         %         %         %         %   

Supplemental Tranche Commitment relating to such Supplemental Tranche assumed

              

Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assumed

              

Principal Amount of Note Payable to Assignee

              

ASSIGNEE’S STANDING PAYMENT INSTRUCTIONS:

Correspondant Bank Name:

Correspondant Bank SWIFT Address:

Beneficiary Bank Account Number:

Beneficiary Bank Account Name:

Beneficiary Bank SWIFT Address:

Final Beneficiary Account Number:

Final Beneficiary Account Name:

Attention:

 

Exh. D - 5

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

4                  ,     

 

Assignors                     , as Assignor [Type or print legal name of
Assignor] By  

 

Title:   Dated:                  ,                          , as Assignor [Type
or print legal name of Assignor] By  

 

Title:   Dated:                  ,                          , as Assignor [Type
or print legal name of Assignor] By  

 

Title:   Dated:                  ,                          , as Assignor [Type
or print legal name of Assignor] By  

 

Title:   Dated:                  ,     

 

 

4 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

 

Exh. D - 6

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Assignees

                    , as Assignee

[Type or print legal name of Assignee]

By

 

 

Title:

 

E-mail address for notices:

Dated:                  ,     

Applicable Lending Offices:

                    , as Assignee

[Type or print legal name of Assignee]

By

 

 

Title:

 

E-mail address for notices:

Dated:                  ,     

Applicable Lending Offices:

                    , as Assignee

[Type or print legal name of Assignee]

By

 

 

Title:

 

E-mail address for notices:

Dated:                  ,     

Applicable Lending Offices:

                    , as Assignee

[Type or print legal name of Assignee]

By

 

 

Title:

 

E-mail address for notices:

Dated:                  ,     

Applicable Lending Offices:

 

Exh. D - 7

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Accepted [and Approved] this             

day of             ,             

CITIBANK, N.A., as Administrative Agent By  

 

Title:   [Approved this              day of                     ,         
DIGITAL REALTY TRUST, L.P. By:   Digital Realty Trust, Inc.,   its Sole General
Partner By  

 

Title:]  

 

Exh. D - 8

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT E to the

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF

UNENCUMBERED ASSETS CERTIFICATE

UNENCUMBERED ASSETS CERTIFICATE

Digital Realty, L.P.

Unencumbered Assets Certificate

Month ending     /    /    

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Pursuant to provisions of the Global Senior Credit Agreement, dated as of
November 3, 2011, Digital Realty Trust, L.P., a Maryland limited partnership
(the “Operating Partnership”), as an initial Borrower, Digital Realty Trust,
Inc., a Maryland corporation (the “Parent Guarantor”), the other Borrowers party
thereto, the Additional Guarantors party thereto, the Lender Parties party
thereto and Citibank, N.A., as Administrative Agent for the Lender Parties (said
Credit Agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”; capitalized
terms used herein but not defined herein being used herein as defined in the
Credit Agreement), the undersigned, the Chief Financial Officer or a Responsible
Officer of the Parent Guarantor, hereby certifies and represents and warrants on
behalf of the Borrowers as follows:

1. The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true and
correct as of the close of business on             , 20     (the “Calculation
Date”) and has been prepared in accordance with the provisions of the Credit
Agreement.

2. The Total Unencumbered Asset Value is $         as of the Calculation Date as
more fully described on Schedule I hereto.

3. As of the Calculation Date, Unsecured Debt does not exceed 60% of the Total
Unencumbered Asset Value, in accordance with Section 5.04(b)(i) of the Credit
Agreement.

4. At the end of the fiscal quarter of the Parent Guarantor most recently
completed and as of the Calculation Date, the Parent Guarantor maintained an
Unencumbered Assets Debt Service Coverage Ratio of not less than 1.50:1.00, in
accordance with Section 5.04(b)(ii) of the Credit Agreement.

 

Exh. E - 1

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

5. Attached hereto as Schedule II is an updated schedule of Unencumbered Assets
listing all of the Unencumbered Assets as of the Calculation Date, in accordance
with Section 5.03(d) of the Credit agreement.

6. This certificate is furnished to the Administrative Agent pursuant to Section
[3.01(a)(xviii) / 3.02(a)(x) / 5.03(d)] of the Credit Agreement.

7. The Unencumbered Assets comply with all Unencumbered Asset Conditions (except
to the extent waived in writing by the Required Lenders).

[Remainder of page intentionally left blank]

 

Exh. E - 2

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, INC. By  

 

Name:   Title:  

 

Exh. E - 3

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

SCHEDULE I — Calculation of Total Unencumbered Asset Value

 

(i)

  

Sum of Asset Values for all Unencumbered Assets (from charts below)

      $               

(ii)

  

(a) 33% times dollar amount in (i) above

   $                     

(b) 20% times dollar amount in (i) above

   $                     

(c) 5% times dollar amount in (i) above

   $                     

(d) Sum of Asset Values of all Redevelopment Assets, Development Assets and
Assets owned by Controlled Joint Ventures

   $                     

(e) Sum of Asset Values of all Assets located outside of Specified Jurisdictions

   $                     

(f) Sum of Asset Values of all Assets owned by Controlled Joint Ventures

   $                  

(iii)

  

The difference, if positive, of (ii)(d) minus (ii)(a)

      $               

(iv)

  

The difference, if positive, of (ii)(e) minus (ii)(b)

      $               

(v)

  

The difference, if positive, of (ii)(f) minus (ii)(c)

      $               

Total Unencumbered Asset Value equals (i) minus the sum of (iii), (iv) and (v)

         $            

 

Sch. I - 1

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

Calculation of Asset Value

(Technology Asset)

 

Technology Asset: [Insert Name]

        

(A)   

  Net Operating Income attributable to such Unencumbered Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to the
Credit Agreement    $                  

(B)

 

(1) 2% of all rental income (other than tenant reimbursements) from the
operation of such Unencumbered Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to the Credit Agreement

 

(2) all management fees payable in respect of such Unencumbered Asset for such
fiscal quarterly period

   $

 

$

        

 

        

  

 

  

     

(C)

  $0.25 x total number of net rentable square feet within Unencumbered Asset   
$                  

(D)

  Amount of pro forma upward adjustment approved by Administrative Agent for
Tenancy Leases entered into during the quarter in the ordinary course of
business    $                  

(E)

 

Insert Amount from (A)

 

Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)

 

Insert Amount from (D)

      $
 

$

 

$

 

$

        
minus

        

plus

        

equals

        

  
  

  

  

  

  

  

  

(F)

  Adjusted Net Operating Income of such Unencumbered Asset equals (i) (E) times
4 less (ii) (C)       $               

(G)

  Tentative Asset Value equals (F) ÷ either 8.25% (if a Data Center Asset) or
7.5% (if an Other Asset)       $               

(H)

  If Unencumbered Asset was acquired within last 12 months, the acquisition
price    $                  

(I)

 

Asset Value:

If Unencumbered Asset was acquired within last 12 months, insert greater of
(G) and (H).

If Unencumbered Asset was acquired 12 or more months ago, insert (G).

         $            

 

Sch. I - 2

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

Calculation of Asset Value

(Redevelopment Asset / Development Asset)

 

Redevelopment Asset: [Insert Name]

  

Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):

   $            

Development Asset: [Insert Name]

  

Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):

   $            

Total Unencumbered Asset Value

 

Sum of Asset Values for all Unencumbered Assets

   $            

 

Sch. I - 3

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

SCHEDULE II

Schedule of Unencumbered Assets

 

Sch. II - 1

Digital Realty Trust, L.P. – Form of Unencumbered Assets Certificate



--------------------------------------------------------------------------------

EXHIBIT F TO THE

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF

NOTICE OF COMPETITIVE BID BORROWING

NOTICE OF COMPETITIVE BID BORROWING

             ,         

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Ladies and Gentlemen:

The undersigned, [insert name of applicable U.S. Borrower], refers to the Global
Senior Credit Agreement dated as of November 3, 2011 (as amended from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, Digital Realty Trust, L.P, as a
Borrower, Digital Realty Trust, Inc., as Parent Guarantor, the Additional
Guarantors and other Borrowers party thereto, the Lender Parties party thereto
and Citibank, N.A., as Administrative Agent for the Lender Parties, and hereby
gives you notice, irrevocably, pursuant to Section 2.02(c) of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

 

(1)    Date of Competitive Bid Borrowing:   

 

   (2)    Amount of Competitive Bid Borrowing:   

 

   (3)    [Maturity Date]5 [Interest Period]:   

 

   (4)    Interest Rate Basis:   

 

   (5)    Interest Payment Date(s):   

 

   (6)    Other terms of Proposed Competitive Bid Borrowing:   

 

  

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(a) the Parent Guarantor’s Debt Rating is BBB- or Baa3 or better;

(b) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of the date of the Proposed
Competitive Bid Borrowing, before and after giving effect to (i) the Proposed
Competitive Bid Borrowing and (ii) the application of the proceeds therefrom, as
though made on and as of such date (except for any such representation and
warranty that, by its terms, refers to a specific date, in which case as of such
specific date);

 

 

5 

In the case of Fixed Rate Advances only.

 

Exh. F - 1

Digital Realty Trust, L.P. – Form of Notice of Competitive Bid Borrowing



--------------------------------------------------------------------------------

(c) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default or Event of Default;

(d) the aggregate amount of the Proposed Competitive Bid Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement in connection
with the U.S. Dollar Revolving Credit Tranche is within the aggregate amount of
the Unused Revolving Credit Commitments of the U.S Revolving Credit Lenders;

(e) the amount of the Proposed Competitive Bid Borrowing and all Competitive Bid
Loan Advances of then outstanding does not exceed an amount equal to 50% of the
U.S. Dollar Revolving Credit Commitments; and

(f) (i) 60% of the Total Unencumbered Asset Value equals or exceeds the
Unsecured Debt that will be outstanding after giving effect to the Proposed
Competitive Bid Borrowing and (ii) before and after giving effect to the
Proposed Competitive Bid Borrowing, the Parent Guarantor shall be in compliance
with the covenants contained in Section 5.04 of the Credit Agreement.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Sections 2.01(d) and 2.02(c) of
the Credit Agreement.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

[NAME OF U.S. BORROWER] By:  

 

Name:   Title:  

 

Exh. F - 2

Digital Realty Trust, L.P. – Form of Notice of Competitive Bid Borrowing



--------------------------------------------------------------------------------

EXHIBIT G to the

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF

SUPPLEMENTAL ADDENDUM

SUPPLEMENTAL ADDENDUM

To: Lenders under the Supplemental Tranche (as defined below)

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement dated as of November 3,
2011 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein, unless
otherwise defined herein, being used herein as therein defined), among Digital
Realty Trust, L.P., a Maryland limited partnership, as Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lender Parties party thereto and Citibank, N.A., as
Administrative Agent for the Lender Parties.

Pursuant to Section 2.20 of the Credit Agreement, the Borrowers hereby request a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

1. A Supplemental Tranche with aggregate Supplemental Tranche Commitments in the
amount of                      in the Supplemental Currency indicated below.

2. The Supplemental Currency shall be                     .

3. The existing Borrower or the Additional Borrower that will be the
Supplemental Borrower with respect to the Supplemental Tranche:
                    .

4. The Supplemental Tranche shall bear interest as follows (including, if
applicable, the Screen Rate and Quotation Day for the Supplemental Tranche):
                    .

5. The Applicable Lending Office of each Lender with a Supplemental Tranche
Commitment in respect of the Supplemental Tranche and such Supplemental Tranche
Commitments are set forth on an updated Schedule I to the Credit Agreement
attached hereto.

6. Certain deadlines in the Credit Agreement as they relate to the Supplemental
Tranche shall be as follows:

 

(a)    Notice of Borrowing Deadline:   

 

   (b)    Interest Period Notice Deadline:   

 

   (c)    Funding Deadline:   

 

   (d)    Increase Agent Notice Deadline:   

 

   (e)    Increase Funding Deadline:   

 

   (f)    Reallocation Agent Notice Deadline:   

 

   (g)    Reallocation Funding Deadline:   

 

  

7. Other terms and provisions relating to the Supplemental Tranche:
                    

 

Exh. G - 1

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

The Borrowers confirm that the conditions to the creation of the Supplemental
Tranche set forth in Section 2.20 of the Credit Agreement have been satisfied.

This Supplemental Addendum supplements the Credit Agreement. To the extent of
any inconsistency between the terms of this Supplemental Addendum and the terms
of the Credit Agreement, the terms of this Supplemental Addendum shall prevail
and govern to the extent of such inconsistency.

This Supplemental Addendum shall constitute a Loan Document under the Credit
Agreement and shall be governed by the law of the State of New York.

 

Very truly yours,

[NAME OF SUPPLEMENTAL BORROWER]

By:

 

 

Name:

 

Title:

 

Approved and agreed as of the Supplemental

Tranche Effective Date (as defined below):

[INSERT SIGNATURE BLOCK FOR EACH OTHER LOAN PARTY]

Approved and agreed this             day of                     ,         

(the “Supplemental Tranche Effective Date”)

CITIBANK, N.A.,

as Administrative Agent

 

By  

 

Name:   Title:  

[INSERT SIGNATURE BLOCK FOR EACH LENDER MAKING

A SUPPLEMENTAL TRANCHE COMMITMENT WITH RESPECT

TO THE APPLICABLE SUPPLEMENTAL TRANCHE AND, IF

APPLICABLE, THE FUNDING AGENT]

 

Exh. G - 2

Digital Realty Trust, L.P. – Form of Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT H to the

GLOBAL SENIOR CREDIT AGREEMENT

FORM OF

BORROWER ACCESSION AGREEMENT

BORROWER ACCESSION AGREEMENT

Citibank, N.A.,

    as Administrative Agent

    under the Credit Agreement

    referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Robert Ross, Citigroup Global Loans

Global Senior Credit Agreement dated as of November 3, 2011 (as in effect on the
date hereof and as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Digital Realty Trust, L.P., as a Borrower, Digital Realty Trust, Inc., as
Parent Guarantor, the Additional Guarantors and other Borrowers party thereto,
the Lender Parties party thereto, and Citibank, N.A., as Administrative Agent
for the Lender Parties.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement. The capitalized terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.

Section 1. Accession. By its execution of this Accession Agreement, the
undersigned (“Additional Borrower”) absolutely, unconditionally and irrevocably
undertakes to and agrees to observe and be bound by the terms and provisions of
the Credit Agreement and other Loan Documents and all of the Obligations set
forth therein (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations) as if it were an original party thereto as an initial Borrower.

Section 2. Obligations Under the Loan Documents. The undersigned Additional
Borrower hereby agrees, as of the date first above written, to be bound as a
Borrower by all of the terms and conditions of the Credit Agreement and the
other Loan Documents to the same extent as each of the other Borrowers
thereunder. The undersigned Additional Borrower further agrees, as of the date
first above written, that each reference in the Credit Agreement and the other
Loan Documents to an “Additional Borrower”, a “Borrower Party”, a “Loan Party”,
or a “Borrower” shall also mean and be a reference to the undersigned Additional
Borrower.

Section 3. Consent of Loan Parties. The existing Loan Parties hereby consent to
the accession of the undersigned Additional Borrower to the Loan Documents on
the terms of Sections 1 and 2 of this Accession Agreement and agree that the
Loan Documents shall hereinafter be read and construed as if the undersigned
Additional Borrower had been an original party in the capacity of an initial
Borrower.

 

Exh. H - 1

 



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. As of the date hereof, the
undersigned Additional Borrower hereby makes each representation and warranty
set forth in Section 4.01 of the Credit Agreement to the same extent as each
other Borrower.

Section 5. Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Accession Agreement by facsimile or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Accession Agreement.

Section 6. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Accession Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned Additional Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or any federal court of the United States of America
sitting in New York County, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Accession Agreement, the
Credit Agreement, or any of the other Loan Documents to which it is or is to be
a party, or for recognition or enforcement of any judgment, and the undersigned
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
Additional Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Accession Agreement, the Credit Agreement or any other Loan Document shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Accession Agreement, the Credit Agreement or any of
the other Loan Documents to which it is or is to be a party in the courts of any
other jurisdiction.

(c) The undersigned Additional Borrower irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Accession Agreement, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned Additional Borrower
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.

(d) THE UNDERSIGNED ADDITIONAL BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE FACILITY OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL BORROWER] By:  

 

Name:   Title:  

Approved this             day of                     ,         

[INSERT SIGNATURE BLOCK FOR EACH LOAN PARTY]

 

Exh. H - 2

 